                                         Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 1 of 147
                                                                                          -       CO RM P-6 (8/ 15)
 STATE OF WYOMING                                    Member NRVC

 CITATION/COMPLAINT                                    M,.U"rN
                                                Court ...             A-"L"-"C-"
                                                          -' I'-'C""IP-'           R'-'T_______
                                                                              O-'U-'-                                   _         ...
                                                                                                                                  co
                                                                                                                                              Officer Comm ents


 DKT #         (,-, ·                02:, ,.,D'a,4lq               Event# P .:.1;:.;     3c..
                                                                                    80:..::     56::...____
                                                                                              1.::;
                                                                                          -1:..;                      _           a,
                                                                                                                                  0
                                                                                                                                  0
                                                                                                                                  .I>,
 State of Wyoming, County of Teton                                                                                                --.I
                                                                                                                                  (JI
--.... vs                                                                                                                         a,
     fendant                FREY
                 (I.AST)



                                                                                                              - A.,.-,,--

 Mail Address __________________________                                                                                           _




 DL # _] .....                 ____                      :_ _____
                                                Class ..;D                                            _____
                                                                                               ::.T:.._
                                                                                      State ..;C                              _

 VL # ___             __       St.         Make _ _______                           Model _ ____                    Year __

 Passenger O               PU O          Moto rcycle O        MPV O             Color

 Comm Veh 0            Comm ViolO              Comm O                       Comm O             16 +0
                                               10.001 to 26,000             > 26.000           Passenger Veh.
 DOT # _________                                                     Veh .     Haz Mat ID# ______                              _

 Co.Name ___                 ___          _ _____                _ ______________                                                 _

 City/State _________________                                                        _ _________                               _

 G&F Lie. # _ __               ________________________                                                                                _

 The undersigned states that on or about the                         _12__       _ day of -'M   c-'h____
                                                                                            = ar-'                          , 2018


 at 13:00                  hrs at LRS Section# _______                            _ _ MP ______                             _ _ _             Emp loyer: ___________________     _

 Street   D      County Rd.          0    State Hwy     D     Private Property        00 6~~;~\on                                             Phone Numbe r: _________________   _

 Loca tion 1250 E AIRPORT ROAD                                                                                                                Zone :
 LocationComment ______________                                                        _ _________                                     _
                                                                                                                                              Oschoo         l Zon e
 The defendan t did unlawfully commit the following offense aga inst the peace and dignity of the State of Wyom ing
                                                                                                                                              Oconstruction
 CITY OF JACKSON
                                                                                                                                              Speed Determinat ion
 Statute/O rdinance# MC .12.16.170
                                                                                                                                                0    Radar
 "-IRPORT : COMPLIANCE WIT H SECURITY                                                                   $750 .00
                                                                                                                                                0    Lidar     #       Dist:
    :QUIRE~TS    0
             •..
                                                                                                                                                0P     ace
 Notes : (A) FAILED TO COMPLETE SCR EENING PROC ESS AS ALLOW ED BY                                                                              0 Other
         AIRPORT SCREENERS




 Speed __           __        MPH in __           _ _ MPH Zone                          Weight Over _____                          _

 In violation of W .S.0              or Ord   00      No. _,M      .1:..:6
                                                               .1co2;;..
                                                           ,, C=             0:_ __________
                                                                        .::7c.:
                                                                       .1
                                                                      :.c                                                      _

 VIN

 and the undersignedfurther stales that there are just and reasonablegroundsto believe that the person named
 above committed the offense herein                                                                CRAS H                          0
 Comp lainant __________________                                                               BAG        _____                    %

 Sworn to and Subscribed before me this                        ____             day of ______                          20

 Judge /Notary __________________________                                                                                              _

 Initial Appearance:             IN CUST ODY                   PM 0

 on the ___            day of ____              _    ___          in JACKSON                                                  ,WY .

  Physical Cou rt Addre ss : 145 E SIMPSON AVE
                             JACKSON WY 83001
  Ma ilin g Cou rt Addres s: PO BOX 1687
                             JACKSON WY 8300 1
  Phone :                    3077333932 EXT :1100

  Pay Online:                              WWW. TOWNO FJACKSON.COM/ BILLPAY

 0    MUST APPEAR                                                       00May forfeit bond in lieu of appearance
  Officer KARN ES. NATHAN                                      No. 726                        Dept. Jackson PD

                                                                                                     00NO Bond Ta ken
  Bond      _$~7-'5-'0_.0_0___           _ Paid by
  Date _______                           _ Rec'd by ____               __     _______                         _ ____               _

  >ate _______                           _ Rec'd by ___           __        _______                    _ _____                     _

     ·ourt receipt# ___________________                                                               Q Seat Belts in use




                                                                                                                                           0000 01
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 2 of 147




                                 IN THE MUNICIPAL  COURT OF THE TOWN                               OF .JACKSON
                                              TETON COUNTY, WYOMING

                                                                                                                                      .....   '"d
TOWN          OF JACKSON                                                  )
                                                                          )
                                                                               PROBABLE                        CAUSE                  8~
                                                                                                                                      ' .....
                                                                                                                                      .....   00
                      Pla intiff,                                                                                                     .....   0
                                                                          )                                                           V,      t.,j

                                                                          )    AFFIDAVIT     IN SUPPORT             OF                °'      0
                                                                                                                                              0
                                                                                                                                              0
             vs .                                                         )    W ARRANTLESS        ARREST                                     V,
                                                                                                                                              0

                                                                          )    (Rule 5, W .R.Cr.P)
                                                                          )
FREY,        WILLIAM         A                                            )
                                                                          )
                      Defendant,                                          )

VICTIM(S)           NAME         {victims .name }

AFFIANT                       Nathan Karnes                                                         , being duly sworn,

States that the Defendant,              FREY , WILLIAM      A                                                  , was arrested
                                    --------------------------
By (NAME OF ARRESTING                    OFFICER)      726 - Karnes, Nathan
                                                     -------'--------------------------
on      03 / 12/ 18 13 :00

at (LOCATION)                1250 E AIRPORT ROAD

in violation of(STATUTE(S))                JMC 12. 16.170 -AIRPORT:      COMPLIANCE               WITH SECURITY     REQUIREMENTS

                                        (SET FORTH SUFFICIENT DETAIL TO PERMI T INFORMED                  WDICIAL    REVIEW     AND
NARRATIVE                               PROBABLE  CAUSE DETERMINATION)   :


While on scheduled patrol at Jackson Hole Airport when the Screening Supervisor Martha Preston called
Officer Nathan Karnes and requested that he respond to screening . Officer Karnes spoke with Supervisor
Preston and was informed that Wi ll iam Frey went through a screening device that showed that Frey had an area
on his groin and upper inner thigh that needed add itional screening . Frey stated he was willing to be rescanned
but , "I am not willing to have someone feel my balls" . Supervisor Preston stated the SOP, standard operating
procedure, states they are not allowed to re-screen someone . Officer Karnes told Frey that he once he started
the screening process that he is required to finish the process as the screeners have directed . Frey stated he was
not going to be sexually assaulted and refused to complete the screening process . Officer Karnes arrested Frey
for being in a restricted area at the airport and failing to comply with the screening being applied to that area.

The above facts constitute probable cause for the Defendant ' s warrantless              arrest
Dated this          /d-.
                 -6..- day of ,M.._rt    (           c) /, ,/                        ,




State of Wyoming                 )
                                 ) ss
County of Teton                  )


SUBSCRIBED          AND SWORN TO BEFORE ME BY __ Al        _ {.J.._,
                                                              ==
                                                               ~-'--'<....>..
                                                                        - L...
                                                                           /~
                                                                            _ofi
                                                                              "'--
                                                                              ,_ _r\_0~ --------------
                                                         PRINT OR TYPE NAME OF AFFIANT
                ±:1           il      .I                 o
this
         l   ).     day o f~ /V\
                             L--=-...cc::.
                                 W---"'-
                                     ?l\~ -------' ' 20 Io


WITNESS my hand and official seal.



       LYNDAKAYERUDOLPH
                      - NOTARYPUBLIC
         County or ·       State of
          Teton ·'        Wyoming
                                    J -;) - <1Q



                                                                          00 0 002
     Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 3 of 147




STATE OF WYOMING                              )
TOWN OF JACKSON                               ) ss.                  Before Melissa M. Owens
                                              )                             Municipal Judge
TOWN OF JACKSON                               )
  Plaintiff,                                  )
                                              )
                                              )
                                              )                    Citation No. / f!;{,,co   'I 75(p A A
Defendant.                                    )
____________                                  )_




                                  PROMISE TO APPEAR

I,   Wi l/1·~             fct
                     A• (re,                                 , agree to the following terms:
       (Printed Name: First, Midi e, Last)



I     PROMISE        TO    APPEAR            in     Court     on   Wednesday,       Jv1
                                                                                      c,,re,.h     Z, / s-f
                                                                                         (Month, Day)
20~     at 9:00 A.M. , in the Clifford P. Hansen Court House at 145 E. Simpson Ave ., Jackson.
      f
     1&.   <\   j/   fJCO oo ~ rf ~·} ,J,(e_ bovic2i
I acknowledge that should I fail to appear in the Municipal Court at the appointed date and time
listed above, I may be subject to the additional charge of Failure to Appear , which carries additional
penalties, and a warrant may be issued for my arrest. I may also be charged with contempt of court,
punishable by a fine of not more than $750.00 , a jail sentence of not more than six months , or both.

I acknowledge that ONLY if my citation is marked ' may forfeit bond in lieu of appearance', I may
post and forfeit the bond listed on my citation before the above date and time and then I do not have
to appear in court, conviction is entered for the offense and my case is closed.

I acknowledge that to challenge the charge, or to establish a payment schedule with the Town of
Jackson, I must appear in Court at the appointed date and time.

I acknowledge the receipt of a probable cause affidavit containing the circumstances of my arrest
for Public Intoxication .


        SIGNED THIS_/                __
                               i,_ fl-i            DA Y OF       _'_v_h__ _,,
                                                             ~)l(_<l




                                                               00000 3                                        (
               Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 4 of 147


Correspondence, including e-mail, .v and from employees of the Town of Jacks , in connection with the transaction of
public business, is subject to the Wyoming Public Records Act and may be disclosed to third parties.
The information contained in this transmission may contain privileged and confidential information and is intended only
for the use of the person(s) named above . If you are not the intended recipient, or an employee or agent responsible
for delivering this message to the intended recipient, any review, dissemination, distribution or duplication of this
communication is strictly prohibited. If you are not the intended recipient, please contact the sender immediately by
reply e-mail and destroy all copies of the original message.

Please consider the environment before printing this e-mail.




From: Bill Frey [mailto :Bill@greenwichfin .com ]
Sent: Tuesday, March 20, 2018 9:49 AM
To: Jessica Chitwood <jchitwood@jacksonwy .gov>
Cc: Lea Colasuonno <lcolasuonno@ja cksonwy .gov>
Subject: Citation 186004756AA


I would like to plea not Guilty to this offence and appear telephonically . I am located in Connecticut and cannot appear
physically. I am still assembling a legal team, but will waive all legal ethical restrictions regarding receiving
correspondences directly until I have the legal team finalized.

Thank you and please respond to th is email so that I know that it has been received .

Thank you

W illiam Frey
203-599-4475



Disclaimer

The information contained in this communication from the sender is confidential . It is intended solely for use by the recipie nt and
others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or
taking action in relation of the contents of this information is strictly prohibited and may be unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by M imecast Ltd, an innovator in
Software as a Service (SaaS) for business. Providing a safe r and more useful place for your human generated data. Specializing in;
Security, archiving and compliance. To find out more Click Here.




                                                                    2

                                                                        000'004
               Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 5 of 147



Jessica Chitwood

From:                              Bill Frey <Bill@greenwichfin .com >
Sent:                              Tuesday, March 20, 2018 10:12 AM
To:                                Jessica Chitwood
Cc:                                Lea Colasuonno
Subject:                           RE: Citation 186004756AA

Follow Up Flag:                     Follow up
Flag Status:                        Flagged



The first thing my attorneys will be doing will be to place a Legal Hold on all tapes and recordings of the events from the
TSA checkpoint to my release from the Sheriff's custody . Please see that any tapes and recordings of this incident are
not destroyed .

William Frey


From: Jessica Chitwood <jchitwood@jacksonwy.gov>
Sent: Tuesday, March 20, 2018 11:58 AM
To: Bill Frey <Bill@greenwichfin.com>
Cc: Lea Colasuonno <lcolasuonno@jacksonwy.gov>
Subject: RE: Citation 186004756AA
Importance: High

Good Morning Mr . Frey,

Thank you for your email. I will forward your motion to appear telephonically to Judge Owens .

Please let me know if I can be of further assistance .



Sincerely,


Jessica Chitwood
Muni cipal Court Clerk
Town of Jackson, Wyoming
P.O. Box 1687
150 East Pearl
Jackson, WY 83001
307-733 -3932 ext 1152
jchitwood@jackso nwy .gov
www.townof jackson.com




                                                             1
                                                           000005
              Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 6 of 147


Cc: Lea Colasuonno <lcolasuonno@jacl<sonwy .gov>; Judy Gordon <jgordon@jacksonwy.gov>
Subject: RE: WILLIAM FREY

Jessica:

Is this reply sufficient or is it necessary to send this by regular mail?

B


From: Jessica Chitwood <jchitw ·ood@jacksonwy.gov >
Sent: Tuesday , March 20, 2018 2:44 PM
To: Bill Frey <Bill@greenwichfin.com >
Cc: Lea Colasuonno <lcolasuonno@jacksonwy .gov>; Judy Gordon <jgordon@jacksonwy.gov >
Subject: WILLIAM FREY

Good Afternoon Mr . Frey,

Judge Owens will grant your motion to appear by telephone.
Please fill out the attached Waiver of Appearance and return to all parties. Once received, we wil l set a telephonic
arraignment .

Please let me know if I can be of further assistance .



Sincerely,


Jessica Chitwood
Municipal Court Clerk
Town of Jackson, Wyoming
P.O. Box 1687
150 East Pearl
Jackson, WY 83001
307-73 3-3932 ext 1152
jchitwood@jacksonwy .gov
www.townofjackson.com




Correspondence, including e-ma il, to and from employees of the Town of Jackson, in connection with the transaction of
public business, is subject to the Wyoming Public Records Act and may be disclosed to third parties.
The information contained in this transmission may contain privileged and confidential information and is intended only
for the use of the person(s) named above. If you are not the intended recipient, or an employee or agent responsible
for del iverin g t his message to the intended recipient, any review, dissemination, distribution or duplication of this
communication is str ictly prohibited. If you are not the intended recipient, please contact the sender immediately by
reply e-mail and destroy all copies of the original message.

Please consider th e environment before printing this e-mail.
                                                                  2

                                                                000006
     Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 7 of 147




                IN THE M UNICIP AL COURT , TO\ VN OF JACKSON
                         T ETO N CO UNTY , \ VYOMI G

TO'vVN OF JAC K SON,

         Plaintiff                                         Citation # :      l 6004756AA

V.




__     \Villiam A. Frey____               _

         Defendant.



                                 \ \' A IYE R OF APPEARANC E

I. \Villiarn A . Frey. the defendant in the above said matter waive the right to appear in person at
arr:1ignrnen1. plea. and trial pursu ant to Ruic 43(c)(2) W.R.Cr.P.


DAT ED this 21 day of           March. 20 I c .




                                                                /
                                        CE RTrF I CATE O F SE R Y I Ct
(ft is n ·quin :d that o copv rl( rhis(im11 once signed he sent to the M1111ici()ofCoun and 1l1C' Town
A11omLT 0//iu ·)                                                                                               /
I hereb y certify that 011 this ____       _ day of __ _ __       _ . 2017. a true and accurate copy
of this Moti on was -erved as to the A     istant Tmvn Attorney as indicated below:
         Lea Cola suonno
        .Assistant Town Attorne y                                         U.S. mail on ly:
         PO Box 1687                                                      Hand Delivery:
        Jack on. WY 8 ...00 I                                             Telefax:


                                                                                                (sig nature)


                                                                                           (printed name)




                                                  00000'"1
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 8 of 147



                   IN THE MUNICIPAL COURT, TOWN OF JACKSON
                           TETON COUNTY, WYOMING

   TOWN OF JACKSON,

          Plaintiff,                                      Case No. 18-03-0226


   V.                                                     ORDER SETTING TELEPHONIC
                                                          ARRAIGNMENT
   WILLIAM A FREY,

           Defendant.



         THIS MATTER having come before the Court on the Defendant's Motion to
   Appear by Telephone, and this Court being otherwise fully advised in the premises;

          IT IS HEREBY ORDERED that an Initial Appearance and Arraignment
   Hearing in this matter is set to be held in the Clifford P. Hansen Memorial
                                                                   th
   Courthouse at 145 E. Simpson Ave., Jackson, WY, on the 11 day of April, 2018
   after 11 :20 A.M. The defendant may appear by telephone. The Court will initiate
   the phone call to the number listed below, unless otherwise advised.


           Dated this 2J<o~ ay of ~~                   , 2018.




                                                  Municipal Judge



                                   CERTIFICATE OF SERVICE

                                                 L
    The undersigned hereby certifies that on this l~~ ay of   N\.,c     ,
                                                                 .,rc>\.._   20 J/1_, a true and correct
    copy of the foregoing was  served upon  the following counsel of record by placing the same in the
    service indicated and addressed as follows:


    Defendant:                                             Assistant Town Attorney:

    William Frey                                           Lea Colasuonno
    10 Glenville Rd                                        PO Box 1687
    Greenwich , CT 06830                                   Jackson, WY 83001
    bill@greenwichfin.com
    203.599.4475

    Sent via:   bMPM\ lus
                        MWI                                Sentvia: -~~---                  \


    Sent on:    3 \2-\,\ \X)                                             \ L"----'-
                                                                      ~ -\-"
                                                           Sent on:______:::_       hf>
                                                                              \ ......... _
                                                                                     ......__




                                              000008
      Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 9 of 147




                IN THE MUNICIPAL COURT OF THE TOWN OF JACKSON
                       TETON COUNTY, STATE OF WYOMING
                    MELISSA M. OWENS, MUNICIPAL COURT JUDGE
                                                                                        FILED
                                                                                 MUNICIPALCOURT

                                                                                            1 ~~;/
THE STATE OF WYOMING,                          )
TOWN OF JACKSON,                               )
                                               )
                                                                                ~OWNOFJACKSON
               Plaintiff:                      )                           Aece1vec by.
                                                                                     1
                                               )
                                               )        Case # 18 - 03 -   0026  Date._ 3;1 1:
vs.
                                               )
WILLIAM FREY,                                  )
                                               )
               Defendant,                       )



                                   ENTRY OF APPEARANCE



To:     The clerk of court and all parties of record.

                                                                                        tbis case as
       I am admitted or otherwise authorized to practice in this court, and I appear in
counsel for: William Frey, defendant.

              th
DATED : This 6 day of April, 2018.




                                                          Set   · rtle" Johnson (WBA #7-5748)
                                                             w and Steady Law Office, PLLC
                                                          Attorney for Defendant
                                                          210 W. Elm Ave
                                                          P.O. Box 1309
                                                          Saratoga, WY 82331
                                                          (307) 399 - 6060 Cell
                                                          (307) 326 - 8850 Fax
                                                          Turtle@Slowandsteadylaw.com




                                           Case No. /8 - 03 - 0226
                               ENT RY OF APPEARANCE w/Certificatc of Service
                                               Page I of2


                                             000009
   Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 10 of 147




                               CERTIFICATE OF SERVICE


                                                         th     of April, 2018, the foregoing
       The undersigned does hereby certify that on the 6 day
                                                           and accurate copy of the same in the
instrument was served via email; and by depositing a true
United States mail, postage prepaid, addressed to:



Jackson Municipal Court
PO Box 1687
Jackson, WY 83001
jgordon@jacksonwy.gov




                                           Case No 18- 03 - 0226
                               ENTRY Of' i\PPEARANCE w/Certificate of Service
                                                Page 2 of2


                                             000010
      Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 11 of 147




                 IN THE MUNICIPAL COURT OF THE TOWN OF JACKJ;/
                        TETON COUNTY, STA TE OF WYOMI~~NJC
                                                                                    LED     ..
                      MELISSAM. OWENS,MUNICIPALCOURtEfWl(fb;-4'~                        . QOLJRT
                                                                 Receivedb           JACKSON
                                                                          y.                     ~;
THE STA TE OF WYOMING,
TOWN OF JACKSON,
                                               )
                                               )                     Date.              - ti <:ct_re
                                               )
                Plaintiff,                     )
                                               )
vs.                                            )        Case# 18 - 03 - 0226
                                               )
WILLIAM FREY,                                  )
                                               )
                Defendant,                     )



ENTRY OF NOT GUILTY PLEA, WAIVER OF APPEARANCE UPON ARRAIGMENT,
 REQUEST FOR SCHEDULING CONFERENCE, DEMAND FOR EVIDENCE, AND
                    DEMAND FOR SPEEDY TRIAL


         COMES NOW, Defendant, William Frey, by and through his attorney, Seth "Turtle"
Johnson, of the Slow and Steady Law Office , PLLC, does hereby enter an initial plea of Not
Guilty to the charge of failing to comply with airpmt security requirements pursuant to Town
Ordinance MC .12.16.170, and respectfully requests that his appearance for his Arraignment
hearing scheduled for April 11, 2018, be waived; and
         FURTHER, Defendant respectfully requests a scheduling conference; and
         FURTHER, Defendant demands that any, and all evidence against him be preserved,
specifically any video, or audio tapes related to the incident that occurred at the Jackson Hole
Airport (.TAC)and subsequent arrest and jailing, on March 12, 2018 , and demands access to any,
and all evidence against him; and demands a speedy trial.


RESPCTFULLY SUBMITTED this 6°1 day of April, 2018.




                                            #/8 - 03 - 0226
                                 WRllTEN PLEA w/Ce1tificate of Service
                                            Page I of2



                                           000011
   Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 12 of 147




                                                                 ftle" Johnson (WBA #7-5748)
                                                          low and Steady Law Office, PLLC
                                                        Attorney for Defendant
                                                        210 W. Elm Ave
                                                        P.0 . Box 1309
                                                        Saratoga, WY 82331
                                                        (307) 399- 6060 Cell
                                                        (307) 326 - 8850 Fax
                                                        Turtle@Slowandsteadylaw.com




                                CERTIFICATE OF SERVICE



       The undersigned does hereby certify that on the 6th day of April , 2018, the foregoing
instrument was served via email; and by depositing a true and accurate copy of the same in the
United States mail, postage prepaid, addressed to:



Jackson Municipal Court Prosecuting Attorney
PO Box 1687
Jackson, WY 83001
jgordon@jacksonwy.gov




                                                            Se '       e" Johnson (WBA #7-5748)
                                               ----::::-:::A:! ow and Steady Law Office, PLLC




                                           11
                                            18 -- 03 - 0226
                                 WRl'ffEN PLEA w/Ccrtificate of Service
                                             Page 2 of2


                                              0000.12
              Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 13 of 147



Jessica Chitwood

From:                             seth johnson <turtle@slowandsteadylaw .com>
Sent:                             Friday, April 06, 2018 3:26 PM
To:                               JessicaChitwood
Subject:                          Hello Ma'am: Updated Filing
Attachments:                      Updated Frey Entry of Appearance.pdf




 Good Afternoon Ms. Chitwood!

                                                                                                                    case#
    Apologies, the Entry that I filed this morning is miscaptioned: I had used case# 18 - 03 - 0026; and the proper
is 18 - 03 - 0226. I have corrected the error and included a signed, updated entry .

                                                                                                                    with a
   Will you file this please, and return a file stamped copy to me via email? Thank you. I will send a second email
Written Plea, and Corresponding Order.

  I really do appreciate you time, and I hope you have a good weekend!

 Sincerely,

 Turtle




                                                             1
                                                         .000013
      Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 14 of 147




                 IN THE MUNICIPAL COURT OF THE TOWN OF JACKSON                    ED
                         TETON COUNTY, STATE OF WYOMING                        C:\L uRT
                     MELISSA M. OWENS, MUNICIPAL COURT JUDdE                       ,A'Lc:o
                                                                       MUN\C\Pn                         I
                                               J                                   f~
                                                                       TOWN OF JAC~S                    1
THE ST A TE OF WYOMING,
TOWN OF JACKSON,

                Plaintiff:
                                               l                          ~
                                                                 Receiv~~t=                  / LR)193   _
                                                )
vs.                                             )        Case # I 8 - 03 - 0226
                                                )
WILLIAM FREY,                                   )
                                                )
                Defendant,                      )



                    (_()~              TRY OF APPEARANCE


To:      The clerk of court and all parties of record.

                                                                            I appear in this case as
       I am admitted or otherwise authorized to practice in this court, and
counsel for: William Frey, defendant.

DATED:This 6th day of April, 2018.




                                                                          Johnson (WBA #7-5748)
                                                         ~R-::;';.1R"11ftle"
                                                            ow and Steady Law Office, PLLC
                                                          Attorney for Defendant
                                                          210 W. Elm Ave
                                                          P.O. Box 1309
                                                          Saratoga, WY 82331
                                                          (307) 399 - 6060 Cell
                                                          (307) 326 - 8850 Fax
                                                          Turtle@Slowandsteadyla w .com




                                          Case No. 18 - 03 - 0226
                                ENTRY OF APPEARANCE w/Ccrtificate of Service
                                                Page I of2


                                                    000014
   Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 15 of 147




                                CERTIFICATEOF SERVICE


       The undersigned does hereby certify that on the 6th day of April, 2018, the foregoing
instrument was served via email; and by depositing a true and accm:ate copy of the same in the
United States mail, postage prepaid, addressed to:



Jackson Municipal Court
PO Box 1687
Jackson, WY 83001
j gordon@jacksonwy.gov




                                                       $~th"           Johnson (WBA #7-5748)
                                                               and Steady Law Office, PLLC




                                       Case No. 18 - 03 - 0226
                             ENTRY OF APPEARANCE w/Certiftcate of Service
                                             Page 2 of2


                                             000015
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 16 of 147



                 IN THE MUNICIPAL COURT, TOWN OF JACKSON
                         TETON COUNTY, WYOMING


    TOWN OF JACKSON,

           Plaintiff,                                     Case Number: 18-03-0226

    V.                                                    ORDER SETTING
                                                          STATUSCONFERENCE(BY
                                                          TELEPHONE)
    WILLIAM FREY,

           Defendant.



            IT IS HEREBY ORDERED that a Status Conference in this matter is set to

    be held in the Clifford P. Hansen Memorial Courthouse at 145 E. Simpson Ave.,

    Jackson, on the 2nd day of May, 2018 at 11:45 A.M.



            Dated this Da        y of     (1'
                                         Arr            , 2018.



                                                   Melissa M. Owens
                                                   Municipal Judge



                                   CERTIFICATE OF SERVICE

    The undersigned hereby certifies that on this ~     y of
                                                          counsel
                                                                 \. \,
                                                              A--e{
                                                                  of record
                                                                             20 \,R, , a true and correct
                                                                            by placing the same in the
    copy of the foregoing was  served upon  the following
    service indicated and addressed as follows:

    Defendant's Attorney:                                  Assistant Town Attorney:

    Seth "Turtle" Johnson                                  Lea Colasuonno
    PO Box 1309                                            PO Box 1687
    Saratoga, WY 82311                                     Jackson , WY 83001
    Turtle (a),slowandsteadylaw.com
    307-399-6060


     Sent via:        ~\ t
                 (!IA../V                                  Sent via:   s~l t
     Sent on     l{ ( q ( [ff                              Sent on:    ¼{1 / / V


                                                000016
  Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 17 of 147




                 IN THE MUNICIPAL COURT OF THE TOWN OF JACKSON
                         TETON COUNTY, STATE OF WYOMING
                     MELISSA M. OWENS , MUNICIPAL COURT JUDGE


THE STA TE OF WYOMING ,                          )
TOWN OF JACKSON,                                 )
                                                 )
                Plaintiff,                       )
                                                 )
vs.                                              )        Case# 18-03 - 0226
                                                 )
WILLIAM FREY,                                    )
                                                 )
                Defendant,                       )



                              ORDER W AlVING APPEARANCE


       WHEREAS , Seth "Turtle" Johnson , Attorney for Defendant , did file with this Court on
the 6th day of April, a Request for Waiver of Appearance at Arraignment ; and filed a Written
Plea of Not Guilty , and requested a Scheduling Conference in the above captioned matter; and
       WHEREAS the Court has reviewed the request and acknowledges that it will accept a
written plea;
       THEREFORE IT IS ORDERED, ADJUDGED AND DECREED , that the
arraignment in the above captioned matter is hereby waived.

        DONE this ~          y of April, 2018.




                                                           Hon . Melissa M. Owens
                                                           Municipal Court Judge




                                           # /8 - 03 - 0226
                                    ORDER WAIVING APPEARANCE
                                                 Page I of I


                                                 000017
    Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 18 of 147




                                   CERTIFICATEOF SERVICE


The undersigned hereby certifies that on this °\. ~   y of  Avr \ \. ,      2018, a true and correct
copy of the foregoing was served upon the following counsel of record by placing the same in the
service indicated and addressed as follows:

Defendant's Attorney:                                   Assistant Town Attorney:

Seth "Turtle " Johnson                                  Lea Colasuonno
PO Box 1309                                             PO Box 1687
Saratoga , WY 82311                                     Jackson, WY 83001
Turtle @slowandsteadylaw.com




Sent via:          L\
            t.J.iV-.R                                   Sent via:         \ cc
                                                                      t&v\C
Sent on :   4\ ll 'a                                    Sent on:    ±lq t I '6

                                                                        Jessica Chitwood, Court Clerk




                                               000018
      Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 19 of 147




                 IN THE MUNICIPAL COURT OF THE TOWN OF JACKSON
                         TETON COUNTY, STATE OF WYOMING
                     MELISSA M. OWENS , MUNICIPAL COURT JUDGE                    FILED
                                                                       MUNICIPALCOURT
THE STATE OF WYOMING ,                      )                         TOWN OF J C SON
TOWN OF JACKSON,                            )
                                            )
                                                                   Receivedby.
                                            )
                                                                       Date. - 'Tl'- ,-----
                Plaintiff,
                                            )
vs.                                         )        Case# 18 - 03 - 0226
                                            )
WlLLIAM FREY,                               )
                                            )
                Defendant,                  )



      REQUEST FOR WAIYER OF APPEARANCE AT SCHEDULING CONFERENCE


          COMES NOW, Defendant , William Frey, by and through his attorney, Seth "Turtle"
Johnson , of the Slow and Steady Law Office, PLLC, does hereby enter a Request.for Waiver of
                                                                                 nd
Appearance at Scheduling Conference that is scheduled via telephone on May 2 , 2018 at 11:45
A.M.; and that his attorney , Seth "Turtle" Johnson, be allowed to appear telephonically on his
behalf.

                                      st
          RESPCTFULLY SUBMITTED this 1 day of May, 2018.




                                                          -- urtle" Johnson (WBA #7-5748)
                                                      """"-"
                                                        low and Steady Law Office, PLLC
                                                      Attorney for Defendant
                                                      210 W. Elm Ave
                                                      P.O. Box 1309
                                                      Saratoga, WY 82331
                                                      (307) 399 - 6060 Cell
                                                      (307) 326 - 8850 Fax
                                                      Turtle@Slowandsteadylaw .com



                                        Case 1/18 - 03 - 0226
                               REQUEST FOR WAlVER OF APPEARANC E
                                           Page I of2


                                             000019
  Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 20 of 147




                                CERTIFICATEOF SERVICE


                                                        st
       The undersigned does hereby certify that on the l day of May, 2018 , the foregoing
instrument was served via email; and by depositing a true and accurate copy of the same in the
United States mail, postage prepaid, addressed to:



Jackson Municipal Court Prosecuting Attorney
PO Box 1687
Jackson, WY 83001
jgordon@jacksonwy .gov




                                                                       Johnson (WBA #7-5748)
                                                        e      and Steady Law Office , PLLC




                                         Case 1118 03 - 0226
                               REQUEST FOR WAIVER OF APPEARANCE
                                           Page 2 of2


                                             000020
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 21 of 147



                       IN THE MUNICIPAL COURT, TOWN OF JACKSON
                               TETON COUNTY, WYOMING


    TOWN OF JACKSON,

            Plaintiff,                                    Case Number: 18-03-0226

    V.                                                    ORDER SETTING
                                                          STATUS HEARING (BY PHONE)

    WILLIAM A. FREY,

            Defendant.



            IT IS HEREBY ORDERED that a Status Hearing in this matter is set to be

    held in the Clifford P. Hansen Memorial Courthouse at 145 E. Simpson Ave.,

    Jackson, on the 30 th day of May, 2018 at 10:15 A.M.



            Dated this_I-
                             '7\\.,c\._
                                    day of   mcvy;
                                             ~(\
                                                ,       2018.




                                                   Municipal Judge



                                          CERTIFICATE OF SERVICE

    The undersigned hereby certifies that on this  J V'
                                                     da
                                                      ; of                , 20_l_E_
                                                                                 ,  a true and correct
    copy of the foregoing was served upon the following counsel of record by placing the same in the
    service indicated and addressed as follows :

    Defendant's Attorney:                                 Assistant Town Attorney:

    Seth "Turtle" Johnson                                 Lea Colasuonno
    PO Box 1309                                           PO Box 1687
    Saratoga, WY 82331                                    Jackson, WY 83001
    Tu1ile(a)slowandsteadylaw.com                         LColasuonno (mjacksonwy. gov
    307.399.6060


    Sent via :_   _,_  \fV\au
                       ,___ '_~'----
                  y -'--
                      /                                   Sent via:   Ltf\.A./A-
                                                                             (
    Sent on:_     S _/ ;)---
                         --+-
                            / _l   t)_                    Sent on:    bid- (I g




                                                   000021
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 22 of 147



                  IN THE MUNICIPAL COURT, TOWN OF JACKSON
                          TETON COUNTY, WYOMING


    TOWN OF JACKSON,

            Plaintiff,                                    Case Number: 18-03-0226


    V.                                                    ORDER SETTING
                                                          STATUS HEARING (BY PHONE)

    WILLIAM FREY,

            Defendant .



            IT IS HEREBY ORDERED that a Status Hearing in this matter is set to be

    held in the Clifford P. Hansen Memorial Courthouse at 145 E. Simpson Ave.,

    Jackson, on the 27 th day of June, 2018 at 10:20 A.M.



                         1./SV
            Dated this LL day of                        , 2018.




                                                 Municipal Judge



                                  CERTIFICATE OF SERVICE
                                                   ~,                     _,,
                                                                  A/\ n,.._
                                                             ~ ----,- ' 20 l 'o , a true and correct
    The undersigned hereby certifies that on this ~ day of ~ ',":=7
    copy of the foregoing was served upon the following counsel of recorcl by placing the same in the
    service indicated and addressed as follows:

    Defendant's Attorney:                                 Assistant Town Attorney:
    Seth "Turtle" Johnson                                 Lea Colasuonno
    PO Box 1309                                           PO Box 1687
    Saratoga, WY 82331                                    Jackson, WY 83001
    Tmtle@s lowandsteady law.com                          Lcolasuonno @jacksonwy. gov

    Sent via :              (                             Sentvia:                     \

    Sent on      S /6li_1:£                               Sent on:      <;:/-; l { {




                                               000022
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 23 of 147



                                        IN THE MUNICIPAL COURT

                           TOWN OF JACKSON, STATE OF WYOMING

    TOWN OF JACKSON                                          )
                                                             )
                           Plaintiff,                        )
    V.                                                       )       Docket No. 18-03-0226

    WILLIAM A. FREY,
                                                             )
                                                             )
                                                                                     FILED
                                                             )            MUNICIPALCOURT
                           Defendant.                        )           TOWNOF JACKSON
                                                                      Receivedby.__ .sm  .ti______
                                                                                      _· __       _
                                                                           Date.    _.IJ/2-,) If!
                   MOTION TO VACATE AND RESET STATUS CONFERENCE



    COMES NOW Plaintiff in the above-captioned matter and respectfully requests that this Court
    vacate the Status Conference in the above-captioned matter currently scheduled for June 27, 2018
    and reset the same and in support thereof avers as follows:


    1. The Prosecuting Attorney on the case is not available and the appointed day and time.
    2. The Town has conferred with Defendant, as required by the Wyoming Rules of Criminal
         Procedure, and Defendant does not object to the continuance of this case.


         WHEREFORE, Plaintiff respectfully moves this Court to vacate the Status Conference
    scheduled for June 27, 2018 and re-set the same at the Court's convenience.


    DATED this 25th day of June 2018.




                                                                                       Prosecuting Attorney
                                                                                           Town of Jackson
                                                                                             P.O. Box 1687
                                                                                  Jackson, Wyoming 83001
                                                                                              307. 734.3497




                                         Town of Jackson v. William Frey
                                   Motion to Vacate and Reset Status Conference
                                              Docket No. 18-03-0226
                                                000023
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 24 of 147
             ....

                                       CERTIFICATE OF SERVICE

            I hereby certify that on this 25th day of June 2018, a true and accurate copy of the foregoing was
    served as indicated below and addressed to :

            Seth Turtle Johnson                                       U.S. mail:
            Attorney for the Defendant                                Email
            P.O. Box 1309                                             via Hand Delivery:
            Saratoga, WY 82331                                        Telefax:




                                                                                    Assistant Town Attorney
                                                                                            Town of Jackson
                                                                                              P.O. Box 1687
                                                                                   Jackson, Wyoming 83001
                                                                                               307.734.3497




                                          Town of Jacks on v. William Frey
                                    Motion to Vacate and Reset Status Conference
                                               Docket No. 18-03-0226
                                                     000024
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 25 of 147



                     IN THE MUNICIPAL COURT, TOWN OF JACKSON
                             TETON COUNTY, WYOMING

    TOWN OF JACKSON,

            Plaintiff,                                    Case No. 18-03-0226


    V.                                                    ORDER VACATING AND
                                                          RESETTING STATUS
                                                          HEARING (BY PHONE)
    WILLIAM FREY,

            Defendant.



            IT IS HEREBY ORDERED that the Status Hearing in this matter set for the
                                                                th
    27 th of June at 10:20 A.M. is VACATED, and RESET for the 18 day of July,

    2018 at 11:00 A.M. to be held in the Clifford P. Hansen Memorial Courthouse at

    145 E. Simpson Ave., Jackson.



            Dated this         ~
                            2.'1'   of   J vV\,L,,2018.

                                                  Melissa M. Owens
                                                  Municipal Judge



                                    CERTIFICATE OF SERVICE

    The undersigned hereby certifies that on this ~        f          , .-
                                                               <-JcV'--<     2olli_ , a true and correct
    copy of the foregoing was served upon   the following counsel of record by placing the same in the
    service indicated and addressed as follows:

    Defendant's Attorney:                                 Assistant Town Attorney:
    Seth "Turtle" Johnson                                 Lea Colasuonno
    PO Box 1309                                           PO Box 1687
    Saratoga, WY 82331                                    Jackson, WY 83001
    Turtle @slowandsteadylaw.com                          Lcolasuonno@j acksonwy. gov

                       l
                  L\fV\c,(t
    Sent via:---=---'----
                                                                          /J. - · -~\
                                                           Sent via:------~'

    Sent on:       {z;~Il,6                                Sent on:      LL    /1-,~llg



                                                  000025
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 26 of 147



                   IN THE MUNICIPAL COURT, TOWN OF JACKSON
                           TETON COUNTY, WYOMING

    TOWN OF JACKSON,

             Plaintiff,                                  Case No. 18-03-0226

    V.


    WILLIAM A FREY,                                       SCHEDULING ORDER

             Defendant.


         IT IS HEREBY ORDERED that the above said matter is scheduled as follows:

         - Defendant's Pre-Trial Motions to be filed by the 8th day of August, 2018.
         - Plaintiff's Response to Motions to be filed by the 31 st day of August, 2018.
                                                                th
         - Defendant's Reply to Response to be filed by the 14 day of September, 2018.
                                                        th
         - A Motions Hearing is set to be held on the 24 day of September, 2018 at 11:00
           A.M . in the Clifford P. Hansen courthouse at 145 E Simpson Ave., Jackson.
                                                           th
         - Witness and Exhibit Lists to be filed by the 10 day of October, 2018
                                                                          th
         - Objections to Witness and Exhibit Lists to be filed by the 15 day of October,
           2018
         - A Bench Trial is set to be held on the 17th day of October, 2018 at 9:00 A.M.
           in the Clifford P. Hansen courthouse at 145 E Simpson Ave., Jackson.


             Dated this J{;; ay of       JJlW•2018.
                                               -1-f {
                                                  Melissa M. Owens
                                                                        0-
                                                  Municipal Judge .



                                  CERTIFICATE OF SERVICE


             the foregoing was served  upon the
                                                 J.1t;;;f
    The undersigned hereb y certifies that on this
                                                 following
                                                              JOl ~-
                                                           counsel of re~ d
                                                                           , 20 \ b ,a true and correct
                                                                            by placing the same in the
    copy of
    service indicated and addressed as follows:

    Defendant's Attorney:                                 Assistant Town Attorney:
    Seth "Turtle" Johnson                                 Lea Colasuonno
    PO Box 1309                                           PO Box 1687
    Saratoga, WY 82331                                    Jackson , WY 83001
    Turtle@slowandsteadylaw.com                           Lcolasuonno @jacksonwy.go v


    Sent via:      ,(\
                 SMi1                                     Sent via:     Si..A..a,,t
                                                                              f

    Sent on :   1-'\\q / I B                              Sent on:    '=t'{I~ { l 'b



                                               000026
  Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 27 of 147




                IN THE MUNICIPAL COURT OF THE TOWN OF
                        TETON COUNTY , STATE OF WYOMING
                                                                            JACif<ltED
                                                                                 ·         ·
                    MELISSA M. OWENS, MUN1CIPAL                COUR'M\!JNJCIPAL
                                                                          COURT
                                                                   TOWN OF JACKSON
THE STATE OF WYOMING ,                         )                Receivedby.          £-~~\ - 1E-_
TOWN OF JACKSON,                               )
                                               )
                                                                     Date. ~ . \31)I~
               Plaintiff,                      )
                                               )
vs.                                            )       Case # 18 - 03 - 0226
                                               )
WILLIAM FREY ,                                 )
                                               )
               Defendant ,                     )



                            ADDITIONAL DEMAND FOR EVIDENCE


       COMES NOW, Defendant , William Frey, by and through his attorney , Seth "Turtle"
Johnson , of the Slow and Steady Law Office, PLLC, does hereby respectfully submit this
Additional Demand for Evidence ; specificall y, demanding access to any written statements , or
other information regarding on duty TSA witnesses who were present , or participated in the
screening of Defendant on March 12, 2018 at the Jackson Hole Airport (JAC);
       FURTHER, Defendant specifically demands access to any, and all signs, or warnings
posted at JAC; and any other documents, or writing, that would have served to put Defendant on
notice that he could be required to allow airp01t personnel to touch his genitals under airport
procedures ;
       FURTHER, Defendant specifically demands any , and all evidence justifying the need
for additional screening of Defendant , including, but not limited to, an image of the body scan of
Mr. Frey , alongside ordinary body scan images which do not require additional screening;
       FURTHER , Defendant specifically demands any, and all training materials , or
procedures regarding when TSA agents are taught that they may rescreen people.


RESPCTFULLY SUBMITTED this 3P 1 day of July, 2018.




                                           #/8 - 03 - 0226
                               ADDITIONAL DEMAND w/Certificate of Service
                                             Page I of2


                                               000027
  Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 28 of 147




                                                                e" Johnson (WBA #7-5748)
                                                           and Steady Law Office, PLLC
                                                     Attorney for Defendant
                                                     210 W. Elm Ave
                                                     P.O. Box 1309
                                                     Saratoga, WY 82331
                                                     (307) 399 - 6060 Cell
                                                     (307) 326 - 8850 Fax
                                                     Turtle@Slowandsteadylaw.com




                                CERTIFICATEOF SERVICE


       The undersigned does hereby certify that on the 31st day of July, 2018, the foregoing
instrument was served via email; and by depositing a true and accurate copy of the same in the ·
United States mail, postage prepaid, addressed to:



Jackson Municipal Court Prosecuting Attorney
PO Box 1687
Jackson, WY 8300 l
jgordon@jacksonwy.gov




                                                     _ £ •_ mtle" Johnson (WBA #7-5748)
                                                        ,/

                                                  1/ Sfow and Steady Law Office, PLLC
                                                .,,.




                                         #18 - 03 - 0226
                             ADDITIONAL DEMAND w/Certificate of Service
                                           Page 2 of2


                                              000028
      Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 29 of 147




THE STATE OF WYOMING,                               )
TOWN OF JACKSON,                                    )
                                                    )
                Plaintiff,                          )
                                                    )
vs.                                                 )        Case # 18 - 03 - 0226
                                                    )
WILLIAM FREY,                                       )
                                                    )
                Defendant,                          )


  MOTION TO EXTEND FILING DEADLINE FOR MOTION TO DISMISS, AND FOR
                   NEW SCHEDULING CONFERENCE



         COMES NOW, William "Bill" Frey, by and through his attorney, Seth "Turtle"
Johnson, of the Slow and Steady Law Office, PLLC, does hereby respectfully submit the
following request for an extension to the deadline for filing our Motion to Dismiss, due August
8th, 2018; and ask that the defendant be given an additional week (7 days) to finalize the
arguments therein. The requested new deadline for filing is Wednesday, August 151h,2018;
         FURTHER, the defendant apologizes to the court, and to the prosecution, for the delay;
        FURTHER, the Defendant has asked Lea Colasuonno, prosecutor for the Town of
Jackson in this case, if there was any objection to an extension being filed regarding the deadline
for defendant's Motion to Dismiss, and there is none;
        FURTHER, AND FINALLY, the Defendant requests that a scheduling conference be
held on Aug 81h,2018, at the courts convenience, if possible; at the suggestion of Ms.
Colasuonno, to coordinate the newly scheduled deadlines with the Town of Jackson's current
schedule.
        RESPECTFULLY SUBMITTED this ~day                           of August, 2018.




                                              CV# 18- 03 - 0226
                        Motion to Extend Filing Deadline & for new Scheduling Conference
                                                   Page 1 of2


                                                    000029
   Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 30 of 147




                                                     (_~~~rrrtle"      Johnson (WBA #7-5748)
                                                           ow and Steady Law Office, PLLC
                                                         Attorney for Defendant
                                                         210 W. Elm Ave
                                                         P.O. Box 1309
                                                         Saratoga, WY 82331
                                                         (307) 399 - 6060 Cell
                                                         (307) 326 - 8850 Fax
                                                         Turtle@Slowandsteadylaw.com




                                 CERTIFICATEOF SERVICE


       The undersigned does hereby certify that on the 7th day of August , 2018, the foregoing
instrument was served via email; and by depositing a true and accurate copy of the same in the
United States mail, postage prepaid, addressed to:



Jackson Municipal Court Prosecuting Attorney
PO Box 1687
Jackson, WY 83001
jgordon@jacksonwy.gov




                                                          ~~-rtffle"   Johnson (WBA #7-5748)
                                                            ow and Steady Law Office, PLLC




                                            CV# 18 - 03 - 0226
                      Motion to Extend Filing Deadline & for new Scheduling Conference
                                                 Page 2 of2


                                                    000030
  Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 31 of 147




                IN THE MUNICIPAL COURT OF THE TOWN OF JACKSON
                        TETON COUNTY, STATE OF WYOMING
                    MELISSA M. OWENS, MUNICIPAL COURT JUDGE


THE STATE OF WYOMING,                                )
TOWN OF JACKSON,                                     )
                                                     )
              Plaintiff,                             )
                                                     )
vs.                                                  )         Case# 18 - 03 - 0226
                                                     )
WILLIAM FREY,                                        )
                                                     )
               Defendant,                            )



ORDER TO EXTEND FILING DEADLINE FOR MOTION TO DISMISS, AND TO SET
                  NEW SCHEDULING CONFERENCE



       WHEREAS, Seth "Turtle" Johnson, Attorney for Defendant, did file with this Court on
the 7th day of August, a Motion to Extend the Filing Deadline , and to set a new Scheduling
Conference;
       WHEREAS the Court has reviewed the motion and acknowledges that the prosecution
has no objection;
       THEREFOR IT IS ORDERED, ADJUDGED AND DECREED, that the new filing
                                                                       th
deadline for Defendant's Motion to Dismiss will be Wednesday, August 15 , 2018;
       IT IS THERFOR FURTHER ORDEREI), ADJUDGED AND DECREED, that a
~new Scheduling Conference will be held at the Court's Convenience in the AM of Wednesday,
          •
 August 81h,2018.
       DONE this    ~f-V'
                       day of August, 2018 .




                                                                Hon. Meissa M. Owens
                                                                Municipal Court Judge




                                                  C V# 18- 03 - 0226
                           Order to Extend Filing Deadline & to set new Scheduling Conference
                                                       Page I of 1



                                                         000031
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 32 of 147




                     IN THE MUNICIPAL COURT, TOWN OF JACKSON
                              TETON COUNTY, WYOMING

    TOWN OF JACKSON,

              Plaintiff,                                   Case No. 18-03-0226

    V.


    WILLIAM A FREY,                                        AMENDED SCHEDULING
                                                           ORDER

              Defendant.


                                                                     led as follows:
           IT IS HEREBY ORDERED that the above said matter is schedu
                                                                      th     of August, 2018.
           - Defendant's Pre-Trial Motions to be filed by the 15th day
                                                                            of September, 2018.
           - Plaintiff's Response to Motions to be filed by the 7 st day
           - Defendant's Reply to Response to be filed by the       21 day of September, 2018.
                                                                rd                 r, 2018 at 1:00
           - A Motions Hearing is set to be held on the 3 day of Octobe
                                                                                       Jackson.
              P.M. in the Clifford P. Hansen courthouse at 145th E Simpson Ave.,
                                          to be filed by the  17   day  of Octobe  r, 2018
           - Witness and Exhibit Lists                                          nd
                                                                                   day of October,
              Objections to Witness and Exhibit Lists to be filed by the 22
              2018
                                                                              2018 at 9:00 A.M.
            - A Bench Trial is set to be held <:mthe 30 day of October,
                                                         th


              in the Clifford P. Hansen courtho use at 145  E  Simpso  n  Ave., Jackson.



               Dated this   i!i day of   /4 1'<~:f , 2018.

                                                        a :is
                                                    dii1tfbw
                                                    Municipal Judge


                                    CERTIFICATE OF SERVICE

     The undersigned hereby certifies that on this tj ;~ y of   (ru-qµsh         o fjj , a true and correct
                          g was served upon  the followin g counsel of record by placing the same in the
     copy of the foregoin
     service indicated and addressed as follows:

         Defendant's Attorney:                               Assistant Town Attorney:
         Seth "Turtle" Johnson                               Lea Colasuonno
         PO Box 1309                                         PO Box 1687
         Saratoga , WY 82331                                 Jackson, WY 83001
         Turtle @slowandsteadylaw .com                       Lcolasuonno@j acksonwy .gov


                                                                             ___
                                                             Sent via:_~ 6~,l)/Ltl   ; _\_
         Sent via:   ~JJ\}4 l (
         Sent on           I I(
                      0 q £;,                                Sent on:       §    1~{11b

                                                     000032
  Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 33 of 147




                                                                                 ,,..z
                  IN THE MUNICIPAL COURT OF THE TOWN OF JACKSON
                          TETON COUNTY , STATE OF WYOMING
                      MEussA M. owENs, MUNICIPAL couRT
                                                                rJ                  t
                                                                         1v....._M~N,c,A
                                                                                              ~o
                                                                                              ~j

                                                                    A      rowN ~Lco
 THE STATE OF WYOMING,                            )
                                                                     eceivedb 0,::JAc~IJf:lr
 TOWN OF JACKSON ,                               )                      "
                                                                        uate.    . -"SON
                                                 )
                Plaintiff ,                      )
                                                 )
 vs.                                             )        Case # 18 -03 - 0226
                                                 )
 WILLIAM FREY ,                                  )
                                                 )
                Defendant,                       )


 THIRD DEMAND FOR EVIDENCE, MOTION TO COMPEL THE PRODUCTION OF
                        BRADY MATERIAL


       COMES NOW , Defendant , William Frey, by and through his attorney, Seth "Turtle "
Johnson , of the Slow and Steady Law Office , PLLC, does hereby respectfully submit this Third
Demand for Evidence; specifically , move to compel the timely production of all documents or
information relating to guilt or punishment which might be reasonably considered favorable to
the defendants ' case. This production is required by Brady v. Maryland, 373 U.S. 83 (1963), and
subsequent cases .
        FURTHER , Defendant demands the specific text of any written statement, Airport
policy, or TSA policy describing any "security system , measure, or procedure implemented at
the Airport " which is potentially relevant to this litigation. Include the text of any such procedure
which , was allegedly violated by the Defendant , did not allow the Defendant to be rescreened ,
required the Defendant to submit to a pat-down search, or prohibited the Defendant from leaving
the airport without consenting to a pat-down ;
       FURTHER, Defendant demands the text of TSA ' s Standard Operating Procedures which
were allegedly violated by the Defendant. Include the text of any such procedure which, was
allegedly violated by the Defendant, did not allow the Defendant to be rescreened, required the
Defendant to submit to a pat-down search, or prohibited the Defendant from leaving the airport
without consenting to a pat-down;

                                          Case #18 - 03 - 0226
                                       Third Demand for Evidenc e
                                              Page I of 2


                                                 000033
  Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 34 of 147




       FURTHER, If the State alleges that the relevant "security system, measure, or procedure
 implemented at the Airport" was not based on written procedures or policies , provide a
                                                                                         plain
statement of the policy and any evidence supporting the existence of such a policy.
       FURTHER, Defendant demands any and all, criminal history, disciplinary records, and
employment records of Officer Karnes and any TSA screeners who may appear as witnesses
                                                                                        for
the State.
        FURTHER, Defendant demands that the State produce and provide notice of its
intention to use any evidence which may be discoverable under Wyo. R. Crim. P. 12(e)(2).


RESPCTFULLY SUBMITTED this 15th day of August, 2018.




                                                             "~           nson (WBA #7-5748)
                                                                 ircfSteady Law Office, PLLC
                                                        ttomey for Defendant
                                                      210 W. Elm Ave
                                                      P.O. Box 1309
                                                      Saratoga, WY 82331
                                                      (307) 399 - 6060 Cell
                                                      (307) 326 - 8850 Fax
                                                      Turtle@S lowandsteadylaw .com


                                CERTIFICATE OF SERVICE
               The undersigned does hereby certify that on the 15th day of August , 2018, the
foregoing instrument was served via email; and by depositing a true and accurate copy
                                                                                       of the
same in the United States mail, postage prepaid, addressed to:


Jackson Municipal Court Prosecuting Attorney ' s Office
PO Box 1687
Jackson, WY 83001
lco lasuonno@jacksonwy.gov



                                                                    'Johnson (WBA #7-5748)
                                                             and Steady Law Office , PLLC



                                     Third Demand for Evidence
                                            Page 2 of2


                                             000034
   Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 35 of 147




                  IN TH-E MUNICIPAL COURT OF THE TOWN OF JACKSO1j..'
                          TETON COUNTY, STATE OF WYOMING
                      MELISSA M. OWENS, MUNICIPAL COURT
                                                                ,..                        LED
                                                                                   JUMliNIC -
                                                                                       IPALCOURT
THE STATE OF WYOMING,                                                          TOWNOF JACKS
TOWN OF JACKSON,
                                                   )
                                                                            Receivedby. 0. . . .ON
                                                   )
                                                   )
                                                                                D       !<lY½r 1
                 Plaintiff,                        )                              ate.      1?(1-q1s==-
                                                   )
vs .                                               )         Case # 18 - 03 - 0026
                                                   )
WILLIAM FREY,                                      )
                                                   )
                 Defendant,                        )



               DEFENDANT'S MOTION TO PRODUCE BILL OF PARTICULARS


        COMES NOW, the Defendant, by and through his attorney, Seth "Turtle" Johnson of the
Slow and Steady Law Office, PLLC , does hereby move this Court pursuant to W.R.Cr.P. 3(f),
and respectfully demands the State of Wyoming via the Town of Jackson to file a Bill of
Particulars.
        Defendant says that said citation/complaint is vague, indefinite , uncertain and insufficient
in general tem1s and conclusions; that Defendant is unable from a reading of said
citation/complaint to reasonably know the nature and cause of the charge; Defendant is unable to
prepare an intelligent defense thereto; and in order that this Defendant may be fairly informed of
what the State of Wyoming via the Town of Jackson claims and with what crime, if any
defendant is charged, and so that this Defendant's constitutional rights will be protected, the
Town of Jackson's attorney should be .required to particularize as follows:
   1. Identify the specific ordinance and subpart under which the Defendant is charged;
   2. Identify the specific prohibited conduct that the Defendant is alleged to have engaged i.n
      under the terms of the relevant ordinance;
   3. If the Defendant is charged under JMC12.16.l 70(A) identify the specific criminal acts
      the Defendant is accused of. Specifically , state which of the following acts the Defendant
      engaged in: "tamper or interfere with, compromise, modify, or attempt to circumvent; "
   4. If the Defendant is charged under JMC12. l 6. l 70(A) identify the specific "security
      system, measure , or procedure implemented at the Airport" which you allege the
      Defendant violated (i.e. engaged in conduct described in item 3 above);

                                            Case #18- 03 - 0026
                              Defendant 's Motion to Produce Bill of Particulars
                                                 Page I of 3


                                                  000035
  Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 36 of 147




    5. Identify and produce the written policies which describe any "security system, measure,
       or procedure implemented at the Airport" relevant to this case; and
    6. Identify the specific acts, conduct, methods or means by which the crime is alleged to
       have been committed.

       The Defendant states that the citation/complaint is vague and indefinite. Further, the
citation/complaint does not reasonably inform the Defendant of the nature of the charge. The
Town of Jackson is in or should be in possession of all of the information sought by the
                                                                                  (


Defendant in regard to the nature of the charge against him. In addition, the information
requested above is material to the Defendant's ability to present a defense at trial. Lastly, failure
to order the Town of Jackson to furnish the Defendant with a Bill of Particulars containing such
information would subject him to unfair surprise at trial, and would prevent the Defendant from
pleading Double Jeopardy if he is later charged with the same offense as the citation/complaint is
too vague . "A bill of particulars is designed to make more specific the general allegations in the
citation/complaint to enable the defendant to prepare his defense and avoid being surprised at the
trial." Booth v. State 517 P.2d 1034 (Wyo. 1974) . Discretion to order a Bill of Particulars is
soundly within the authority of this Honorable Court.


                                                 William Frey
                                                 Defendant


                                       By:
                                                     h "T .~      - nson (WBA #7-5748)
                                                         'l'Cl"SteadyLaw Office, PLLC
                                                   ttomey for Plaintiff
                                                 210 W. Elm Avenue
                                                 P.O. Box 1309
                                                 Saratoga, WY 823 31
                                                 Turtle@SlowandS teadyLaw .com




                                           Case #/8 - 03 - 0026
                              Defendant's Motion to Produce Bill of Particulars
                                               Page 2 of3


                                                   000036
  Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 37 of 147




                                CERTIFICATEOF SERVICE
               The undersigned does hereby certify that on the 15th day of August, 2018, the
foregoing instrument was served via email; and by depositing a true and accurate copy of the
same in the United States mail, postage prepaid, addressed to:


Jackson Municipal Court Prosecuting Attorney's Office
PO Box 1687
Jackson, WY 83001
lcolasuonno@jacksonwy.gov




                                         Case #18 - 03 - 0026
                             Defendant's Motion to Produce Bill of Particulars
                                              Page 3 of3

                                                   Q,00037
      Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 38 of 147




                   IN THE MUNICIPAL COURT OF THE TOWN OF
                           TETON COUNTY, STATE OF WYOMING
                                                                                      JACK~
                                                                                        r
                                                                                           llED
                                                                                            .
                       MELISSA M. OWENS, MUNICIPAL COURT~~CIPALCOURT

                                                                              TOWNOF JACKSON
THE STATE OF WYOMING,
TOWN OF JACKSON,
                                                        )
                                                        )
                                                        )
                                                                           Receivedby.
                                                                               Date.   _ I~
                                                                                             ;¾MA
                                                                                                I i
                  Plaintiff,                            )
                                                        )
vs.                                                     )        Case# 18 - 03 - 0026
                                                        )
WILLIAM FREY,                                           )
                                                        )
                  Defendant,                            )


       MEMORANDUM BRIEF IN SUPPORT OF THE DEFENDANT'S MOTION TO
                               DISMISS




                                              I.       INTRODUCTION
      "Those who would give up essential Liberty, to purchase a little temporary Safety, deserve
neither Liberty nor Safety." Benjamin Franklin 1755, on behalf of the Pennsylvania Assembly to
the colonial governor. The Jackson Town Ordinance (JMC 12.16. I 70(A)) under which the
Defendant, William Frey, has been charged demonstrates the Town's willingness to sacrifice
fundamental liberties in exchange for the mere illusion of security. In an overzealous attempt to
provide support to agents of the Transportation Security Administration (TSA) operating in the
Jackson Hole Airport, agents of the Jackson Police Depmtment and the State have arrested and
charged the Defendant with violating unpublished and undisclosed provisions of the TSA's
Standard Operating Procedures.
      "The right of the people to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon
probable cause , supported by Oath or affirmation, and particularly describing the place to be
searched, and the persons or things to be seized." U.S. Const. amend. IV. "These words are
precise and clear. They reflect the determination of those who wrote the Bill of Rights that the
people of this new Nation should forever 'be secure in their persons, houses, papers, and effects'

                                                 Case #18 - 03 - 0226
                               MemorandumBrief in Support of Defendant's Motion to Dismiss
                                                     Pagel of28


                                                            000038 ,
   Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 39 of 147




from intrusion and seizure by officers acting under the unbridled authority of a general warrant.
Vivid in the memory of the newly independent Americans were those general warrants known as
writs of assistance under which officers of the Crown had so bedeviled the colonists. The hated
writs of assistance had given customs officials blanket authority to search where they pleased for
goods imported in violation of the British tax laws. They were denounced by James Otis as 'the
worst instrument of arbitrary power, the most destructive of English liberty, and the fundamental
principles of law, that ever was found in an English law book,' because they placed 'the liberty
of every man in the hands of every petty officer.' The historic occasion of that denunciation, in
1761 at Boston, has been characterized as 'perhaps the most prominent event which inaugurated
the resistance of the colonies to the oppressions of the mother country.' 'Then and there,' said
John Adams, 'then and there was the first scene of the first act of opposition to the arbitrary
claims of Great Britain. Then and there the child Independence was born.' Stanford v. State of
Tex., 379 U.S. 476, 481-82, 85 S. Ct. 506, 509-10, 13 L. Ed. 2d 431 (1965). (internal citation
omitted).
    The TSA, acting under a broad expansion of executive authority following the terrorist
attacks of September 11, 2001, operates under Standard Operating Procedures which are not
published or made available to the public. Federal regulations permit the TSA to impose civil
fines for noncompliance with these secret procedures which have the effect oflaw.
    In this case the Town of Jackson and the State have gone even further than the federal grants
of authority to the TSA. The State does not seek to impose civil penalties associated with alleged
violations of TS A's unpublished procedures under relevant federal regulations. Instead, the State
seeks to impose criminal penalties upon the Defendant for the violation of "airport procedures,"
which, in this case, are evidently TSA procedures which may not legally be disclosed to the
public, Mr. Frey, the State, or even this Court.
    Mr. Frey's only "crime" was questioning the legality and prudence of a pat-down search of
his groin area which was allegedly required by TSA standard operating procedures after a body-
scanner allegedly provided a false positive indicating that Mr. Frey may be concealing weapons
or other contraband on his person. The record reveals that TSA personnel and Officer Karnes
(the arresting officer) all understood that the Defendant's belt had caused the body-scanner to
indicate the need for additional screening. The Defendant, also acting under the belief that his
belt had caused the false positive and acting under the knowledge that he was not concealing any

                                            Case #18- 03 - 0226
                         Memorandum Brief in Support of Defendant's Motion   tO   Dismiss
                                                Page 2 of28


                                                    000039'
   Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 40 of 147




contraband, asked TSA agents (and later Officer Karnes) to use their discretion to rescreen him
or allow him to leave the airport instead of subjecting him to a pat-down of his groin (one of the
areas of his body which allegedly indicated the need for additional screening).
   The Defendant offers this brief in support of his motion to dismiss filed in accordance with
Wyo. R. Cr. P. 12(a).
   The Defendant , apparently because of his refusal to consent to the invasive pat-down search
and because of his repeated assertions that the search violated his rights, was promptly arrested
and was detained for several hours, was taken to the Teton County Jail, was harassed and
belittled by agents of the Town of Jackson and agents of the Teton County Sheriff's Office, was
denied prompt access to an attorney despite repeated interviews conducted by law enforcement,
and is threatened by the State with criminal penalties under a Jackson Town Ordinance.
    If Americans are not allowed to stand up for their fundamental rights by questioning
procedures that cannot legally be made known to them, then we are not living in the land of the
free; but the land of the ' free to do as we are told.' The Defendant asks this Court to dismiss the
misdemeanor charge against him because, as will be more fully described below, the Officer
involved lacked authority to issue a ticket on airport ground or arrest Mr. Frey, Mr. Frey never
intended to circumvent any law, Mr . Frey never intended to cause a disturbance of any kind,
because the Ordinance is fatally deficient under both the United States and Wyoming
constitutions and because Mr. Frey was simply standing up for his Constitutional Rights.

                          II.      STATEMENT OF MATERIAL FACTS
    1. Mr. William Frey went to the Jackson Hole Airport (JAC or airport) on March 12, 2018.
        Mr. Frey had a boarding pass for United Airlines 2402 which was traveling to Newark,
        New Jersey. Mr. Frey intended to travel aboard United Airlines 2402 as a passenger.
    2. Mr. Frey voluntarily agreed to enter an AIT body scanner (body scanner). Found in the
        "Narrative" section of the Probable Cause Affidavit, a copy of which has been filed with
        this brief and is incorporated here by reference as Defendant's Exhibit E; also stated in 1
        2 of the Supplemental Narrative of the State, Town of Jackson reports p. l of 1, a copy of
        which has been filed along with this Memo Brief, and is incorporated here by reference
        as Defendant ' s Exhibit D.
    3. Security screeners claimed that the body scanner indicated that Mr. Frey's groin, upper
        inner thigh, and the outside of his leg needed additional screening. Found at 00:00:03
                                            Case #18- 03 - 0226
                         Memorandum Brief in Support of Defendant's Motion to Dismiss
                                                Page 3 of28

                                                 000040
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 41 of 147




   through 00:00:16 on Nathan Karnes Body Cam Footage (Defendant's Exhibit A), of
   which a copy of the video has been submitted for filing along with this Memorandum
   Brief and is incorporated here by reference; also found in ,r2 of p.1 of the Primary
   Narrative of the Report submitted on behalf of the State, Town of Jackson p. 1 of 4, a
   copy in its entirety of which has been filed with this Memo Brief, and is incorporated
   here by reference as Def. exh. C.
4. Before the situation was fully escalated by a further refusal to rescan Mr. Frey, he clearly
   volunteered to remove his belt and enter the body scanner again. Found at 00:00: 16
   through 00:00:22 on Def. exh. A;      12 of p.1 Def. exh C.
5. Mr. Frey was told by security screening personnel that their " SOP" would not allow the
   agent to "rescreen somebody". Found at 00 :00:22 through 00:00:26 on Def. exh. A.              ,r2
   of Def. exh C.
6. Officer Karnes begins his interaction with Mr. Frey by asking his name. Foun d at
    00:00:28/29 on Defendant's Exhi bit A.
7. Mr. Frey states to Officer Karnes that if they "won't let me on the plane, then I'm going
   to leave. " Found at 00:00:38 through 00:00:43 on Defendant's Exhibit A.
8. Mr. Frey states to Officer Karnes that he will not "let them feel his balls". Found at
    00:01: 18/19 on Def. exh A.    ,r2 of p.1 of Def. exh. C.
9. Officer Karnes tells Mr. Frey that he was required to complete the screening. Found at
    00:01 :30 through 00:01 :34 on Def. exh A, and in ,r3 of p.l of Def. exh. A; and Def. exh.
    E.
10. Mr. Frey tells Officer Karnes that he is "not completing the screening". Found at
    00:01:36 through 00:01:38 on Def . exh . A.
11. Officer Karnes tells Mr. Frey that not completing the screening is a misdemeanor and an
    "an-estable offense" . Found at 00:01 :38 through 00:01 :40 on Def. exh. A;     ,r#4 of p.1
    Def. exh. C.
12. Mr. Frey tells Officer Karnes to "arrest me, then, for not being willing to sexually
    assaulted " . Found at 00:01 :40 through 00:01 :47 on Defendant's Exhibi t A; ,r6 of p. l Def.
    exh. C.




                                        Case #18 - 03 - 0226
                     Memorandum Brief in Support of Defendant's Motion to Dismiss
                                            Page 4 of28


                                               000041
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 42 of 147




13. Officer Karnes ordered Mr. Frey to follow him to the back of the screening area where
   they could continue their conversation without disturbing other passengers or security
   screening personnel. Found at 00:02:41 through 00:02:43 on Defendant's Exhibit A.
14. Mr. Frey tells Officer Karnes that he is "willing to be rescreened-get         rescreened. The

   issue was the belt buckle." Found at 00:03:32 through 00:03:34 on Defendant's Exhibit
   A. 12 of p. l of Def exh. C.
15. Officer Karnes agrees with Mr. Frey "Yes, the issue was the belt buckle." Found at
   00:03:34 through 00:03:37 on Defendant 's Exhibit A.
16. Mr. Frey repeatedly offered to leave the airport or to enter the body scanner again as an
   alternative to a more invasive search. Found throughout the video specifically from
   00:01 :52 to 00:03:48 on Defendant's Exhibit A; and cited numerous times throughout
   Defendant's Exhibit C.
17. Approximately two minutes elapsed between the time that Mr. Frey entered the body
   scanner and the time that Officer Karnes ordered Mr. Frey to the back of the screening
    area. Defendant's Exhibit A.
18. Officer Karnes informed Mr. Frey that he was under arrest and placed him in handcuffs at
    approximately 00:04:42 on Defendant's Exhibit A.
19. Officer Karnes, after arresting Mr. Frey, conducted a search of his person which was
    more invasive than the one Mr. Frey was required to submit to for security screening
    purposes. Officer Karnes's search of Mr. Frey's person included a physical pat down
    search of Mr. Frey's groin, upper inner thigh, and the outside of his leg. Officer Karnes
    paid special attention to the areas indicated by the body scanner and searched Mr. Frey
    for any foreign objects or suspicious items. Found at 00:04:55 through 00:05:39 of Def.
    exh. A; and 1 2 of p.2 of Def. exh. C.
20. Officer Karnes did not find any foreign objects or suspicious items on Mr. Frey's person.
    Found at 00:07:08 through 00:07:14 on Defendant's Exhibit A; and 12 ofp.2 of Def.
    exh. C.
21. After affecting the arrest Officer Karnes proceeds to move Mr. Frey to a temporary
    holding area, at which points he employs a wrist lock on Mr. Frey. Found at 07:4lon
    Defendant's Exhibit A; and ~ 2 p.2 of Def. exh. C.



                                       Case #/8 - 03 -0226
                     MemorandumBrief in Support of Defendant's Motion to Dismiss
                                           Page 5 of28


                                             000042
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 43 of 147




22. Mr. Frey was transported to the Teton County SherifPs Office Jail. Shown on
   Defendant's Exhibit B, a copy of the entire video has been filed with Memo Brief, and is
   hereby incorporated by reference.
23. Mr. Frey was on multiple occasions denied access to his attorney. His first request was
   made at 00:09:47 on Defendant's Exhibit A; his second request for a lawyer was made at
   00: 11:58 on Defendant's Exhibit A, and a third request for an attorney was made at
   00 :21 :20 on Defendant's Exhibit A; when Bill asked to contact John Wiley, a local
   attorney.
24. Several hours after his arrest Mr. Frey was booked and given a citation for his alleged
   violation of JMC l 2. l 6. l 70(B) - Airport: Compliance with security requirements.
   Shown in ,i 4 of p.2 of Def exh. C.
25. The Citation/Complaint lists only a violation of JMC 12.16. l ?O(A). The notes on the
   citation read as follows: "(A) FAILED TO COMPLETE SCREENING PROCESS AS
   ALLOWED BY AIRPORT SCREENERS". A copy of the Citation/Complaint has been
   filed with this Memo Brief, and is incorporated here by reference as Def. exh F.
26. TSA procedures allow rescreening under certain circumstances. Based on statements
   made to him during the screening process, Mr. Frey believed that the alerts on the
   machine were caused by his belt buckle and also believed TSA agents had the discretion
   to allow him to be rescreened. ,i 6 of p.3 of Def. exh. C.
27. Despite discovery requests no signs/evidence has been produced by Plaintiff to show that
   the Defendant was on Notice that by entering the Body Scanner, he was forfeiting his
   right to refuse a more invasive search.
28. Mr. Frey believed that he could be rescreened, or had the option to leave the airport
   instead of consenting to what he amounted to "sexual assault" . 00:01 :40 of Def. exh. A.


                                 III.     LEGAL STANDARDS
   The Defendant challenges the sufficiency of the evidence, the Wyoming Supreme Court
has recently described the relevant standard of review: "We do not consider whether or not
the evidence was sufficient to establish guilt beyond a reasonable doubt, but instead whether
or not the evidence could reasonably support such a finding by the factfinder." Thompson v.
State, 2018 WY 3, ~· 14,408 P.3d 756, 760 (Wyo. 2018) (internal citations omitted). While

                                        Case #/8 - 03 - 0226
                    Memorandum Brief in Support of Defendant ' s Motion to Dismiss
                                           Page 6 of28


                                               000043
    Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 44 of 147




    the factual conclusions of the trial court are reviewed by appellate courts for abuse of
    discretion, legal analysis and legal conclusions are reviewed de novo. Maestas v. State, 2018
    WY 47, ,r7,4 16 P.3d 777, 780 (Wyo. 2018).



                                            IV.      ARGUMENT
   The complaint alleges that Mr. Frey violated JMC 12.16.170(A) - Airport: Compliance with
security requirements. "No Person shall tamper or interfere with. compromise, modify, or
attempt to circumvent any security system, measure, or procedure implemented at the Airport."
Based on the plain and ordinary meaning of the ordinance, the elements of that offense are:
    Elements of the Crime That the State Must Prove
    1. That a person:
              a. Tampered or interfered with,
              b. compromised,
              c. modified,
              d. or attempted to circumvent
        any security system, measure, or procedure implemented at the Airport.
    2. That the particular security system, measure, or procedure was in fact implemented at the
        Airport at the time of the Offense .
    3. That a security system, measure , or procedure implemented at the Airport was interfered
        with, compromised, modified , or circumvented (or attempted to circumvent).
       A. JMC l2.16.170(A) Violates the Due Process Clause of the Fourteenth
              Amendment to the United States Constitution
              i.    JMC 12.16.170(A) Is Based Upon a Similar Federal Regulation.
       The text of JMC 12.16. l 70(A) ("Ordinance") is essentially identical to a federal
regulation.
The Ordinance:
12.16.170 Compliance with security requirements.
   A. No Person shall tamper or interfere with. compromise, modify, or attempt to circumvent
       any security system, measure , or procedure implemented at the Airport.




                                           Case 11-
                                                  / 8 - 03-0226
                         Memorandum Brief in Support of Defendant's Motion to Dismiss
                                                Page 7 of28


                                                   000044
    Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 45 of 147




   B. No Person shall enter or be present in a Restricted Area without complying with the
       systems , measures , procedures , screening and/or inspection being applied to control
       access to or presence in such areas.
    C. No Person shall use or allow any other person to use or cause to be used any Airport
       Board issued or approved access medium or identification medium in any manner other
       than that for which it was authorized and issued.
    D. This section does not apply to authorized Person performing such tests of compliance as
       may be otherwise authorized by ordinance, statute, or applicable laws and federal
       regulations. (Ord. 923 § 2, 2009.)
The Regulation:
•49 C.F.R. § 1540.105
§ 1540.105 Security responsibilities of employees and other persons.
(a) No person may:
       (1) Tamper or interfere with, compromise, modify , attempt to circumvent, or cause a
       person to tamper or interfere with, compromise, modify, or attempt to circumvent any
        security system, measure, or procedure implemented under this subchapter.
       (2) Enter, or be present within , a secured area, AOA, SIDA or sterile area without
        compl ying with the systems , measures , or procedures being applied to control access to,
        or presence or movement in, such areas.
        (3) Use, allow to be used , or cause to be used, any airport-issued or airport-approved
        access medium or identification medium that authorizes the access, presence, or
        movement of persons or vehicles in secured areas , AOA's , or SID A's in any other manner
        than that for which it was issued by the appropriate authority under this subchapter.
(b) The provisions of paragraph (a) of this section do not apply to conducting inspections or tests
to determine compliance with this part or 49 U.S.C. Subtitle VII authorized by:
        (1) TSA , or
        (2) The airport operator , aircraft operator, or foreign air caITier, when acting in
        accordance with the procedures described in a security program approved by TSA .
            ii.    The Ordinance (JMC 12.16.170(A)) and the regulation it is based on (49
                    C.F.R. § 1540.105) both impose penalties for violations of the TSA's
                    unpublished "Standard Operating Procedures.''

                                          Cose #/ 8-0 3 - 0226
                         MemorandumBrief in Support of Defendant's Motion to Dismiss
                                               Page 8 of 28


                                                   000045
   Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 46 of 147




       The Transportation Security Administration (TSA) operates the Office of Security
Operations (OSO) which "issues and revises a manual captioned Standard Operating Procedures
("SOP") which sets out a uniform policy [regarding airport security checkpoints.]" Rao v. United
States , No. CTV. A. 08- 12027-MBB, 2010 WL 3607143, at *6 (D. Mass. Sept. 9, 2010). "The
Congress generally has left it to the agency to prescribe the details of the screening process,
which the TSA has documented in a set of Standard Operating Procedures not available to the
public." Elec. Privacy Info . Ctr. v. U.S. Dep't of Homeland Sec., 653 F.Jd 1, 3 (D.C. Cir. 2011).
"The TSA uses the Standard Operating Procedures ["SOP"], filed here under seal, as a guide for
its employees to properly screen passengers, carry-on luggage, and checked baggage, while
making sure to provide an orderly process and a safe environment for the public." Pudeler v.
United States, No. 3:09 CV 1543 JGM , 2013 WL 6511937, at *6 (D. Conn. Dec. 12, 2013).
        Based upon the evidence presented by the State it is clear that Mr. Frey has been arrested
based on an alleged failure to comply with the TSA's standard operating procedures (SOP). Mr.
Frey allegedly interfered with "security system, measure, or procedure implemented at the
Airport" JMC 12.16.170 by failing to consent to a pat down of his groin area after a body
scanner allegedly indicated the need for further screening. 13, & 9 of Sec. IL Statement of
Material Facts (SMF). The requirement for further screening (i.e. a pat-down) under the
circumstances was clearly governed by TSA's SOP for checkpoints. Elec. Privacy Info. Ctr. v.
U.S. Dep't of Homeland Sec., 653 F.3d 1, 3 (D.C. Cir. 2011). Mr. Frey requested rescreening
(through use of the body scanner) without his belt , however this was denied based on the claim
that according to the SOP rescreening was not allowed under the circumstances. SMF 14, 5, 14,
16 & 26. Mr. Frey also requested to be allowed to leave the airport as an alternative to an
invasive pat down, this course of action also allegedly violated TSA's SOP. SMF 7, & 16.
            iii.    The Ordinance (JMC l2.16,l 70(A)) violates due process under the
                    Fourteenth Amendment to the United States Constitution and under
                    Article 1 Section 6 of the Wyoming Constitution and is void for
                    vagueness; the Ordinance imposes criminal penalties and provides TSA
                    and other law enforcement officials with unbridled discretion.
        In Gilmore v. Gonzales, 435 F.3d 1125 (9th Cir. 2006) the Plaintiff: an airline passenger,
 appealed from the dismissal of his claims challenging the constitutionality of various TSA
 Security Directives. The 9th circuit found that the District court lacked jurisdiction but that 49

                                              Case #/8 - 03 - 0226
                          Memorandum Brief in Support of Defendant's Motion to Dismiss
                                                 Page 9 of28



                                                      000046
   Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 47 of 147




U.S .C.A. § 46110 gave the 9th Circuit jurisdiction over the passenger's claims. The passenger
claimed that Security Directives which required individuals to present identification or undergo a
more invasive "selectee" search violated due process. Id.435 F.3d 1125, 1135 (9th Cir. 2006).
        The 9th Circuit found that the Security Directive or "identification policy" was not void-
for-vagueness in part because it was not a penal statute and only prevented the passenger from
boarding commercial flights.
       In support of his vagueness challenge , Gilmore relies principally on Ko/ender v.
       Lawson , 461 U.S. 352, 103 S.Ct. 1855, 75 L.Ed.2d 903 (1983), in which the
       Supreme Court held that a California statute was unconstitutionally vague because
       it did not clarify the requirement that a person who loiters or wanders on the street
       provide "credible and reliable" identification when requested by a peace officer.
       Although the statute was struck down because it was unconstitutionally
       vague, Ko/ender is easily distinguishable from the present case. The statute
       in Ko/ender, California Penal Code§ 647(e), was penal in nature. In applying the
       void-for-vaguene:,s doctrine to the statute, the Supreme Court stated that this
       doctrine "requires that a penal statute define the criminal offense with sufficient
       definiteness that ordinary people can understand what conduct is prohibited and in
       a manner that does not encourage arbitrary and discriminatory
       enforcement." Kolender . 461 U.S. at 357, 103 S.Ct. 1855 (emphasis added).
       Unlike the penal statute in Ko/ender , the identification policy here does not
       impose any criminal sanctions, or threats of prosecution , on those who do not
       comply . Rather, it simply prevents them from boarding commercial flights.
       Gilmore v. Gonzales , 435 F.3d 1125, 1135 (9th Cir . 2006) .

       In contrast to the Security Directive in Gilmore, which was not penal and only permitted
individuals from being barred from boarding commercial flights, the Ordinance at issue in this
case is clearly penal in nature . The Ordinance imposes a fine up to $750.00. JMC 12.16.170.
Furthermore , Mr. Frey was arrested and held in jail for a period of two hours and 10 minutes
based on his alleged violation of the Ordinance . SMF ir 18.
       Furthem1ore, Mr. Frey is being prosecuted under the Ordinance on the basis of his
alleged violation of the TSA's Standard Operating Procedures. Similar to the Security Directive
in Gilmore, the SOP are not available to the public because they are "classified as "sensitive
security information"" Gilmore v. Gonzales , 435 F.3d 1125, 1131 (9th Cir. 2006). The 9th Circuit
"ordered the Government to file under seal the relevant material pertaining to the identification
policy so that we could conduct an in camera, ex parte review." Gilmore v. Gonzales, 435 F.3d
1125, 1131 (9th Cir. 2006) . In order to review the airport procedures which Mr. Frey allegedly
violated, it would be necessary for this Court to review the TSA SOP in order to determine

                                           Case #/8-0 3 - 0226
                        Memorandum Brief in Support of Defendant's Motion to Dismiss
                                              Page 10 of28

                                                   000047
   Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 48 of 147




whether Mr. Frey actually interfered with or violated a "security system, measure, or procedure
implemented at the Airport" JMC 12.16.170.
       As currently drafted , the Ordinance vests law enforcement officials with unbridled
discretion in violation of the Fourteenth Amendment. There is no meaningful way for this Court
to review the Standard Operating Procedures which were supposedly violated by Mr. Frey.
Furthermore, even the arresting officer was denied direct access to the relevant SOP. SMF ,r5.
The prosecutor, this Court, Mr. Frey, and even the arresting officer are all denied access to the
written procedures which Mr. Frey supposedly violated or interfered with; unlike the situation in
Gilmore, this court cannot review the relevant procedures to determine whether the SOP
provides adequate instructions for the implementation of the body scanner/pat-down policy.
       Gilmore also alleges that the Government violated his due process rights because
       the identification policy vests airline security personnel with unbridled discretion.
       Upon review of the TSA Security Directive , we hold that the Directive articulates
       clear standards. It notifies airline security personnel of the identification
       requirement and gives them detailed instructions on how to implement the policy.
       Moreover, because all passengers must comply with the identification policy, the
       policy does not raise concerns of arbitrary application. For all these reasons , we
       reject Gilmore's due process arguments. Gilmore v. Gonzales, 435 F.3d 1125,
       1136 (9th Cir. 2006).

       As currently drafted, the Ordinance gives Jackson law enforcement and prosecutors
unbridled discretion to arrest citizens and impose criminal penalties any time any TSA agent
states that the citizens behavior violates the unpublished SOP. The relevant TSA procedures
evidently provide for at least two circumstances under which individuals can be rescreened by
the body scanner. SMF 1 26 . Because the SOP are unpublished, this Court is left with no means
to determine whether th0se criteria provide detailed instructions on how to implement the policy
or whether those criteria raise the concern of arbitrary application. Id.
       Based on allegations made in various federal complaints challenging TSA' s body scanner
and pat-down procedures under the Fourth Amendment, it is clear that at least in some cases
TSA agents permit individuals to leave the airport without screening after those individuals
refuse to participate in a pat-down or body scan:
                Roberts is a pilot for ExpressJet Airlines. On October 15, 2010, Roberts
        was asked to enter an AIT scanner at the security checkpoint at Memphis
        International Airport. Am. Compl. ii 25. After he declined, TSA agents informed
        Roberts that he would have to undergo a pat-down . Am. Comp!. 11 28-29. After
        Roberts refused the pat-down , airport police were summoned and Roberts was
                                             Case #/ 8 - ()3 - ()226
                         Memorandum Brief in Support of Defendant's Moti on to Dismis s
                                               Page 11 of 28


                                                     000048
   Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 49 of 147




       told to leave, preventing him from making his scheduled flight. Am. Compl. ,r30.
       Because of his refusal to submit to what he sees as unduly intrusive screening
       procedures, Roberts is now on unpaid administrative leave. Am. Comp!. ii 32.

               Poe is a pilot for Continental Airlines. On November 4, 2010, Poe passed
       through the security checkpoint at Fort Laud erdale - Hollywood International
       Airport. Poe, who has an artificial hip, triggered the walk-through metal detector.
       Am. Compl. ,r38. TSA officials then informed Poe that she would have to either
       undergo a pat-down or walk through an AIT scanner. Am. Comp!. ,r,r        40-43. Poe,
       concerned  about  her  privacy and the radiation produced  by AIT   scanners,  refused.
       Poe was then escorted out of the airp011. Am. Compl.    ,r47. Poe's  refusal to submit
       to TSA's screening procedures has prevented her from flying since that time. Am.
       Compl. ,r50.

        Roberts v. Napolitano, 798 F. Supp. 2d 7, 9 (D.D.C. 2011), affd, 463 F. App'x 4
        (D.C. Cir. 2012)

      . Based on the allegations in Roberts and in other cases decided around the time the body
scanner was first brought into use by the TSA it is clear that TSA agents exercise considerable
discretion and often permit individuals to leave the airport without completing the screening
procedures, even after (like Mr. Frey) they have gone through the body scanner and refused to
consent to a pat-down. SMF     ,r3, 8,   l 0, 11, 12, & 16. Based on the foregoing, the Ordinance is
void for vagueness. It does not give the public fair notice of what is prohibited. The Ordinance,
by mirroring the language of TSA regulations and by its terms, implicitly incorporates provisions
of the TSA' s Standard Operating Procedures which the Prosecution claims Mr. Frey has
violated.
        Based on the above, the Ordinance, as applied to Mr. Frey , does not provide fair notice of
what is and what is not prohibited by the Ordinance; the Ordinance also provides no guidelines
to Jackson police officers regarding what is and is not a proper "airport procedure" and grants
TSA agents and/or Jackson police officers unbridled discretion :
        As generally stated, the void-for-vagueness doctrine requires that a penal statute
        define the criminal offense with sufficient definiteness that ordinary people can
        understand what conduct is prohibited and in a manner that does not encourage
        arbitrary and discriminatory enforcement. Village of Hoffman Estates v.
        Flipside. 455 U.S. 489, 102 S.Ct. 1186, 71 L.Ed.2d 362 (1982); Smith v.
        Goguen, 415 U.S. 566, 94 S.Ct. 1242, 39 L.Ed.2d 605 (1974); Grayned v. City of
        Rockford, 408 U.S. 104, 92 S.Ct. 2294, 33 L.Ed.2d 222 (1972); Papachristou v.
        City of.Jacksonville, 405 U.S. 156, 92 S.Ct. 839, 31 L.Ed.2d 110 (1972); Connally
        v. General Construction Co., 269 U.S. 385, 46 S.Ct. 126, 70 L.Ed. 322 (1926).
        Although the doctrine focuses both on actual notice to citizens and arbitrary
                                             Case 1118 - 03 - 0226
                         Memorandum Brief in Support of Defendant's Motion tu Dismiss
                                               Page 12 of28


                                                    000049
   Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 50 of 147




        enforcement, we have recognized recently that the more important aspect of
        vagueness doctrine "is not actual notice, but the other principal element of the
        doctrine -     the requirement that a legislature establish minimal guidelines to
        govern law enforcement." Smith, supra, 415 U.S. at 574, 94 S.Ct., at 1247- 1248.
        Where the legislature fails to provide such minimal guidelines, a criminal statute
        may permit "a standardless sweep [that] allows policemen, prosecutors, and juries
        to pursue their personal predilections." Id.. at 575, 94 S.Ct., at 1248.
        Kolender v. Lawson, 461 U .S. 352, 357- 58, 103 S. Ct. 1855, 1858, 75 L. Ed. 2d
        903 (1983).

        The Ordinance as written did not provide the Defendant with notice of what conduct did
or did not violate the ordinance. The Defendant lacked actual notice of the relevant Airport
procedure which he supposedly violated. The Defendant also was denied the ability to leave the
airport without a pat-down search based on unwritten procedures which the arresting officer had
never seen, evidently without the guidelines or the text of the relevant procedures. SMF, 7, &
16. Based upon the denial of access to the text of the relevant airport procedures and the
arbitrary application of those procedures to the Defendant, the Ordinance violates Due Process
and is unconstitutionally vague.
        Plainly, it would be unconstitutional to punish Defendant for violating the
        handheld cellphone regulation. Ms. Washabaugh cites to the Supreme Court's
        vagueness decision in Grayned v. City of Rockford , 408 U.S. 104, 92 S.Ct. 2294,
        33 L.Ed .2d 222 (1972) for the proposition that laws must "give the person of
        ordinary intelligence a reasonable opportunity to know what is prohibited, so that
        he may act accordingly." Id. at 108. If vague laws are unconstitutional, a
       .fortiori secret laws violate very basic considerations of due process.
        United States v. Washabaugh, No. 3:07-PO-253, 2008 WL 203012, at *1 (S.D.
        Ohio Jan. 22, 2008).

        The Due process provision of the Wyoming Constitution, Wyo. Const. art. I, § 6 provides
more extensive protections than the Fourteenth Amendment. (See Brenner v. City of Casper, 723
P .2d 558, 561 (Wyo. 1986); finding a more extensive right to a Jury trial under the Wyoming
Constitution.). Wyo. Const. art. I, § 6 is implicated where a fundamental right has been infringed
by the state:
        We do not need to agree or disagree with the district court's conclusion, because
        we find a more fundamenta l flaw in the Coalition's due process claim. As stated
        above, a party claiming an infringement of his due process rights must
        demonstrate both a protected interest and an impermissible infringement on that
        interest. DH , ii 38, 79 P.3d at 1008. The Coalition has not demonstrated any
        infringement because it has not shown , or even alleged, that any of its members
        has sought and been denied judicial review of any decision made by the

                                            Case /i/8 03 - 0226
                        T
                        vlcmorandum Brief in Support of Defendant' s Motion to Dismiss
                                               Page 13 of28


                                                    000050
   Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 51 of 147




        Superintendent pursuant to the Policy. The Coalition's speculation that judicial
        review might be denied in the future is insufficient to support a due process claim
        now. "Constitutional questions are too important to be answered by this court at
        random and should not be answered unless fully presented." Meyer v.
        Norman , 780 P.2d 283 , 289 (Wyo.1989), quoting Witzenburger v. State, ex rel.
        Wyoming Community Development Authority, 575 P.2d 1100, 1134 (Wyo.1978)
        and Tharp v. Unemployment Compensation Comm'n, 57 Wyo. 486, 502, 121 P.2d
        172, 178 ( 1942). Until this Court is presented with a case in which judicial review
        has been denied , it is premature to consider the Coalition's claim that the Policy
        violates due process. The district court did not err in granting summary judgment
        against the Coalition on this claim.

        Hageman v. Goshen Ctv. Sch. Dist. No. 1, 2011 WY 91,                  62,256 P.3d 487, 505
        (Wyo . 20 11).

        Based on the above analysis , and based on the facts and analysis more fully stated above,
the Defendant contends that his arrest , prosecution , and citation based on airport procedures
which he cannot access and which are Unconstitutionally Vague violates the Defendant's right to
procedural and substantive Due Process under the Wyoming Constitution (also see the arguments
and authorities cited in subsection iv. below ). SMF           5, & 26.
            iv.     The Ordinance (JMC 12.16.170(A)) violates due process under the
                    Fourteenth Amendment to the United States Constitution and under
                    Article 1 Section 6 of the Wyoming Constitution and is void for vagueness
                    because by its terms it lacks a requirement of criminal intent.
        In State v. Stem, 526 P.2d 344 (Wyo. 1974) the Sheridan County Attorney appealed from
the district court's order granting the criminal defendant ' s (Stem's) motion to dismiss the
information filed in district court wh ich charged that Stem had violated a criminal breaking and
entering statute. Id. at 346.
        Motion to dismiss the information was filed by defendant claiming that the statute
        violated the due process clause of the United States Constitution and Article 1, s 6
        of the Wyoming Constitution becaus e :

        '(a) The statute's meaning is so uncertain, indefinite and vague that it fails to give
        fair warning of the conduct which it prohibits and

        '(b) The statute is outsid e the scope of the state's police power because it makes
        innocent acts criminal even though the acts do not interfere with or threaten the
        public health, safety , morals or welfare .' Id. at 346.



                                              Case #/8 -- ()3- ()226
                          Memorandum Brit:f in Support of Defendant's Motion to Dismiss
                                                 Page t4 of28


                                                    000051
   Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 52 of 147




                                                                                with respect to the
        Based on the briefing of the parties and the apparent lack of clarity
                                                                     ed its opinion to the issue of
constitutional basis for the district court's order, the Court confin
                                                              of the Wyoming Constitution and
vagueness under the due process clause of Article 1 Section 6
                                                                 "We gather from the record that
of the Fourteenth Amendment to the United States Constitution.
                                                                  that the statute was
the district judge was principally impressed with the argument
unconstitutionally vague under the sixth section of our Article
                                                                  1 and the fourteenth amendment
                                                                 the applicability of the two due
to the federal constitution. Both briefs submitted herein argue
                                                                   n." Id. at 346.
process clauses. We shall therefore similarly confine this opinio
                                                                         provides in pertinent part
         "As amended by Ch. 143, S.L. of Wyoming 1973, the statute
                                                                attempts to unlawfully break and
 that '(w)hoever, at any time, unlawfully break and enters , or
                                                                   other building whatsoever, is
 enter, into any locked or sealed dwelling house, office * * * or
                                                                   jail not more than one year or a
 guilty of a misdemeanor , and shall be imprisoned in the county
                                                                  344, 346 (Wyo. 1974).
 fine of not more than $500 or both."' State v. Stern , 526 P.2d
                                                                         not include the element of
          The Court, finding that the breaking and entering statute did
                                                                 a general intent where no such intent
 specific intent, went on to reason that judicially establishing
                                                                   t of innocent conduct.
 was described by the statute would capture a significant amoun
                                                                                    d, we must next
         Having concluded that such specific intent was deliberately omitte
                                                                                  as requiring some
         inquire to what extent we are justified in interpreting the statute
                                                         that the  statute condem    ns not only the
         other, or general, evil intent. Stern suggests
                                                                      the accide  ntal  breaking and
         intentional breaking and entry of the building but also
                                                                               suffici ent  to break a
         entry by a friendly visitor who gives his neighbor's door a tug
                                                                                a motel who
         lightly locked door; that it makes a criminal of one occupying
                                                that the purpos eful   but innoce  nt act of
         attempts to unlock the ·wrong door;
                                                    or who   has  not  seen his  friend  for some
         breaking and entry by a worried neighb
                                                              care  of himsel f  will  constit ute a
         time and fears he may be sick or unable to take
                                                                            must   agree  that  we
          crime. We cannot reject these sugges tions as frivolous and
                                                                                of the  law  only  if
          could declare such acts as innocent and outside the provisions
                                                                              ction of the law.
          we engage in a substantial amount of interpretation or constru

          State v. Stem, 526 P.2d 344, 348 (Wyo. 1974) .
                                                                         that Stem broke into a
          The Comt found that , because the undisputed facts revealed
                                                                      was no indication of the
  building abutting a bar while inebriated and fell asleep, but there
                                                                     Stem, as someone who did not
  physical breaking of any lock or destruct ion of any barrier, that
                                                                  had standing to raise a vagueness
  appear to have the specific intent to commit any theft c1;me,
  challenge.

                                                 Case tl/8   03 -- 0226
                             Memorandum Brief in Support of Defendant's Motion to Dismiss
                                                   Page 15 of28



                                                        000052
   Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 53 of 147




       More specifically considering the situation confronting Stern, no trial was had and
       no record was made as to the facts of this so-called breaking and entry. However,
       colloquy of counsel and the court shown in the record discloses without dispute
       that the defendant was found asleep and in an apparent state of intoxication in the
       office claimed to have been broken and entered. There was no indication of a
       physical breaking of any lock or destruction of any barrier designed to prevent
       entry by unauthorized persons. Testimony at the preliminary hearing had
       indicated that while the main entrance door was locked a secondary door, located
        in close proximity to a neighboring bar or saloon, may or may not have been
        locked. Perhaps the defendant entered the office thinking that he was entering the
        bar, and was then overcome by his ineb riation . Conceivably the door was locked
        but gave way to the extra force exerted by one eager to return to his pursuit of this
        popular ind oor sport. This particular defendant is then confronted with the
        question whe ther the statute applies to this conduct. The majority of the Court
        therefore have no hesitancy in holding that he is in a position to raise the question
       of vagueness.

        State v. Stern, 526 P.2d 344, 348-49 (Wyo . 1974).

       TI1e Court went on to refuse to judicially create the intent element or find that the statute
                                                                                                define its
was a strict liabifity statute; finding that the legislatu re had not met its burden to clearly
criminal statute.
        We have said in State ex rel. Murane v. Jack ( 193 7), 52 Wyo. 173 , 70 P.2d 888,
        892, that the legislative intent governs and that 'intent must be ascertained by
        reading it (the statute) according to the natural import of the language used
        without reso1ting to subtle and forced construction.' Were we to attempt to
        construe this statute as requiring intent, scienter, or mens rea, the immediate
        question is what intent we should read into it. If it is the intent to steal or commit
        a felony, we have merely rephrased s 6-129. Would it be the intent to invade the
        privacy of the occupants? If the building is unoccupied, would the intent to satisfy
        one's curiosity and just look around constitute a legal excuse? If the breaking and
        entry were into a mountain cabin, effected with knowledge that the building
        belonged to another, and after physically destroying the sturdiest locks would it
        be excused if the only purpose was to secure shelter from a raging blizzard? Other
        questions may occur to the reader, but the point is that if able counsel and this
         Court must argue about questions as to what kind of conduct is proscribed, it
         certainly follows that men of common intelligence must necessarily grope as to
         the meaning and would have no understanding at all as to what acts were
         criminal. A majority of the Court are therefore of the opinion that the burden of
         construction sought to be imposed on us by the Attorney General and County
         Attorney is beyond our powers and that ifthere is to be created a criminal offense,
         be it a felony or misdemeanor, based on the mere breaking and entering a locked
         or sealed building whatever the reason therefor, the burden of defining accurately
         and understandably the condemned conduct should be left to the legislature. As of


                                              Case /118 - 03 -- 0226
                           Memorandum Brief in Support orDefondant"s Motion to Dismiss
                                                 Page 16 of2 8


                                                    000053
   Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 54 of 147




       now the legislature has not met that burden.

       State v. Stern, 526 P.2d 344, 351-52 (Wyo . 1974).

       Similar to the statute in Stern, the Ordinance under which Mr. Frey is charged clearly
prohibits a large amount of innocent conduct. Beyond the ambiguity, vagueness, and lack of
notice encompassed by the State' s arrest of Mr. Frey on the basis of his alleged violation of
interference with TSA's unpublished Standard Operating Procedures; a plain reading of the
ordinance also does not include any requirement of criminal intent. "No Person shall tamper or
interfere with, compromise, modify, or attempt to circumvent any security system, measure, or
procedure implemented at the Airport. " Individuals such as Mr. Frey are left to wonder whether
"tamper or interfere with, compromise, modify , or attempt to circumvent" requires the specific
intent to flout airport security , the general intent to take actions which have the effect of creating
some level of interference, or requires no level of intent and lays out a strict liability crime.
        Does the Ordinance prohibit only specific intent interference with airport procedures such
as: intentionally concealing liquids or other prohibited items on a passenger's person;
intentionally disrupting or distracting security screening personnel with the intent to delay or
disrupt security screening; or attempting to avoid security screening by secretly entering a
secured area through an exit?
        Does the Ordinance prohibit any intentional conduct which may have the effect of
interfering with airport procedures (i.e. general intent): intentionally discussing basketball with
an airport screener , distracting them from their duties and holding up the line; intentionally
bringing an exceptionally large or heavy carry-on bag which complicates the TSA's search of
luggage; or asking the TSA screener questions about the screening procedures including the
safety of the body-scanner or the invasiveness of the pat-down search?
        Does the Ordinance prohibit any conduct which has the effect of creating an interference
with procedures (i.e. strict liability) such as: fainting in a body scanner, causing a commotion and
delay; having a metal hip replacement set off a metal detector requiring additional screening;
having an insulin pump which sets off the body scanner and requires additional screening,
causing a delay; or tripping and falling into a ISA security officer, causing injuries.
       Ordinary peop le are left to guess at the actual meaning of the Ordinance. Not only are the
procedures which Mr. Frey allegedly interfered with unavailable to the public, they are also

                                             Case /;18 --03 - 0226
                          Memorandum Brief in Support of Defendant's Motion to Dismiss
                                                Page 17 of28


                                                     000054
    Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 55 of 147




                                                                                 the Ordinance itself does
                                             rt. Furthe1more, a plain reading of
unavailable to the State and this Cou                                                                  cent
                        r  leve l of inte nt. Bec  ause the Ord inance reaches a large amount of inno
not indicate any clea
                                                                                   Defendant lacked the
                                              facts reveal that (at minimum) the
conduct, and because the undisputed
                                                                                           ant urges this
               nt to circ umv ent   or inte rfer e with any airport procedures, the Defend
 specific inte
                                             him in accordance with Stem.
 Court to dismiss the charge against
                                                                                         serve to further
                                                     Town of Jackson's municipal code
         The construction provisions of the
 complicate the intent question:
                                                   causing and permitting.
         1.04.030 Prohibited acts include
                                                                                                   n
                                                            Town of Jackson, any act or omissio
                 Whenever in the ordinances of the
                                                                                            abetting,
                                                      sing, allowing, permitting, aiding,
         is made unlawful, it shall include cau
                                                                                            1973.)
                                                    such act or omission. (Ord. 158 § 3,
         suffering, or concealing the fact of
                                                                                                   n, 526 P.2d
                       foun  d that "pe nal  stat utes are to be strictly construed" State v. Ster
  The Court in Stem
                                                                                          ich as explained
            (Wy o. 197  4).  "Ca usin g" an  inte rference with airport procedures (wh
  344,347
                                                                                      potential to punish a
      ve are unp ubli shed )  doe s not crea te a clear level of intent and has the
  abo
                                                                                     ce in light of the
                                            ed on a plain reading of the Ordinan
  wide range of innocent conduct. Bas
                                                                                    raction for TSA
                                             n involuntary acts, that cause a dist
  construction ordinance, any acts, eve
                                                                                    Ordinance.
                                              edures, may be read to violate the
   personnel, or that delay security proc
                                                                                             ts to the United
                                                       First and Fourteenth Amendmen
           B.. JMC 12.16.l70(A) Violates the                                                   y's Prosecution
                                                         Overbroad and Because Mr. Fre
               States Constitution Because it is
                                                            .
               was Motivated by Protected Speech
                                                                                                            for
                                                                d above, the Defendant was arrested
           Based on the facts more fully describe
                                                                                                             wording of
                      lega lity  of the   sear  ch   proc edu  res used by the Defendants. The plain
   questioning the
                                                                                               irement, allows the
            nan ce , whi ch  as  desc   ribe d   abo  ve does not include any intent requ
   the ordi
                                                                                               nd or distract security
        ecu tion  of indi vidu  als  for  any    speech which has the tendency to offe
   pros
                                                                                           articulable standards which
                                                  their duties . The complete lack of
   personnel from the performance of
                                                                                                ort procedures,
                                                   ch conduct violates the relevant Airp
    give the public notice regarding whi
                                                                                                     clearly lack the
              d with  the  app  aren  t  arre st  of  indi viduals such as the Defendant who
    combine
                                                                                                  to provide audible
                                                     ort procedur es based on their refusal
    specific intent to circumvent any airp
                                                                                                 s.
                                                   clearly implicate Free Speech concern
    consent to a search of their person,
                                                                                                        cer in the
                                                             it unlawful to interrupt a police offi
             A municipal ordinance that makes                                      ther efor e  inva  lid on its
                                                                 y overbroad and
              performance of his duty is substantiall                                 n   crim  inal izes  a
                                                                 ordinance in questio
              face under the First Amendment. The

                                                     Case # 18 - 03 - ()226
                                                                     ndan     t's Motion to Dismiss
                                 Memorandum Brief in Suppo11 of Defe
                                                         Page 18 of2 8


                                                           000055
   Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 56 of 147




       substant ial amount of, and is susceptible of regu lar application to, constitutionally
       protected speech , and accords the police unconstitutional enforcement discretion,
       as is demonstrated by evidence indicating that , although the ordinance's plain
       language is violated scores of times daily, only those individuals chosen by police
       in their unguided discret ion are arrested. Appellant's argument that the ordinance
       is not substantially overbroad because it does not inhibit the exposition of ideas ,
       but simp ly bans unpro tected "co re criminal conduct," is not persuasive . Since the
       ordinanc e's language making it unlawful to "as sault " or "strike" a police officer is
       expressly pre -empted by the State Penal Code, its enforceable portion prohibits
       verbal interrup tions of police and thereby deals with speech rather than with core
       criminal conduct. Moreover, although spee ch might be prohibited if it consists of
       "fightin g wor ds" that by their very uttera nce inflict injury or tend to incite an
       immedi ate breach of the peace, the ordinance in question is not limited to such
       expressions but broadl y applies to speec h that "in any manner ... interrupt[ s] any
       policem an" and thereby impem1issibly infringes the constitut ionally protected
       freedom of individuals verbally to oppose or challenge police action . Appellant's
       contention that the ordinance's sweeping nature is both inevitable and essential to
       mainta in public order is also without mer it, since the ordinance is not narrowly
       tailored to prohibit only disorderly conduct or fighting words, but impermissibly
       provides police w ith unfe ttered discretion to arrest individuals for words or
       cond uct that are simply annoying or offe nsi ve. Pp. 2508-2512. City of Houston,
       Tex . v. Hill, 482 U.S . 451, 451- 52, 107 S. Ct. 2502, 2504, 96 L. Ed. 2d 398
       ( 1987)

       It is a basic prin ciple of due process that an enactment is void for vagueness if its
       prohibitio ns are not clearly defined. Vague laws offend several important values.
       First, because we assume that man is free to steer between lawful and unlawful
       conduct , we insist that laws give the person of ordinary intelligence a reasonable
       opportunity to know what is prohib ited, so that he may act accordingly. Vague
       laws may trap the innocent by not providing fair warning .3 Second , if arbitrary
       and discriminatory enforcement is to be prevented, laws must provide explicit
       standa rds for those who apply them. 4 A vague law impermissibly delegates basic
       pol icy matters to po licemen , judges, and juries for resolution on an ad hoc and
       subject ive basis, with the attendant dangers of arbitrary and discriminatory
       applic ation. 5 Third, but related, where a vague statute 'a but(s) upon sensitive
       areas of basic First Amendment freedoms, ' 6 it ' opera tes to inhibit the exercise of
       (those) freedoms. ' 7 Uncertain meanings inevitably lead citizens to "steer far wider
       of the unlawful zone' ... than if the boundaries of the forbidden areas were
       clearly marked.'

       Grayned v. City of Rockford, 408 U.S. 104, 108-09 , 92 S. Ct. 2294, 2298 - 99, 33
       L. Ed. 2d 222 (l 972)

       Based upon the arguments more fully described above, the Public must guess which
conduct or speec h may be held to violate the Ordinanc e. Individuals cannot know what


                                           Case #/8 - 03 - 0226
                        Memorandum Brief in Support of Defendant's Motion to Dismiss
                                              Page 19 of28


                                                    000056
   Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 57 of 147




                                                                               interfere with the
questions, interruptions, or the length of any distraction that may be held to
work/procedures of TSA personnel.
                                                                                      with the
        Furthermore, the sequence of events described more fully above, combined
                                                                              despite refusing a
citations describing individuals who were in fact permitted to leave airports
                                                                              the question of
pat -down supposedly required by TSA' s standard operating procedures, raises
                                                                              procedures or was
whether the Defendant was arrested based on a suspected disruption of airport
                                                                                      s that he did not
arrested in retaliation for his protected speech (specifically his repeated assertion
                                                                                      his consent was
want his genitals touched and that he believed that touching his genitals without
sexual assault.) SMF 1 3, 8, 12, & 19.

                                                                                              t. The
        At bottom, we are not persuaded by the Appellants' reasonableness argumen
                                                                            directly to  the heart
        question ofreasonableness is a fact-intensive inquiry, going
        of the case. In Cornelius v. NAACP Legal Defense and Educational Fund, Inc.,
                                                                                                   n
        the Supreme Comi held that the "reasonableness of the Government's restrictio
        [in] a nonpublic forum must be assessed     in the light  of the  purpose   of the  forum
                                                                                               87
        and all the surrounding circumstances." 473 U.S. 788, 809, 105 S.Ct. 3439,
        L.Ed.2d 567 (1985). Based on Mr. Tobey's complaint, it         is  unclear  whether
        Appellants' behavior was reasonably motivated by Mr. Tobey's "d isruptive"
                                                                                                 le in
        conduct or unreasonably motivated by his protected protest. What is reasonab
        this context, therefore, requires greater factual development and is better decided
                                                                                                v.
        once discovery has been conducted. See Martin, 980 F.2d at 952; DiMeglio
                                                           here  there  is  a material  dispute    over
         Haines, 45 F.3d 790, 795 (4th Cir.1995) ("[W]
         what the defendant did ... it may be that the qualified immunit      y question   cannot
         be resolved without discovery.").
         In a similar vein, Appellants maintain that Mr. Tobey cannot plead a First
         Amendment violation because the alleged misconduct was consistent with a
         lawful TSA response. Appellants make this claim without pointing to a single
                                                                                              -layer
         regulation or law that permits seizure and arrest for the removal of an outer
         of clothing or prohibits the display of a peaceful, non-disr   uptive   message     of
         protest.
         The relevant TS A regulations state that "no person may interfere with ... [ISA]
         screening personnel in the performance of their duties," 49 C.F.R. § 1540.10
                                                                                                9;
                                            to circumv  ent ... any security    system,    measure  ,
         and "[n]o person may ... attempt
                                                             the facts  alleged   in  his  complai  nt,
         or procedure," 49 C.F.R. § 1540 .105. Based on
                                                                                                   ly
         Mr. Tobey violated neither of these regulations. Although Appellants repeated
         mention Mr. Tobey 's "disruptive" behavior as the impetus for         the  arrest,  Mr.
                                                                                                did he
         Tobey specifically alleges that he did not circumvent security measures nor
                                                                                                d
         disrupt the screening process. Mr. Tobey attempted to submit to the enhance
                                    never  violated   an express  instructi on   of  the  Appella nts .
         screening procedures. He
                                                   nts' search  for contraba  nd    by  removin  g  his
         In a sense, Mr. Tobey aided in Appella
                                      at this poin t there were  very  few   places    he could  have
         t-shi1i and sweatpants -
         been hid ing anyt hing. Mr. Tobey was simply showing Appellants what they
                                                Case #/8 03 - 0226
                            Memorandum l!ricf in Support of Dcfcndunfs Motion to Dismiss
                                                   Page 20 of28


                                                        00 0057
   Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 58 of 147




                                                                               before the
       sought to see by using the AIT scanning machine . There is nothing
                                                                                     ants and
       Court at the 12(b)(6) phase that indicates Mr. Tobey removing his sweatp
                                                               in violation of any TSA
       t-shirt caused any interference, disruption , or delay,
       regulat ion
       Tobey v. Jones, 706 F.3d 379,389 (4th Cir. 2013).
                                                                                     the security
       Mr. Frey's conduct did not substantially disrupt the flow of traffic through
                                                                        t ive" behavior but actually
check point, indicating that his arrest was not motivated by his "disrup
was motivated by his protected speech. SMF il 17.
                                                                           enth Amendment
      C. JMC 12.l6.170(A) Violates the Fourth Amendm ent and Fourte
                                                                               ful Seizure of
          to the United States Constitu tion Because it Provides for the Unlaw
                                                                                nce also
          the person and implicates fundamental liberty interests; the Ordina
          violates Article I Section 4 and 6 of the Wyomi ng Constitution.

                                                                                 the federal
        This court has largely adopted the two-tiered scrutiny employed by
                                                                                       ges. That
        courts in analyzing sub stantive due process and equal protection challen
                                                                                   tly suspect
        is, where a statute affects a fundamental interest or creates an inheren
                                                                                  ine  if it is
        classification, the court must strictly scrutinize that statute to determ
                                                                                       only
        necessary to achieve a compelling state interest. Howeve r, if the statute
                                                                                     court need
        affects ordinary interes ts in the economic and socia l welfare area, the
                                                                                     e. Troyer v.
        only determine that it is rationally related t a legit imate state objectiv
        Department of Hea lth and Social Services, Divisio n (~lVocational
        Rehab ilitation, 722 P.2d 158, 165
                                                                           ie County
        (Wyo.1986); *1316 Cheyenne Abpo rt Board , 707 P.2d at 727; Washak
        School District. 606 P.2d at 333.
        White v. State, 784 P.2d 1313, 1315-1 6 (Wyo. 1989).
                                                                                    s under the Fourth
         The compulsory search of travelers clearly implicates liberty interest
                                                                              Article I Section 4 and 6
 and Fourteenth Ame ndments the United States Con stitution and under
                                                                            interest in maintaining order
 of the Wyoming Consti tution . Although the Town of Jackson has an
                                                                             not necessary in order to
 and security at its airport, it is clear that a criminal town ordinance is
                                                                                 sly discussed, TSA's
 ensure comp liance with the TSA procedures described above. As previou
                                                                           law enforcement is given
 regulations allow for the imposition of civi l penalties . Furtherm ore,
                                                                             nces; providing the Town
 jurisdiction to enforce Titles 7, 9, and 10 of the Jackson Town Ordina
                                                                         TSA procedures or
 with the ability to maintain order without incorpo rat ing unpublished
                                                                        administrative search.
 imposing c1iminal penalties for the alleged refus al to conse nt to an

                                                                                    tes Fourth
         The proper test for determin ing when a police-citizen enco unter implica
                                                                          States v.
         Amendment rights as a seizure was initially outlined in United
                                              Case #18 - -03 - 0226
                           Memorandum Rricf in Support of Dden dant's Motion to Dismiss
                                                 Page 21 of 28


                                                     000058
 Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 59 of 147




                                           1870, 64 L.E d.2d 497 (1980). Justice
    Mendenhall, 446 U.S. 544 , 100 S.Ct.
                                               t upon a foundation first stated
    Stewart, writing for a divided court, buil                                            ens
                                            intercourse between policemen and citiz
    in Teny. "Obviously, not all personal                                                   e
                                                n the officer, by means of physical forc
    involves 'seizures' of persons. Only whe                                             we
                                             restraine d the liberty of a citizen may
    or show of authority, has in some way                                         S.Ct . at
                                                Terry. 392 U.S. at 19 n. 16, 88
    conclude that a 'seizure' has occurred."                                               re
                                                art found no seizure had occurred whe
     1878 n. 16. In Mendenhall, Justice Stew
                                             an walking through an airport and
     federal drug agents approached a wom
     requested her identification:
                                                        zed" within the meaning
             We conclude that a person has been '·sei
                                                           of all of the
             of the Fourth Amendment only if, in view
                                                         a reasonable person would
             circumstances surrounding the incident,
                                                          e. Examples of
             have believed that he was not free to leav
                                                         ure, even where tlte person
             circumstances that might indica te a seiz
                                                       threatening presence of
             did not attempt to leav e, would be the
                                                          by an officer, some
             several officers, the display of a weapon
                                                       citizen, or tlte use of
              physical to uching of the person of the
                                                      that compliance with the
              language or tone of voice htdicuting
                                                       See Terry v. Ohio,
              officer's request might be compelled.
                                                       at 1878, n. 16); Dunaway v.
              supra, 392 U.S. at 19, n. 16, [88 S.Ct.
                                                              S.Ct. 2248, 2253, 60
               New York, 442 U.S. 200,207, and n: 6, [99
                                                          Seizure 53-55 (1978). In
               L.Ed.2d 824]; 3 W . LaFave , Search and
                                                          rwise inoffensive contact
               the absence of some such evidence , othe
                                                           police cannot, as a matter
               between a member of the pub lic and the
                                                         on. Mendenhall, 446 U.S. at
               of law, amount to a seiz ure of that pers
                                                          tted) (emphasis added).
                554-55, 100 S.Ct. at 1877 (footnote omi
                                             o. 1994).
       Wilson v. State, 874 P.2d 215,220 (Wy
                                                                                         only fines are
                                                  on violations of ordinances for which
        Subjecti ng individuals to arrest based
                                                                                     ent. See Wilson
                                         arrest concerns under the Fourth Amendm
permitted as penalties raises wrongful
                                                                                     longer than
                                          ). Arresting or detaining individuals for
v. State ,-874 P.2d 215,224 (Wyo. 1994
                                                                                   based on an
                                          crea te liability under 42 U.S.C. § 1983
necessary to issue them a citation may
unlawful seizure of the person.
                                                                                           g
                                                 cou ld detain a man stopped for jaywalkin
        The court determined that the officers
                                                    icient identification and issue a
        only for the time necessary to obtain suff                                      the
                                                 warrants check was improper because
        citation. Id. Continued deten tion for a
                                                 suspect a wanant might be
        officers lacked reasonable grounds to
                                                  874 P.2d 215 , 224 (Wyo. 1994).
        outstanding. Id. at 91. Wilson v. State,
                                              Case ;!/ 8 ·· 03 •· 0226
                                                                   ·s    Motion to Dismiss
                          Memorandum Brief in Support of Defendant
                                                  Page 22 of 28


                                                         000059
  Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 60 of 147




                                                                                ng Constitution
       The Wyoming Supreme Court has held that Arti cle 1, § 4 of the Wyomi
                                                                    and seizures than the Fourth
provides more extensive protect ions against unreasona ble searches
Amendme nt to the United States Constitution. O'Boyl e v. State, 2005
                                                                      WY 83, 31, 117 P.3d   ,r
                                                                       under all of the
401 , 410 (Wyo. 2005). The standard that searches must be "reasonable
                                                                          s:
circumstances" also controls in the context of administrative searche
       This unifying theme is consistent with our decisi ons
       in Vasquez and O'Boyle, where we stated that Article 1, § 4 of
                                                                                      all of the
       the Wyoming Constit ution requires that searches be "reasonable under
       circumst ances." Vasc1uez   , 990 P.2d at 489; ()'Boyle, ,i 32 , 117 P.3d at 410. Based
                                                                                   tions , we
       on this preceden t, and having conside ed guidan ce from other jurisdic
                                                                                       d to
        will apply this same "reasonable under all f the circum stances" standar
                                                                                     's Policy
        dete1mine whether searches undertaken pursuan t to the School District
        violate Article I, § 4 of the Wyoming Constitutio n.
        Hageman v. Goshen Cty. Sch . Dist. No . 1, 20 11 WY 91, ,r 17,2 56 P.3d
                                                                                        487, 495
        (Wyo. 2011) .
                                                                                   (and in Subsection
        Based on the facts arguments and authorities more fully laid out above
                                                                              1, § 4 of
 D below ), the Defendant claims that hjs arrest and citation violate Article
 the Wyom ing Constitution.

                                                                                 ction over
         D. JMC 12.16.170(A) Does not authorize Law enforcement jurisdi
            viola tion s of the Ordinance, it pr ovides only for citations issued  by Special
                                                                                      n Town
            Municip al Officers; it does not permit arr ests or citations by Jackso
            Police.
                                                                                   officers such as the
         Based on a plain reading of the town ordinances , Law enforcement
                                                                                 s under JMC
 arresting officer in this case, lack the authority to enforce or issue citation
                                                                            Department are only
 12.16. l 70(A). The Teton County Sheriffs Office and the Jackson Police
                                                                      of the Town of Jackson
 granted the authority to enforce Chapter 5.50 and Titles 7, 9 and 10
 Municipal Code at the Airport.
         12.16.03 0 Law enforcement jurisdiction .
                                                                                            ng
                 Pursuant to authorit y contained in Sectio n 10-5-10 l (b) of the Wyomi
         State Statutes, the Teton County Sheriff   s  Office and  the Jackson  Police
                                                                                        Board,
         departm ent are empowe red to enforce duly adopted rules of the Airport
                                                                       , and ordinan ces
         applicabl e state statutes, regulations of the Unite d States
         contained in Chapter 5.50 and Titles 7, 9 and 10 of the Town of Jackson
                                                                                   be amended,
         Municipa l Code, as tho se Titles now exist or as they may hereaft er

                                               Case # 18 -- 03 - 0226
                            Memorandum Brief in Support of Dcfondant' s Motion to Dismiss
                                                  Page 23 of'28



                                                       000060
   Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 61 of 147




       all of which shall appl y to activities at the Airp ort. (Ord. 923 § 2, 2009; Ord. 175
       § 2(a), 1975.)

The Ordin ances specifica ,lly provide for citations issued under JMC 12. l 6. l 70(A) by special
municipal officers (not by town police) but do not perm it arrest:
        12.16.035 Special Mun icipal Officers.
                The Aircraft Rescue Fire Fighter/Operat ion Officers at the Airport,
        appointed as Special Munici pal Officers by the Town of Jackson, shall have
        specific authori ty to issue citations to individuals for violations, occurring on the
        Airport,ofSections     12.16.040, 12.16.060, 12.16.070, 12.16.080, 12.16.090,
        12. 16.110, 12.16.120, 12.16 .130, 12.16 .140, 12. 16.lS0and 12.16.170ofthe
        Jackson Mun icipal Code, and any rule and regu lation duly adopted by the Airport
        Board pursuant to Sections 12.16.11 0A or 12.16. I 30C of this Chapter, as
        authoriz ed by W.S. § 7-2- 103(e) and W .S. § 15-1-103(a)(xlx). (Ord . 966 § 1,
        20 10) (emphasis added) .

In addition to the pote ntial violation of 42 U.S.C . § 1983 described above, the unlawful citation
and arrest of the Defendant may expose the Town of Jackson to tort liability under Wyoming
law: "A gov ernmental entity is liable for damages res ulting from tortious conduct of peace
officers while acting within the scope of their duti es.'· Wyo. Stat. Ann. § 1-39-112 (West)
        Wyomin g statu tes further suppo rt the distinction between Special Municipal Officers and
Peace Offic ers and indi cates that Specia l Municipal Officers do not have arrest authority:
        (l) App oint speci al municipa l officers , who are not certified as peace officers, to
        issue cita tions to individuals for the limited purpose of enforcing ordinances,
        resol utio 1s and regulaf ons in the areas o 'an ima l contro l, parking and municipal
        cod e enforcement. Special munic ipal office rs are not law enforcement officers:
                 (A) For purposes of employee benefits provide d in title 9 of Wyoming
                 statutes;
                 (B) Are not pea ce offic ers for purposes of title 6 or tit le 7 of Wyoming
                 statutes;
                 (C) Are not peac e officers for purposes ofW.S. 1-39-112 ;
                 (D) Shall not be required to carry a firear m ;
                 (E) Shall not have the power of arrest;
                 (F) Shall not be issued a peace officer's badge ; and
                 (G) Shall not represent themselv es to be peace officers.
        Wyo.    Stat. Ann.§ 15-1 - 103 (We st)

 Read in the togethe r with the Jackson Ordinances laid out above, Wyo. Stat. Ann. § 15-1-103
clearly indicate s that the drafters of the Ordinances never intended for individuals to be arrested
 based on the violation of JMC 12. l 6.170(A). The only individuals empowered with the authority
 to enforce the Ordinance clearly lack arrest autho rity und er Wyoming law.
                                             Case #/8   03 - 0226
                          Memorandum Bricfin Suppo11of Defendant's Motion to Dismiss
                                               Page 24 of'28



                                                     00006i
    Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 62 of 147




       Where only fines are authorized by statute, any term of incarceration (including
the imposition of probation ) exceeds the punishme nts authorized by the statute:
       The quest ion of whet her a court has imposed an illegal sentence by virtue of
       exceedin g legisl atively established lim its is a question of law which we review de
       novo. Palme r v. Sta te, 2016 WY 46, 9, 37 1 P.3 d 156, 158 (Wyo. 2016); }vfanes
       v. State , 2007 WY 6,, 7, 150 P.3d 179, 181 (Wyo. 2007). With respect to any
       particular offense , courts ma y impose only those sentences authorized by the
       legisl ature by statute govern ing that offense. Chapm an v. State , 2015 WY 15, ,i
       17, 342 P.3d 388, 393 (Wyo . 201 5) ; Seaton v. State, 811 P.2d 276,282 (Wyo.
       1991) ; Williams v. State, 692 P.2d 233, 235 (Wy o . 1984) .
       8[119] When a statu te is sufficiently clear and una mbiguous, we give effect to the
       plai n and ordinary mea ning of its word s and will not enlarge or expand it beyond
       its express provisions . Jo hnson v. City of Laram ie, 2008 WY 73, 1 7, 187 P.3d
       355, 357 (Wy o. 2008) (citation omitted); Sponse l v. Pa rk County , 2006 WY 6, ,i
       9, 126 P.3d 105, 108 (Wyo . 2006) .
       [if20] We agree with the district coun's reading of Casper ' s ordinances governing
       minors in possession , as they are set out above. The relevant ordinances expressly
       aut horize only a fine as pun ishment for that misdemeanor , and they nowhere
       autho rize the alterna tives of incarcera tion or probation .


        City of Caspe r v. Simonson, 201 7 WY 86, ~4\18-20, 400 P.3d 352, 356 (Wyo.
        20 17)

Wyoming law acknowl edges the limited nat ure of the arrest authority oflaw enforcement
officers and provides that law enforce ment authori ty is subj ect to jurisdictional limitations:
        Ann otation , Territorial Extent<~{Prxwer to Arrest Under a Warrant, 61 A.L.R.
        377 , 377 (19 29), which foll ows Ex pa rte Crav1:ford in the volume, quotes 2 R.C.L.
        469 :
        Genera lly speaking it may be said ti at "a public offi cer appoin ted as a
        conse rvato r of the peace for a particular county or muni cipality ... has no official
        power to appr ehend offenders beyon d the boundari es of the county or district for
        which he has been appo inted [whe ther he acts under color or of a warrant or
        without one]."
        The annotat ion cite s a histo ry of cases commenc ing with Charley's Case , 1 Salk.
        176, 91 Eng. Reprint 161 (1699) . Other case s to be found include an early
        Americ an case, Lawson v. Buzines, 3 Harr. (Del.) 4 16 (1842) (cited in Newburn v.
        Durham , 88 Tex. 288, 3 1 S.W. 195 (1895)), wh ere the rule is
        stated. New burn does recognize a statutor y extension of arrest authority for
        preven tion and supp ression . See likew ise City o,fFa irborn v. Munkus , 28 Ohio
        St.2d 207 , 277 N.E .2d 227 (19 7 1), which, after citing the common law rule ,
        recogn izes a statutory ext ension of expa nde d jurisd iction. Following or
        recogn izing the comm on law rule, see Zanks v. Fluckige r, 22 Conn.Sup. 311 , 171
        A.2d 86 ( 1961); State v. Cars on. 374 So.2d 621 (Fla.App .1979); Drake v.

                                             Case nJ8 •· 03 ·- 0226
                          rvkmorandum Brief in Support of Dd endnnfs Motion to Dismiss
                                                 Page 25 of 28


                                                      000062
   Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 63 of 147




                                                                                  v.
       Keeling, 230 Iowa 1038, 299 N.W. 919 (1941); State ex rel. Malone
                                                                Harnum  , 143 Me.    133, 56
       Dreiling, 136 Kan. 78, 12 P.2d 735 (1932); State v.
       A.2d 449 (1947); and Irwin v. State, Department <?(Moor      t Vehicle  s, 10
       Wash.App. 369, 5 17     P.2d 619  (1974) . Wyomi  ng has  no statute nor has this court
                                                                                       d
       provided a rule which serves to abrogate the commo n law rule of confine
       teni torial jurisdiction for mun icipal peace officers .
       Van Horn v. State, 802 P.2d 883, 886- 87 (Wyo. 1990).
                                                                           that the drafters
Based on the town ordinances and other autho rity cited above, it is clear
                                                                      to have the author ity
of the Town Ordina nces did not intend for law enforcement officers
to enforce JMC 12.16. l 70(A).
                                                                     Violated JMC
       E. The Sate Lacks Probable Cause to BelieH that the Defendant
            12.16.170(A)
                                                                                       to circumvent
       "No Person shal tamp er or interfere with, compromise, modify , or attempt
                                                                          ."
any security system, measure, or procedure implemented at the Airport
                                                                                measure , or
        The Compl aint alleges that the Defenda nt violated "sec urity system ,
                                                                         int apparently alleges that
proced ure implemen ted at the Airport ," more specifica lly, the Compla
                                                                        a written statement of the
the Defendant violated TSA protocols but the State has not provided
                                                                         specific procedures the
relevant proced ures; without alleging that the Defenda nt has violated
State cannot meet its burden . SMF   5, & 26. The State must be required to provide in full the
                                                                       violating (specifically the
specific procedur e or procedures which the Defendant is accuse d of
                                                                         Defendant violated those
relevant TSA protocols) or it cannot meet its burd en to prov e that the
procedur es beyo nd a reasonable dmibt.
                                                                                        ely defend
         Witho ut the text of any relevan t procedu res, the Defe ndant cannot effectiv
                                                                            , the State cannot show
 himself. Furthermore, without the text of any relevant TSA procedures
                                                                             Evidently , the
 beyond a reason able doub t that the Defend ant violated the Procedures.
                                                                         a pat down of his groin by
 Defend ant's pros.ecution is based on his verbal refusal to consent to
                                                                                                 be
 TSA official s. SMF    8, 10, 11, 12. & 16. However, the Defendant also clearly offered to
                                                                             l cause of the Defendant's
 rescreen ed by the body scanner withou t his belt (wliich was the origina
                                                                           to a pat-down of his groin.
 need for additional scree ning) or to leave the airport as an alternative
 SMF ,4, 8, 10, 11, 12, 14, 15, 16,&26.     TSAp roceduresallow for rescanningwiththebody
                                                                          dures the State cannot
 scanner under at least two circumstances , without the text of the proce
 show that the Defenda nt did not qualify for rescreen ing. SMF ii 26;
                                                                        and , 6 of p.3 of Def. exh.

 C.
                                              Case 18- ()J ()226
                           Memorandum Brief in Support of Defendant's Motion to Dismiss
                                                  Page 26 of 28


                                                         000063
   Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 64 of 147




                                                            h of the Defendant which was more
          Furtherm ore, Officer Karnes conducted a searc
                                                     ed from TSA screeners. SMF 1 19. Officer
invasive than the one which the Defe ndan t refus
                                                      hazard dur ing bis pat-down of the Defendant.
Karnes did not find any weapon s or other safety
                                                    search satisfy the State ' s interest in protecting
SMF ,r20. Not only does this more extensive
                                                        ly with the TSA procedures (which evidently
 safety and security at the airpo rt, it may also comp
                                                      by Officer Karnes). SMF 1 19. Furthermore, the
 require a pat-down similar to the one cond ucted
                                                                                                        he
                                                    circumvent any airport procedures, at all times
 Defendant clearl y lacked the specific intent to
                                                      rely held belief that such an invasive search
 refused a pat-d own of his groin based on a since
                                                         ion of his privacy. SMF ,rs 4, 5, 8, 10, 11, 12,
 without his consent would be a crime and an invas
                                                      ucted a more invasive search of the Defendant
  14, & 16. Finall y, beca use Offi cer Karnes cond
                                                       search did not reveal any contraband or other
  than was required unde r the Ordinance, and that
                                                       on's interest in maintaining a secure airport was
  safety concerns, it is clear that the Town of Jacks
                                                      comply with the procedu res mandated by the
  fulfilled; in effect, the Defendant was forced to
                                                       provisions of the ordinances of the Town of
  ordinance . "JM C 1.04.040 Construction. The
                                                      be construe d wit h a view to effect their objects
   Jackso n, and all proceedings under them are to
   and to promote ju stice. (Ord . 158 § 4 J 973.)"

                                            V.        CONCLUSION

                                                        vio lates both the United States Constitution
      As more fully described above , the Ordinance
                                                      nstitutionally vague, relies on external TSA
  and the Wyoming Constitution because it is unco
                                                         dure s to the public, implicates the
  procedures without providing notice of thos e proce
                                                       the purposes of judicial review and presenting
  fundament al right to access the words of law for
                                                                                                       n,
                                                    unco nstitutional search and seizure of the perso
  an effecti ve crimin al defense, prov ides for an
                                                        based on over breadth. Furthermore, under
  and violat es the First Amendment as applied and
                                                      rity to cite and/o r arrest the Defendant. Finally,
   Wyoming law, the arresting officer lacked autho
                                                        lacks probable cause to believe that the
   based on und isputed facts in the record, the State
                                                     State cannot hope to prove the terms of any
   Defendant violated the Ordinance becau se the
                                                       doubt through the use of admissible evidence.
   relevant Airpor t Procedure beyond a reason able

                                     th   of August, 2018.
       RESP CTFULLY SUBMITTED this 15 day



                                                 Case ii 18 -- 03 •- 0226
                                                                               n to Dismiss
                             MemorandumHricf in Support of Dden dant"s Motio
                                                     Page 27 of 28


                                                            000064
  Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 65 of 147




                                                                              on (WBA #7-5748)
                                                                       eady Law Office, PLLC
                                                               m ey for Defendant
                                                          210 W. Elm Ave
                                                          P.O. Box 1309
                                                          Saratoga, WY 82331
                                                          (30 7) 399 - 6060 Cell
                                                          (307) 326 - 8850 Fax
                                                          Jurtle@S lowandsteadylaw .com




                                  CERTIFICATE OF SERVI CE


                                                             th    of August, 2018, the foregoing
       The undersi gned does hereby certify that on the I 5 day
                                                                 accurate copy of the same in the
instrument was serv ed via email ; and by dep ositing a true and
United States mail, postage prepaid, add res sed to :



Jack son Mu nicipal Court Prosecuting Attorney's Office
PO Box 1687
Jackson, WY 83001
lcolasuonno @jacksonwy.gov




                                             Case #/8 03 - 0226
                           Memorandum Brief in Support or Defendant's Motion to Dismis
                                                                                       s
                                                   Page 28 of 28


                                                     000065
       Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 66 of 147




 ~...:,
     ' ,      .
            ' '
                  _. .
                    1/
                                                                   Jackson Police Department
                                                                                    Todd Smith Chief of Police

                               " We c,ifuu,u ti,~ quality, of fi(.• a,ut pw•ufo fa., tt,, ,a(d9 and ,i,a,J<ih;.,,J= idcut, a11duiJito...,
                         P.O. Box1687 • ·150E. Pearl Avenue • Jackson, Wyoming 83001 • 307-733-1430• FAX307-733-3241 • www.jacksonho
                                                                                                                                          tlho«gft p, i,/,., ionat pali,:,e:""""""'·"
                                                                                                                                                                              lepolice.com
 Primary Narrative                                                                                                                    Printed on March 27, 2018

 Primary Report By Nathan Karnes, 03/12/18 14:04
Case #POP180300050
Typed By Nathan Karnes

INFORMATION:
While on scheduled patrol at Jackson Hole Airport on 3/12/2018 the Screening Supervisor Martha
                                                                                               Preston called me
on the Airport Law Enforcement cell phone and requested I respond to screening.

 INTERACTION WITH W ILLIAM FREY :
Upon arrival in the security checkpoint I spoke with Supervisor Preston and was informed a passenger,
                                                                                                          later identifi°ed
as William Frey, went through the AIT body scanner (a millimeter wave screening device which
                                                                                                  resembles a large
phone booth) . The AIT indicated Frey's groin, upper inner thigh, and down the side of his leg needed
                                                                                                        additional
screening. From my experience I knew areas which alarmed in the AIT required a physical pat
                                                                                                  down of the areas in
question , per TSA protocols. Frey told me he was willing to be rescanned but said "I am not willing
                                                                                                     to have someone
feel my balls". Supervisor Preston explained their SOP (standard operating procedure) states
                                                                                                they are "not allowed to
re-scan somebody" under these circumstances and Frey needed to submit to the pat down.

At first I attempted to explain the process screening process to Frey but he interrupted and stated,
                                                                                                     "I'm not gonna ...lf
they wont let me on the plane then I'm going to leave". I again attempted to explain the process
                                                                                                  and Frey interrupted
again asking "Do you want me to feel your balls?" I essentially explained to Frey because he
                                                                                                purchased an airline
ticket, he is required to go through screening , and when he enters the doors for screening and
                                                                                                 hands his boarding pass
and identification to the screener then he is required to complete the screening process.

Frey stated in an angry tone while raising his voice he believed the pat down amounted to a sexual
                                                                                                          assault. At the
same time he stepped toward me so he was less than an arms length away and gestured with
                                                                                                    his hand in an angry
manner , almost touching me. I placed my hand on Frey's chest and gently pushed him back and
                                                                                                        told him to stay back,
Frey hesitated and looked around briefly before exclaiming "Don't touch me!". Frey reiterated ,
                                                                                                    "I'm not completing that
screening" . I informed Frey failure to complete the screening process would constitute a misdemean
                                                                                                            or and is an
arrest-able offense . Frey said, "Fire me, arrest me then , for not being willing to be sexually assaulted
                                                                                                             . Arrest me for
that, try itl". Frey said if anyone touches him, ''I'm gonna scream so fucking loud ...". It was obvious
                                                                                                           to me Frey was
becoming a serious distraction, so I instructed Frey to follow me out of the screening line to the
                                                                                                     back of the screening
area . While walk ing to this location Frey stated, "It is not happening! "

Frey continued to talk, explaining "I'm not doing it. I'm not doing it, it's not a negotiation, I'm not
                                                                                                        doing it. I will not be
sexua lly assaulted by these people". I informed Frey if I arrested him I would perform a more
                                                                                                      invasive search than the
one he was being required to submit to for screening. Frey waived his arms several times while
                                                                                                         stepping closer to me
as he threatened to litigate. I put up my hand and told him to stay back from me. I did this for
                                                                                                       my safety as Frey was
extremely irritable.

ARREST:
I again told Frey that he once he started the screening process that he is required to finish
                                                                                              the process as the
screeners have directed . Frey emphatically stated he was not going to be sexually assaulted and
                                                                                                      refused to complete
the screening process . Knowing Frey was required to complete the screening process once started
                                                                                                         and that re-
screening was not an option; I felt I had no other option given his continued refusal to comply,
                                                                                                  but to arrest him so I
could search him incident to a lawful arrest and clear the areas of his person which alarmed in
                                                                                                  the AIT. I arrested Frey

Made by ZUERCHER                                                      Case PDP180300050                                  DEFENDANT'S                                 Page 1 of 4

                                                                                                                     I EX!LB~
                                                                                  000066
       Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 67 of 147




for being in a restricted area at the airport and failing to comply with the screening being applied to that area. Frey was
cooperative when I told him to turn around and put his hands behind his back. I placed handcuffs on him, I checked for
proper fit and tightness and double locked them. Frey refused to answer my questions regarding any weapons or
sharp objects he might have on his person. Frey told me, "You figure it out".

I searched Frey incident to arrest paying special attention to the areas which alarmed in the AIT since they had not
been cleared yet. I did not locate any foreign objects or suspicious items in those areas during my search. I collected
Frey's driver's license and Frey's shoes before taking him to the PD office in the airport . Frey requested his wife be
allowed to come with him, a request I denied because she was not under arrest. As I began to walk Frey to the PD
office he became rigid and starting pushing back into me. He also started turning his body back around toward me. I
regained control of Frey by utilizing a wrist lock and ordered him to stop resisting. Frey stated he was not resisting .
Once Frey and I made it to the office, Frey asked if I could loosen the handcuff on his left wrist. I rechecked and
loosened both cuffs at his request.

TRANSPORT:
I arranged to transport Frey to the jail which is our standard practice following any arrest. Corporal Kevin Jones arrived
at the airport so I could transport Frey to the TCSO Jail. I placed Frey into the rear cabin portion of my patrol car,   ·
fastened his seatbelt, and transported H1mwithout incident.

CHARGES:
Frey was in clear violation of, and subsequently charged with, Jackson Municipal Code (J.M.C.) 12.16.170 (B) which
states, "No person shall enter or be present in a Restricted Area without complying with the systems , measures,
procedures, screening and/or inspection being applied to control access to or presence in such areas" . Frey entered
the Restricted Area after walked from the unsecured terminal area into the security checkpoint , which is a restricted
area . Frey was allowed to enter the restricted area after he voluntarily provided his boarding pass and identification to
the screener who was standing at the entrance of the restricted area .

JAIL :
Once at the jail, Frey was extremely uncooperative . Deputy Rudd informed me as they were attempting to book Frey
he refused to answer questions, slammed his fists on the counter of the booking room, and demanded to speak to his
lawyer . Deputies then escorted Frey to a cell until he was cooperative and agreed to complete the booking process . I
returned to the jail to issue and explain the citation. While speaking with Frey he continued to yell at and threaten
litigation against the Deputies and myself.

Deputies informed me that Frey later calmed down and agreed to complete the booking process. Prior to his release
Deputies asked Frey if he was in need of any medical attention I was informed that Frey responded that he was not
injured and did not need medical attention . Following completion of the booking process Frye was released.

BACK AT THE AIRPORT:
I returned to the airport to complete my shift after writing the Probable Cause Affidavit. While walking by baggage
services, Frey was there collecting his luggage . Before I was able to activate my body camera, Frey stated he was
sexually assaulted by screening personnel. Frey told me he looked up the definition of sexual assault, and I should
too.

Frey told me that I should have de-escalated the situation with him. Frey stated, "You shoul? not ~ave twisted my arm,
you know you twisted my arm , asshole I", he was pointing his fin~er at me before he _reacquired his lug~age cart and_
briskly walked away. Although Frey complained about the technique I used to get him to comply , he did not complain
of any pain or injury .




BODY CAMERA FOOTAGE OBSERVATIONS :
Upon arrival in the screening area my body camera shows the screening lanes 1 & 2 had completely stopped and the


 Made by ZU:RCHER                                   Case POP180300050                                          Page 2 of 4




                                                              000067
      Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 68 of 147




 screeners had stopped screening presumably due to Frey's behavior .

At the beginning of my interaction with Frey TSO (Transportation Screening Officer)
                                                                                        Stan Karichner can be seen
standing behind Frey. While Frey is raising his voice , stepping toward me, and gestur
                                                                                         ing toward me, TSO Karichner
was clearly distracted and can be seen turning his head to observe the disturbanc
                                                                                   e Frey was making. Another time
TSO Karichner can be observed screening a passenger (NFI) and the passenger
                                                                                    is obviously not focusing on being
screened but turning his head to his left to look at Frey and me as we were talking
                                                                                     . Later on , just after Frey says "I'm
gonna scream so fucking loud ..." another female passenger (NFI) is distracted from
                                                                                       TSO Ginger Eva, who is
attempting to instruct and direct the passenger; and can be seen turning to look at
                                                                                      Frey and away from TSO Eva.

ADDITIONAL CHARGES :
Based upon a review of my body camera footage I believe Frey also violated J.M
                                                                                       .C. 12.16.160 (A) which states: "No
Person shall interfere with any security screener , Airport employee, or flight crew
                                                                                       member engaged in the performance
of his or her duties ." Frey violated this ordinance by interfering with screeners through
                                                                                             his refusal to comply with the
screening process , by distracting screeners from performing their duties , and by
                                                                                      disrupting the continuity of the
screening by being loud, threatening, and uncooperative . Frey should be charged
                                                                                        with this, but I was unable to issue
him a citation for this charge before he was released from jail.




EVIDENCE :
I entered my Prima Facie body camera footage from my camera and from camera
                                                                                  704 into evidence and burned a
copy for the Municipal Court . I entered my Coban footage into evidence from transportin
                                                                                         g Frey to the Jail. I collected
airport CCTV footage , Jail CCTV footage, and Jail staff body cameras and entered
                                                                                  them all into evidence .

I reviewed the CCTV airport camera footage and noticed that screening personnel
                                                                                  never touched Frey. Based on this,
Frey could not have been sexually assaulted . Even if they had conducted the pat
                                                                                 down search of the alarmed areas
of Frey's person, based on my observations of the process, the pat down would not
                                                                                   have met the elements of sexual
assault under Wyoming State Statute .



ADDITIONAL INFORMATION:

Frey had a coach class boarding pass for United Airlines flight 2402 which was travel
                                                                                      ing to Newark, New Jersey , and
was not signed up for TSA Pre.

TSA PROTOCOLS :
Sergeant Phillips contacted TSA and learned their protocols require persons to complete
                                                                                           the screening process once
they begin the screening process. He also confirmed persons are not allowed to
                                                                                  be re-screened following an alarm
from the AIT, but are required to submit to a pat down of the alarmed area of their
                                                                                    person . Re-screening is apparently
allowed only under two very specific circumstances, which the TSA supervisor (NFI)
                                                                                      would not elaborate on, but to say
Frey's circumstances did NOT fit the protocol for re-screening .

UNITED AIRLINE INC. CONTRACT OF CARRIAGE:
United Airlines' website https:l/www.united .com/ web/en-US/contenVcontract-of-
                                                                                   carriage.aspx#se~20 informs       .
passengers of it's Contract of Carriage (the contract passengers enter into when
                                                                                   they purchase a ticket) . The opening
statement says, " ...By purchasing a ticket or accepting transportation, the passenger
                                                                                       agrees to be bound by these
controlling terms of this Contract of Carriage ...".

Rule 20 Screening of Passengers and Baggage of the Contract of Carriag~ states:
                                                                                           . .             .       ..
"Passenge rs and/or their baggage are subject to security screening, including but
                                                                                      ~ot_limited to, security profiling,
physical pat-downs and inspections , x-ray screening, manual ~ag searche~, qu~st1orn
                                                                                           ng of Passengers, _and use of
electronic or other detectors or screening or security devices, tn the sole d1scretIon
                                                                                       of the government, airport or UA,


Made by ZUERCHER                                   Case PDP180300050                                            Page 3 of 4




                                                               000068
     Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 69 of 147




and with or without the Passenger'spresence, consent or knowledge.Neither UA nor its employeesor agents is liable
for any damage, loss, delay (includingrefusal to transport), confiscationof property, injury or other harm relating to or
arising out of security screeningconducted by an agent of the airport or any local, state, or federal agency or a
Passenger's failure to submit to or comply with such security screening."

Report taken by Officer Nathan Karnes #726


CASE CLOSED WITH ARREST, NOTHING FURTHER .




                     '
Macie by   ZU:RCHER                               Case PDP180300050                                          Page 4 of 4




                                                            000069
      Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 70 of 147




                                                               Jackson Police Department
                     11                                                       Todd Smith Chief of Police
                 .,,                  1furnc, lllc fJt1a€itqaf lif e tmd ,,,.,,Ide fa.tire oaf£ty a11d,rcmil<J•I tc.JidrntJa11dvl>itaM 1/iw,,gltP"f "•i<>
                                "We 1)1                                                                                                                 md p"1ice6Wl/ct"."
                 •        P.O. Box 1687 • "150E. Pearl Avt'nu" • Jackson, Wyoming 8300"!• 307-733-1430• FAX 307.733.324·1 • www.jacksonholepolic-e.com

Supplemental Narrative                                                                                                      Printed on March 27, 2018

Supplemental Report By Rob Andazola, 03/27/18 11 :07
Case #PDP180300050
Typed By Rob Andazola

On 03/27/2018 at 9:00 a.m., myself and Detective Jason Figueroa responded the Jackson Hole Airport to interview
Martha Preston regarding the incident. During the interview she stated the following:

Martha told me Mr. Frey went through the AIT body scanner which alerted to his groin, hip and ankle areas . The
Scanner was being manned by Stan Karichner and Ginger Eva. Karichner showed Frey the screen and where it
alerted o~ him . Karichner told Frey that he would have to do a "Pat down search." Frey responded something to the
effect , "No ones going to touch me". Employee Stephanie Walker told Preston that Karichner needed her at the AIT
scanner .

Karichner told Preston the scanner had alerted on areas of Frey's body. Frey stated to Preston , "No one is going to
fondle my balls ." Preston stated she believed she offered a private screening to him, but he interrupted her when she
tried explaining , stating, "Nobody's going to touch me." She told me she called the Operations Supervisor, Dallas
Buschow to their location . She stated Buschow did not talk to Frey.

Preston stated she called Officer Nate Karns by radio and by cell phone. After Karns arrived she expla ined that Frey
needed a "Pat down" search then told Frey you can tell him "Karns", what you told me. Preston stated that the
screening line had become backed up due to Frey and she left Frey with Karns , to open the lanes and get people
moving.

Preston stated that after Karns arrested Frey she assisted in getting his ID to him . Frey's wife, actually got his ID from
their bags and provided it to Preston who then gave it to Karns . Frey stated he wanted his cell phone, but before that
could be provided he was taken away by Karns .

Preston stated she then assisted Frey's wife, who did not continue on her flight due to the incident.

Preston told me Frey's actions interfered with screening process and she has never witnessed anything like this in her
four years working for TSA .

I asked her if there was anything else she could think of? She told me that Frey did offer to take off his belt and be re-
screened. According to Preston, this is not their procedure. In addition, she told me Frey's wife complained about the
process and seemed to support the position her husband took about the search . Nothing follows .

Cpl. Rob Andazola
Jackson Police Department




 Made by ZU:RCHER                                                   Case PDP180300050                                                                   Page 1 of 1
                                                                                                          DEFENDANT'S
                                                                                                         l EXHIBIT
                                                                                                         I             D
                                                                            000070
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 71 of 147




                                                                                                           '
                                  lN THE MUNICIPAL COURT OF THE TOWN OF JACKSON
                                              TETON COUNTY, WYOMING

  TOWN OF JAC KSON                                                                                                           CAUSE
                                                                                             PROBABLE
                          Plaintiff;
                                                                                             APFTDA vrr IN SUPPORT OF
             vs.                                                                             WARRANTLESS ARREST
                                                                                             (Rule 5, W.R.Cr.P)


  FREY, WILLIAM A

                          De fondant,

  VICTIM($)         NA],.,ffi      {vi<--tims.urunc}

  ArFIANT                                   _·_ _ _________
                                         _m_e_s
                     ----''--N_nt_h_a_n_K_,                                                    ____                , being duly sworn,

  States that the Defendant,                       W
                                           _F_R_E_.Y_,        ______
                                                        _IA_M_A
                                                   _ IL_L                                    ___      __        __    __      , waJ< arrested

  By (NAME OF ARRESTfNG                        OH 'ICER)                                      ____________
                                                                                     N_ltt_b_a_n
                                                                     _72_6_· _K_arn_es...c..,                                        _______          _

  on       03/12/18 13:00

  at   (L OCATION)              1250 E AIRPORT ROAD

  in violation of (STATtlTE(S))                     JMC 12. 16. 170 • AIRPORT: COMPLIANCE                      WITH SECURITY       REQUIREMENTS

                                              (SET FORTH SUFF!CU:."NT DETAIL TO PE'RMIT INFORMED JUDICIAL REVIEW ANO
  NARRATIVE                                   PROBABLE CAUSE DETE.RM!NATION) :

  While on schedu led patrol at Jackson Hole Airport wlien the Screening Supervisor Martha Preston called
  Officer Nathan K:irnes and requested that he respond to screeni ng. Officer Karnes spoke with Supervisor
  Preston and wa.q informed that Will iam Frey went through a screening device that showed th a t Frey had an area
  on hj s groin and upper inner thigh that needed additional screen ing . Frey stated b e was willing to b e rescanned
  but, "I nm not willing to have someone feel my balls" . Supervisor Preston stated the SOP, standard operating
  procedure, states they arc not allowed to re-screen someone. Officer Kru:nes told Frey that he once he started
  the screening process that he is req uired to finish the process as the screeners have d irected. Frey stated he was
  not going to be se xually assaulted and refu sed to complete the screening process. O fficer Karnes arrested Frey
  for being in a restricted area at the airport and falling to comply with the screening being applied to that area .

  The above fac ts c51stitu tc probable cause foT the Defendant's WWTlmtless anest
  Dated this   / d, T-'>- day of       ,.(/\..,,::~   ,;i, ll / ;i"         ,




  State of Wyoming                     )
                                       ) ss
  County of Teton                      )


   SUBSCRIBED             AND SWORN TO BEFORE ME BY                                                    tJ./i
                                                                                              "'~,.,Jf,..,~~
                                                                                  _:.,;V,::,:b,..,e::,:Ki"'='" '            -- --- -
                                                                                                           l'\C.c"j'c=-,-::=:--:-=-:=
                                                                                                        ~ cc                                    ---
                                                                                   PRIN T OR TY PE NAME OF AFFIANT

   this      / ).   ti-              ' \.,.r
                          day of---'/1.,:,.V'--"  _
                                              · .,_,
                                         '---"1,,~   l          __      __,, 20   (',/
   WITNESS          my hand and official seal.


                                              + -   ....... "
          LYNDAKAYERUDOLPH·NOTARYPUBLIC
            County of  l~        State of
              Teton             Wyomfng
          My CommissionExpires J · ..) · <II
                                          '




                                                                             00007 1
                                                                                                               j           zrr
                                                                                                                   DEFENDANT'S
                        Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 72 of 147


                                                                               FORM P-6 (8/15)
STATE OF WYOMING                           MembcrNRVC
                                                                                                                       Officer Commants
CITATION/COMPLAINT                      Court MUNICIPAL COURT
DKT# ____________                                                3a...
                                                   Event# P -'-1~80:.:    "'-------
                                                                       1~55
                                                                   · .;..1


               ing_County of Teton
Stale of VJ,,,om
     vs
               n""F-'-R-"E;;..Y'----------------------
             ,,;:,
          ,,-:::,
Defendant ~
                   WILLIAM
                                                                                        - A....
                                                                                             --
Street Address 10 GLENVILLE ROAD
Mail Address _________________________                                                                  _


Crty GREENWICH                                                            St Q_Z      1p 06830

DOB 12/1111957                 __
                          Sex _M          Race~Ht         __      lM __     Hair BRO Eyes..fil:JL_

                                                  _____
                                         Class _D=--.                         _______
                                                                              T
                                                                      State _C;;..                          _
DL # 126414301
VL # _____             Sl.       Make,________                       Model _____              Year __


Passenger O        PU O       MolorcycteO          MPVO           Color

Comm Veh0         Comm ViolO            Comm O           Comm O    16 • O
                                        10,001 to 26,000 > 26,000   Passenger Veh.
DOT# ________                            QPlaca rded Veh. Ha2 Mat ID# ______                            _

Co. Name__________________________                                                                      _

City/State__________________________                                                                    _

 G&F Lie. # ________________________                                                                    _

 The undersigned states that on or about lhe               2___
                                                          _1                  a°'rch=-----
                                                                    day of -'~"-t                  •~

                  hrs al LRS Section # ________                           MP ________                       _           Employer: ___________________       _
 al 13;00
                                                                                                                        Phone Number : _________________    _
 Street O     County Rd. 0       Stale Hwy O          Private Property 00 ~;;;;.,,,

 Location 1250 E AIRPORT ROAD                                                                                           Zone:
 Location Comment _______________________                                                                   _
                                                                                                                        QSchool     Zono
                                            offenseagfflnst the peace &nddigiity of the State ol Wyoming
             did unlawfullycommittho foBowing
 The def1:nd1mt                                                                                                         Qconstrnctlon
 CITY OF JACKSON
                                                                                                                        Speed Determination
 Slalute/Ordinance # MC_12.16.170                                                                                         0R adar
                                                                                      $750.00
 AIRPORT: COMPLIANCE WITH SECURITY                                                                                        0 Lidar    #         Dist:
 REQUIREMENTS
                                                                                                                          QP aoe

  Notes: (A) FAILED TO COMPLETE SCREENING PROCESS AS ALLOWED BY                                                           QO ther
         AIRPORT SCREENER$




                                                MPH Zone                  Weight Over _____                     _
  Speed ____            MPH in ____

  In violation of W,S.0 or Ord 00                  ::;C"'
                                              No, ~M        16
                                                          2-c:.
                                                       .c:.1;:;          _________
                                                                   :.:0,__
                                                                   7
                                                              "".c:.1                                   _

  VIN ________________________                                                                          _

                                                                                                      named
  and the underdgn•d further staW• lh.a.tthoro;)Io juit and rcaaonablcground~to be«e>te\ha! the person
  ebove c;om~    d the ori~ise herem.                                                           CRASH       0
                                                                                        _____                   %
  Complainant _________________                                                BAC

   Sworn to and Subscribed before me this              ____         day of ______                 20

   Judge/Notary _________________________                                                                       _


   Initial Appearance: IN CUSTODY AMO                   PM 0

   on the ___      day of _____              , ____       in JACKSON                                    . WY.


   Physical Court Address : 145 E SIMPSON AVE
                            JACKSON WY 83001
   Mailing Court Address : PO BOX 1687
                            JACKSON WY 83001
   Phone:                   3077333932 EXT:1100

    Pay Online:                     WWW.TOWNOFJACKSONCOMIBILLPAY

                                                               00Ma y forfeit bond in lieu of appearance
    QMUST APPEAR
                                                        No. 726                Dept Jackson PD
    Officer KARNES. NATHAN
                                                                                      @NO Bond Taken
    Bond        $750.00             Paid by _________________                                                   _

     Data _ ______                  Rec'd by _________________                                                  _

     Date _______                       Rec'd by _________________                                              _

     Court receipt# __________                             _ _______                   Qseal      BelIs in use


                                                                                                                                              DEFENDANT'S


                                                                                                                    000072
                                                                                                                                           lj}!
  Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 73 of 147




                 IN THE MUNICIPAL COURT OF THE TOWN OF JACKSON
                         TETON COUNTY, STA TE OF WYOMJNG
                     MELISSA M. OWENS, MUNICIPAL COURT JUDGE
                                                                                      FILED
                                                )
                                                                           T~~~NICIPALCOURT
THE STATE OF WYOMING,                                                   .     VV1 OFJAcv
TOWN OF JACKSON,                                )                       Receivedb       nSON
                                                )
                Plaintiff,                      )                           D Y.~     - ~)
                                                )
                                                                              ate._~ /i& / ll',
vs.                                             )
                                                )
                                                         Case # 18 - 03 - 0026                       '
                                                                                                         =-
WILLIAM FREY,                                   )
                                                )
                Defendant,                      )



                             DEFENDANT'S MOTION TO DISMISS



        COMES NOW, Defendant, William "Bill" Frey, by and through his attorney Seth
"Turtle" Johnson, of the Slow and Steady Law Office, PLLC , does hereby respectfully submit
this Motion to Dismiss in the above titled matter; each of the following Grounds for Dismissal is
supported by a corresponding section in the MemorandumBrief in Support of Motion to Dismiss,
which has been filed simultaneously with this Motion, and is incorporated here by reference,
stating to the Court as follows;
      1. The Ordinance (JMC 12.l 6.170(A)) and/or the enforcement of the Ordinance against the
         Defendant violate Due Process under the Fourteenth Amendment to the United States
         Constitution and under Article 1 Section 6 of the Wyoming Constitution.
      2. The Ordinance is Unconstitutionally overbroad and was enforced against the Defendant
         primarily as a result of his protected speech in violation of the First and Fourteenth
         Amendments to the United States Constitution.
      3. The Ordinance violates the Fourth Amendment and Fourteenth Amendment to the United
         States Constitution because it provides for the Unlawful Seizure of the person and
         implicates fundamental liberty interests; the Ordinance also violates Article I Section 4
         and 6 of the Wyoming Constitution.



                                            Case #18- 03 - 0226
                                        Defendant's Motion to Dismiss
                                                 Page I of2


                                                    000073
  Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 74 of 147




   4. The police officer issuing the ticket lacked the authority to issue the ticket as he is not a
       "Special Municipal Officer" as defined by Jackson Municipal Code.
   5. The State lacks probable cause to believe that the Defendant violated each necessary
       element of the Ordinance beyond a reasonable doubt.
       FURTHER, each of the grounds for Motion to Dismiss listed above, with accompanying
subsection in the supporting Memorandum Brief, shall be considered individually, in the
alternative , and as a cumulative demand.
       WHEREFORE, based on the above stated grounds, supported by accompanying
   Memorandum Brief, Mr. Frey hereby requests that the Court dismiss plaintiffs citation, with
   prejudice.
       RESPECTFULLY SUBMITTED this 15th day of August, 2018.




                                                          Se         e" Johnson (WBA# 7-5748)
                                                            ow and Steady Law Office, PLLC
                                                          210 W. Elm Ave.
                                                          P.O. Box 1309
                                                          Saratoga, WY 82331
                                                          (307) 399 - 6060
                                                          Turtle@SlowandSteadyLaw.com


                                 CERTIFICATE OF SERVICE
                The undersigned does hereby certify that on the 15th day of August, 2018, the
foregoing instrument was served via email; and by depositing a true and accurate copy of the
same in the United States mail, postage prepaid, addressed to:


Jackson Municipal Court Prosecuting Attorney's Office
PO Box 1687
Jackson, WY 83001
lcolasuonno@jacksonwy.gov




                                            Case #18-- 03 -0226
                                      Defendant's Motion to Dismiss
                                               Page 2 of2



                                                000074
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19         .......
                                                    . ..........
                                                         Page    75 of 147
                                               ~ 1uNICIPALCOUR      T
                                              lO WN OF JACKSON
                                           Received by.             \k,
                      IN THE MUNICIPAL COURT     Date._                                        c;~}Lks
                             TOWN OF JACKSON, STATE OF WYOMING

   TOWN OF JACKSON                                           )
                                                             )
                             Plaintiff,                      )
   V.                                                        )       Docket No. 18-03-0226
                                                             )
   WILLIAM A. FREY ,                                         )
                                                             )
                             Defendant.                      )


    PLAINTIFF'S RESPONSE AND OBJECTIONS TO DEFENDANT'S THIRD DEMAND
        FOR EVIDENCE, MOTION TO COMPEL THE PRODUCTION OF BRADY
                                MATERIAL


        COMES NOW Plaintiff, Town of Jackson, by and tlu·ough counsel undersigned , and answers
   Defendant's    Third Demand for Evidence, Motion to Compel the Production of' Brady Material
   dated August 15, 2018 as follows:


        1. As to your request seekin g the "timely production of all documents or information relating
           to guilt or punishment which might be reasonably considered favorable to the defendants'
           case " :
                      RESPONSE: The Town has been and continues to compl y with all Brady rule
                      requirements.
        2. As to your request for the "specific text of any written statement , Airport policy , or TS A
           polic y describing any "security system, measure, or procedure implemented at the Airport"
           which is potentially relevant to this litigation. Include the text of any such procedure which,
           was allegedly violated by the Defendant , did not allow the Defendan t to be rescreened ,
           required the Defendant to submit to a pat -down search, or prohibited the Defendant from
            leaving the airport without consenting to a pat -down " :
                      RESPONSE: W .R.Crim.P. 16 requires Plaintiff to "permit the defend ant to inspect
                      and copy or photograph books, papers , documents, photographs , tangible objects ,
                      buildings or places , or copies or portions thereof , which are within the possession,
                      custody or control of the [Plaintiff] , and which are material to the preparation of
                      the defendant's defense or are intended for use by the [Plaintiff] as evidence in chief
                      at the trial , or were obtained from or belong to the defendant. "
                              The "specific text of any written statement , Airport policy , or TSA polic y
                      describing   any "security system, measure , or procedure        implemented    at th e

                      Airport " is not "within the possession, custody or control " of the Tow n of Jackson.
                      Plaintiff has been and continues to try since receiving this Third Demand for
                      Evidenc e on August 15, 2018 to obtain information from the Departm ent of
                      Homeland Security to answer this request. Plaintiff has not received any materials
                      regarding this request to date. If Plaint iff receives such information and it is meets
                      W .R.Crirn.P. 16 discovery requirements Plaintiff will provide such to Defendant.




                                                                 00007 5
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 76 of 147



     3. As to your request for the "text of TSA's Standard Operating Procedures which were
        allegedly violated by the Defendant. Include the text of any such procedure which, was
        allegedly violated by the Defendant, did not allow the Defendant to be rescreened, required
        the Defendant to submit to a pat-down search, or prohibited the Defendant from leaving
        the airport without consenting to a pat-down":
                RESPONSE: W.R .Crim .P. 16 requires Plaintiff to "permit the defendant to inspect
                and copy or photograph books, papers, documents, photographs, tangible objects,
                buildings or places, or copies or portions thereof, which are within the possession ,
                custody or control of the [Plaintiff], and which are material to the preparation of
                the defendant's defense or are intended for use by the [Plaintiff] as evidence in chief
                at the trial, or were obtained from or belong to the defendant."
                         The "text of TSA's Standard Operating Procedures which were allegedly
                violated by the Defendant" is not "w ithin the possession, custody or control" of the
                Town of Jackson. Plaintiff has been and continues to try since receiving this Third
                Demand for Evidence on August 15, 2018 to obtain information from the
                Department of Homeland Security to answer this request. Plaintiff has not received
                any materials regarding this request to date. If Plaintiff receives such information
                and it is meets W.R.Crim.P. 16 discovery requirements Plaintiff will provide such
                to Defendant.
     4. As to your request that "[i]f the State [sic] alleges that the relevant security system,
        measure, or procedure implemented at the Airport" was not based on written procedures or
        policies, provide a plain statement of the policy and any evidence supporting the existence
        of such a policy . . .. ":
                RESPONSE: If Plaintiff alleges Defendant violated an unwritten policy, Plaintiff
                will provide information on the unwritten policy to the fullest extent required to
                comply with its discovery obligations under W.R .Crim.P. 16.
     5. As to your request for "any and all, criminal history, disciplinary records, and employment
        records of Officer Karnes ... :
                         RESPONSE: Plaintiff herein provides the criminal · history of Officer
                Nathan Karnes from the Teton County criminal database . Plaintiff objects to
                providing federal National Crime Information Center criminal records as set forth
                in more detail in Paragraph 9, Plaintiff's Objection to Demand Seeking Criminal
                History.
                         Nathan Karnes : See Enclosure .
                         OBJECTION: Plaintiff objects to the production of disciplinary and
                employment records for Officer Karnes as set forth in more detail in Paragraph 10,
                Plaint(ff's   Objection to Demand Officer Nathan Karnes Disciplinary               and

                Employment Records.
     6. As to your request for "any and all, criminal history ... records of ... any TSA scrccners
        who may appear as witnesses for the State [sic] ... ":
                         RESPONSE: Plaintiff herein provides the criminal history of the Jackson
                Hole Airport emp loyees that witnessed Defendant on March 12, 2018 from the



                                                      000076
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 77 of 147



                Teton County criminal database. Plaintiff objects to providing federal National
                Crime Information Center ("NCIC") criminal records as set forth below in more
                detail in Paragraph 9, Plaintiff's Objection to Demand Seeking Criminal History.
                        Martha Preston: See Enclosure .
                        Stan Kariclmer: See Enciosure.
                        Eva Ginger: See Enclosure .
     7. As to your request for "any and all ... disciplinary records, and employment records of ..
        . any TSA screeners who may appear as witnesses for the State [sic] ... " :
                RESPONSE: W.R.Crim.P. 16 requires Plaintiff to "permit the defendant to inspect
                and copy or photograph books, papers , documents, photographs , tangible objects,
                buildings or places, or copies or portions thereof, which are within the possession,
                custody or control of the [Plaintiff], and which are material to the preparation of
                the defendant's defense or are intended for use by the [Plaintiff] as evidence in chief
                at the trial , or were obtained from or belong to the defendant."
                        The "disciplinary records, and employment records" of Jackson Hole
                Airport employees are not "within the possession, custody or control of the Town
                of Jackson.
     8. As to your request that the "State [sic] produce and provide notice of its intention to use
        any evidence which may be discoverable undel' Wyo. R. Crim. P. 12(e)(2).
                RE~PONSE: Wyo. R. Crim. P. 12(e)(2) tracks with Fed. R. Crim. P. 12(b)(4)(B)
                and states that "[a]t the arraignment or as soon thereafter as is practicable the
                defendant may, in order to afford an opportunity to move to suppress evidence
                under subdivision (b )(3), request notice of the state's intention to use (in its evidence
                in chief at trial) any evidence which the defendant may be entitled to discover under
                Rule 16 subject to any relevant limitations prescribed in Ruic 16."
                        At this stage in the case and in light of the relatively little evidence available
                to the prosecution in total, Plaintiff currently intends to use all evidence it has
                produced thus far pursuant to its obligations under Wyo.R.Crim .P. 16. Furthermore,
                Plaintiff intends, as noted elsewhere in this Response to Defendant 's Third Demand
               for Evidence , Motion to Compel the Production of Brady Material, to produce and
                use evidence it is currently seeking from the Depai1ment of Homeland Security and ,
                potentially, the Jackson Hole Airport. Plaintiff reserves the right not present certain
                evidence as its trial strategy evolves, despite it's good faith belief at this early stage
                that it will present such evidence.
     9. Plaintiff's Obiection to Demand Seeking Criminal History
                        Plaintiff objects to the production of federal criminal records for the listed
                individuals because Plaintiff is legally prohibited from providing this information.
                Plaintiff is an Authorized User of NCIC and as such may only access the NCIC
                database for 1) pre-employment background checks and 2) criminal justice record
                searches for accused persons or criminal offenders. Since this request does not fall
                under either permissible reason for access, Plaintiff cannot lawfully access the
                federal database to produce this request.




                                                            00007 7
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 78 of 147



      l 0. Plaintiff's Obiection to Demand for Officer Nathan Karnes' D;sciplinary and Emplovment
          Records.
                          Plaintiff objects to the production of disciplinary records and employment
                  records for Officer Karnes for two (2) reasons. First , Wyo. Stat. Ann. § 16-04-
                  203( d)(iii) states that "[t]he custodian [ofrecords] shall deny the right of inspection
                  of the following records, unless otherwise provided by law: .. [p]ersonnel files
                  except those files shall be available to the duly elected and appointed officials who
                  supervise the work of the person in interest. Applications, performance ratings and
                  scholastic achievement data shall be available only to the person in interest and to
                  the duly elected and appointed officials who supervise his work.' '
                          Second , Wyo . Stat. Ann. § 16-04-203(d)(xi) states that "[t]he custodian [of
                  records] shall deny the right of inspection of the following records, unless otherwise
                  provided by law: .. [r]ecords or information compiled solely for purposes of
                  investigating violations of, and enforcing , internal personnel rules or personnel
                  policies the disclosure of which would constitute a clearly unwarranted invasion of
                  personal privacy."
                          The sole exception to these two statutory disclosure prohibitions are that
                  Plaintiff may produce "[ e]mployment contracts , working agreements or other
                  documents setting forth the terms and conditions of employment of public officials
                  and employees are not considered part of a personnel file and shall be available for
                  public inspection." In accordance with this exception and Defendant ' s request for
                  "employment records, " Plaintiff has included herein Officer Karnes' training
                  records.


          WHEREFOR E, as set forth herein Paragraphs 9 and 10, the Town requests this Court deny
   discover y of any federal criminal histories from the National Crime Information Center ("NCIC")
   in recognition of the Town of Jackson restricted access to the NCIC system and that this Court
   deny discovery of any and all disciplinary records and employment records for Officer Karnes in
   accordance with the statutory limits set forth in Wyo . Stat. Ann . §§ 16-04-203(d)(iii) & (xi).




   DATED this    zt   day of August, 2018.




                                                                                    Prosecuting Attorne y
                                                                                        Town of Jackson
                                                                                          P.O. Box 1687
                                                                               Jackson, Wyoming 83001
                                                                                           307 .734.3497




                                                         000078
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 79 of 147



                                  CERTIFICATE OF SERVICE

           I hereby certify that on this __  day of August, 2018 a true- and accurat e copy of the
   foregoing Response to Request for Discovery Directed to Defe ndant was served as indicated below
   and addressed to:

          Seth Turtle Johnson, Attorney for the Defendant     U.S. mail only: _ _ __ _
          P.O. Box 1309                                       via Hand Delivery:
          Saratoga , WY 82331                                 Telefax:
                                                              Email:               V::::::::-



                                                                              Pros ecuting Attorney
                                                                                   Town of Jackson
                                                                                     P.O. Box 1687
                                                                         Jackson , Wyoming 83001
                                                                                      307.734.3497




                                                            000079
      Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 80 of 147
          '
 State ofWyommg
                .
 Training History Report
 Peace Officer Standards & Training
                                                                                          Ht!/     J !>yAcadis]· N,•11d111.'·sS11i1,:

                                                                                                          For :   KARNES, NATHAN R
                                                                                                                                          •lR/23/2018



                                                                                                 Employee ID      3559-5800


KARNES, NATHAN R


                                                   --------------                                  --    --·                             - -·7
   Name                                            Issued                    Expiration             Status

   Professional Peace Officer                      01/21/2017                01/2112021             Act ive
                                                   ----      -------
[! raining
                                        ------------------------                                            --
Upcoming, Ongoing, & Unconfirmed

   No upcoming & ongoing training data exists.
Current Period to Date (01/01/2018 - 0812312018)
                                                                                                                           Training
   Course/ Title (Course No.)                        Training Dates                         Grade       Status             Category            Hours
                                                                                                                           ADVANCED
   TASER RE-CERTIFICATION                           0512312018          0512312018               NIA    Complete
                                                                                                                           TRAINING
                                                                                                                                               4h Om


                                                                                                                           PERISHABL
   CUSTODY AND CONTROL                              05115/2018          0511612018               NIA    Complete
                                                                                                                           E SKILLS
                                                                                                                                               4h0m


                                                                                                                           ADVANCED
   DUI : IMPACTS ON COMMUNITY                       03101/2018          0310112018               NIA    Complete
                                                                                                                           TRAINING
                                                                                                                                               2h Om


                                                                                                                           Total Hours      (10b Om)

Previous Period (01/01/2017 - 12131/2017)
                                                                                                                         Training
   Course/ Title (Course No.)                      Training Dates                         Grade        Status            Catego,y               Hours
   EMERGENCY VEHICLE OPERATIONS (EVO)                                                                                    PERISHABL
                                                   1211212017          1211212017            NIA       Complete
                                                                                                                         E SKILLS
                                                                                                                                                4h Om
   INSERVICE (9459)

   CUSTODY AND CONTROL REFRESHER                                                                                         ADVANCED
                                                   0910612017          0910612017            NIA       Complete
                                                                                                                         TRAINING
                                                                                                                                                4h0m
   (9269)

                                                                                                                         ADVANCED
   BASIC HOSTAGE NEGOTIATIONS (8490)               0612612017          0613012017            NIA       Complete
                                                                                                                         TRA INING
                                                                                                                                              80h0m


                                                                                                                         ADVANCED
   FIREARMS RANGE (9006)                           06121/2017          06121/2017            NIA       Complete
                                                                                                                         TRAINING
                                                                                                                                                4h0m


   CUSTODY AND CONTROL REFRESHER                                                                                         ADVANCED
                                                   0610312017          0610312017            NIA       Complete
                                                                                                                         TRAINING
                                                                                                                                                4h Om
   (9010)

                                                                                                                         ADVANCED
   EC/IR REFRESHER (8661)                          0411912017          04119/2017            NIA       Complete
                                                                                                                         TRAINING
                                                                                                                                                4h0m


                                                                                                                         ADVANCED
   FIREARMS TRAINING (8587)                        0411312017          04/13 12017           NIA       Complete
                                                                                                                         TRAINING
                                                                                                                                                2h0m


    PROFESSIONAL PEACE OFFICER
                                                   01121/2017          01/21/2017            NIA       Complete                                 Oh Om
    CERTIFICATION


                                                            For Official Use Only                                                        Page 1 of 2




                                                                                     00008 0
     Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 81 of 147
 Training History Report                                                                            N.er                               S111te
                                                                                                              J,.v•Inu/isl< l/,•m/111,·ss        \J~/2,/2 018

 State ofWyomihg                                                                                                   For :   KARNES, NATI-IANR
 Peace Officer Standards & Training
                                                                                                           Employee ID     3559-5800

                                                                                                                                   Total Hours    (102h Om)

Other Periods (through 12/31/2016)
                                                                                                                                   Training
  Course/ Title (Course N o.2                            Training_Dates                              Grade       Status            Cate!I_ory          Hours
                                                                                                                                   ADVANCED
  WINTER EVO (8068)                                       12/1612016       1211612016                  NIA       Complete
                                                                                                                                   TRAINING
                                                                                                                                                       4h Om

                                                                                                                                   ADVANCED
  CIT AND BASIC CRISIS DE -ESCALATION                     1112912016       11/2912016                  NIA       Complete
                                                                                                                                   TRAINING
                                                                                                                                                       8h Om

  2016 CUSTODY AND CONTROL TRAINING                                                                                                ADVANCED
                                                          1110812016       1110812016                  NIA       Complete
                                                                                                                                   TRAINING
                                                                                                                                                       4h Om
  (7865)
                                                                                                                                   ADVANCED
  ASIST SUICIDE FIRST AfD                                09/20/2016        09/20/2016                  NIA        Complete
                                                                                                                                   TRAINING
                                                                                                                                                      15h Om

                                                                                                                                   ADVANCED
  FIREARMS TRAINING (7575)                                08/31/2016       08131/2016                  NIA        Complete
                                                                                                                                   TRAINING
                                                                                                                                                       4h Om

                                                                                                                                   ADVANCED
  ARIDE (7071)                                            05/0412016       05/04/2016                  NIA Complete .              TRAINING
                                                                                                                                                      16h Om

  REID TECH INTERVIEW ADV                                                                                                          ADVANCED
                                                          04/01/2016       04/0112016                  NIA        Complete
                                                                                                                                   TRAINING
                                                                                                                                                     24h0m
  INTERROGATION
  CUSTODY & CONTROL HANDCUFFING                                                                                                    ADVANCED
                                                          03/1712016       03117/2016                  NIA        Complete
                                                                                                                                   TRAINING
                                                                                                                                                       4h0m
  SKILLS
                                                                                                                                   ADVANCED
   SPECI AL IMPACT MUNITIONS (6306)                       0210412016       0210412016                  NIA        Complete
                                                                                                                                   TRAINING
                                                                                                                                                       4h Om

  ADVANCE PEACE OFFICER CERTIFICATION                     0112112016       01/2112016                      NIA    Complete                             Oh Om
                                                                                                                                   ADVANCED
   ACTIVE SHOOTER (5858)                                  12/2812015       1212812015                      NIA    Complet e
                                                                                                                                   TRAINING
                                                                                                                                                       4h Om

                                                                                                                                   ADVANCED
   2015 USE OF FORCE UPDATEFEA               ONLINE       1211412015       1211412015                      NIA /complete           TRAINING
                                                                                                                                                       2h Om

                                                                                                                                   ADVANCED
   FIREARMS (5849)                                        11/24/2015       11/2412015                      NIA    Complete
                                                                                                                                   TRAINING
                                                                                                                                                       4h Om

                                                                                                                                   ADVANCED
   TASER (5891)                                           1111612015       11/1612015                      NIA Complete            TRAINING
                                                                                                                                                       8h0m

                                                                                                                                   ADVANCED
   FIELD REPORTING (5341)                                 0610512015       06105/2015                      NIA    Complete
                                                                                                                                   TRAINING
                                                                                                                                                      12h Om

   WHP BASIC ACADEMY PATROL (41116)                       03119/2015       0311912015                      NIA    Complete                          545h Om

   BASIC PO CERT (1121/16)                                1112112014       11/21/2014                      NIA    Complet e                            Oh Om
                                                                                                                                    BASIC
   PEACE OFFICER BASIC ACADEMY COURSE                     11/2012014       11120/2014                      NIA    Complete
                                                                                                                                    TRAINING
                                                                                                                                                    542h Om

   TEMPORARY PEAC E OFFICER                                                                                NIA    Complete                             Oh Om
                                                          08118/2014       0811812014
   CERTIFICATION
   BS DEGREE                                              0510712008       0510712008                      NIA    Complete                         1330h Om
                                                                                                                                   Total Hours   (2530h Om)
   A grade of## indicates that the weights for this class are not valid and grades cannot be calculated.




                                                               For Official Use Only                                                             Page 2 o/2




                                                                                     00008 1
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 82 of 147


  EVA, GING ER N
  (Alias: Eva, Ginger)

                                     Sex            Female     Race          White
                                     DOB                       Ethnicity     Not
                                     Age                                     Hispanic
  No Picture                         Height       5' 10"                     or
                                                                             Latino
                                     Weight         170 lbs
                                                               Eye Color     Green
                                     Deceased No
                                                               Hair Color    Brown
                                                               Build         Medium
                                                               Complexion Medium
                                     Distinctive Markings
                                     None

  Contact Information

  Street Address
  Emergency Contact                                                   Home                 Last Modified 7/9/06
  Employer                                                            Cell                 Last Modified 4/3/ 15
  Occupation             TSO Screener                                 Cell                 Last Modified 7/9/06

  Identification

  OLN                                         OLN                                        SSN                Not Shown

  Background

  Last Grade                                  Marital Status                             Religion
  Citizenship                                 Place of Birth
  State of Birth                              Country of Birth

  Comments

  Clothing:
  Alien Status :
  Contacts:
  Spouse: Trevor Eva
  History
  03/ 12/ 18 12:59    JPD                        Incident                      #PDP180300050 , DISTURB : Disturbanc e
  Involvements for   EVA, GINGER N
   Witness
   JMC 12.16.170     - AIRPORT: COMPLIANCE WITH SECURITY REQUIREMENTS
   JMC 12.16.160     - AIRPORT: OFFENSES AGAINST PERSONS AND PROPERTY

  04/03/ 15 05:25 TCSO                      Incident                           #1503 S-3823 , COLL : Collision
  Involvements for Eva, Ginger N
   Driver
   Invalid Statute - TRAFF COLL: TRAFFIC COLLISION

  08/ 11/ 11 15:30 TCSO                    Traffic Warning                     Traffic Warning #W11123R , warned
  Charge: Invalid Statute - WARNING: WARNING CITATION ONLY
  04/03/08 09:50 JPD                           Traffic Citation                Traffic Citation #72942X , cited
  Charge: Invalid Statute - MC.10.04.070.B: SPEEDING
  07/09/06 14:04 JPD                             Incident
  Involvements for Eva, Ginger N
   Parent/Guardian




                                                                    0000 82
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 83 of 147



  02/22/05 00:00    JPD                     Civil Process        Civil Paper


  02/22/05 00:00    TCSO                    Civil Process        Civil Paper


  Vehicles

                     BROWN FORD EXP - Past Record Association

  04/03/ 15 05:25 TCSO                      Case                 #1503S-3823
  Other;··~Incident Code COLL : Collision

                        WHITE PETR SEMI - Past Record Association

  04/03/15 05:25 TCSO                       Case                 #1503S-3823
  Other; Incident Code COLL : Collision




                                                            000083
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 84 of 147


  Karnes, Nathan



  No Picture
                                           Sex
                                           DOBI
                                           Age
                                           Height
                                           Weight
                                           Deceased No
                                                       -Unknown




                                                        lbs
                                                                     Race
                                                                     Ethnicity
                                                                     Eye Color
                                                                     Hair Color
                                                                     Build
                                                                Complexion
                                                                                  Unknown
                                                                                  Unknown
                                                                                  Unknown




                                           Distinctive Markings
                                           None

  Contact Information

  Street Address 150 E Pearl Avenue, Jackson, WY 83001
  Emergency Contact                                                      Work (307) 733-1430 Last Modified 10/4/ 15
  Employer
  Occupation              Police Officer

  Identifi cation

  State ID Card#    726

  Background

  Last Grade                                        Marital Status                            Religion
  Citizenship                                       Place of Birth
  State of Birth                                    Country of Birth

  Comments

  Clothing:
  Alien Status:
  Contacts:
  Employer: Jackson Police Dept
  History
  08/22/17 10:23    JPD                                Accident Report             Accident
  06/18/17 16:57 JPD                        Incident                                             , WARRANT
                                                                                                         ARR: Arrest Warrant
  Involvements for Karnes, Nathan
   Other
   JMC 10.04.355.B - USE OF CELL PHONE WHILE DRIVING PROHIBITED
   Invalid Statute - WARR ARREST: FTA: NO INSURANCE - OPERATOR
   31-4-103(b) - NO INSURANCE - OPERATOR
  06/12/ 17 19:00 JPD                  Incident                                                   VEHSTLN : Stolen Vehicle
  Involvements for Karnes, Nathan
   Witness
   31-11-102 - UNAUTHORIZED USE OF A VEHICLE (OTHER VEHICLE)
  05/11 /17 14:46 JPD                          Incident                                           SUICIDSUB : Suicidal Subject
  Involvements for Karnes, Nathan
   Witness
    Invalid Statute - 25.10.109.A: MENTAL HOLD
  04/14/17 12:12 JPD                         Incident                                             WARRANT ARR: Arrest Warrant
  Involvements for Karnes , Nathan
   Witness
    Invalid St-atute- K9: CANINE INVOLVED REPORT
   35-7-1031(c)(i)(A ) - POSS OF CONT SUBS PLANT MATERIAL - LESS THAN 3OZ




                                                                             000084
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 85 of 147


  04/14/17 10:37 JPD                         Incident                               DRUGS : Drugs
  Involvements for Karnes, Nathan
   Witness
    Invalid Statute - K9: CANINE INVOLVED REPORT
   31-4-103(a) - NO INSURANCE - OWNER
   35-7-1031(c)(i)(A) - POSS OF CONT SUBS PLANT MATERIAL- LESS THAN 3OZ

  03/31/17 04:20 JPD                       Incident ·                               DEATH : Death
  Involvements for Karnes, Nathan
   Witness
    Invalid Statute - UNATT DEATH: UNATTENDED DEATH

  03/04/17 13:20 JPD                       Incident                                 SHOPLIFT: Shoplifting
  Involvements for Karnes, Nathan
   Witness
   6-3-404(a)(iii) - SHOPLIFTING: CONCEAL MERCHANDISE-LESS THAN $1000

  02/22/17 15:39 JPD                         Incident                               COLL : Collision
  Involvements for Karnes, Nathan
   Driver
    Invalid Statute - STATE ACCIDENT RPT: STATE ACCIDENT REPORT
    Invalid Statute - TRAFF COLL: TRAFFIC COLLISION

  02/04/17 13:56 JPD                       Incident                                 DRUGS : Drugs
  Involvements for Karnes, Nathan
   Witness
   35-7-1031(c)(i)(A) - POSS OF CONT SUBS PLANT MATERIAL- LESS THAN 3OZ
  02/02/17 07:50 JPD                             · incident                       DVP : Domest ic Violence (Physical)
  Involvements for Karnes, Nathan
   Witness
   6-2-511 (a) - DOMESTIC BATTERY
    Invalid Statute - 6.2.502 .A.III: AGG ASSAULT & BATTERY; THREATEN WITH WEAPON
  12/13/16 16:10 JPD                        Incident                                TRESPASS : Trespass
  Involvements for Karnes, Nathan
   Witness
   JMC 9.56.010 - CRIMINAL TRESS PASS

  11/14/16 16:14 JPD                        Incident                     , DRUGS : Drugs
  Involvements for Karnes, Nathan
   Witness
   Invalid Statute - WARR ARREST: WARRANT ARREST NON FTA (BENCH WARRANT)
   Invalid Statute - K9: CANINE INVOLVED REPORT
   7-13-305(c) - PROBATION VIOLATION: REVOCATION PROCEEDINGS
   6-5-204(a) - INTERFERENCE WITH PEACE OFFICER
   35-7-1031(c)(i)(C) - POSSESSI ON OF CONTROLLED SUBSTANCE IN POWDER OR CRYSTALINE FORM< 3 gm
  (DANGEROUS NON-NARCOTICS)
   35-7-1031 (c)(i)(A) - POSS OF CONT SUBS PLANT MATERIAL- LESS THAN 3OZ
  10/27/16 20:33   JPD                      Incident                                ORDERVPROB : Probation Order
                                                                      Violation
  Involvements for Karnes, Nathan
   Witness
    12-6-101 (c)(iv) - MINOR CONSUME ANY ETHYL ALCOHOL
   6-4-406(a) - PERMIT HOUSE PARTY MINORS PRESENT
   7-13-411 (b) - APPREHENSION OF VIOLATORS BY PEACE OFFICER (PROBATION)
  10/25/16 17:08 TCSO                       Incident                                COLL : Collis ion
  Involvemen ts for Karnes, Nathan
   Driver




                                                              000085
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 86 of 147


  31-5-220 - FAILURE TO YIELD RIGHT OF WAY APPROACHING INTERSECTION
  Invalid Statute - TRAFF COLL: TRAFFIC COLLISION

  10/23/ 16 09:18 JPD                       Incident                         WELFARE : Welfare Check
  Involvements for Karnes, Nathan
   Witness
    Invalid Statute - WELFARE CK: WELFARE CHECK
    Invalid Statute - INFO ONLY: INFORMATION REPORT

  10/18/16 12:15 JPD                         Incident                  , COLUH&R : Collision Hit and Run
  Involvements for Karnes, Nathan
   Witness
    Invalid Statute - STATE ACCIDENT RPT: STATE ACCIDENT REPORT
    Invalid Statute - TRAFF COLL: TRAFFIC COLLISION
   31-5-1104 - DUTY UPON COLLIDING WITH UNATTENDED VEHICLE OR PROPERTY
    31-4-103(a) - NO INSURANCE - OWNER
  09/08/16 22:03 JPD                        Incident                          Pl : Public Intoxication
  Involvements for Karnes, Nathan
   Witness
   JMC 9.36.010 - PUBLIC INTOXICATION
  09/05/16 02:45 JPD                     Incident                         DUI : Driving Under Influence
  Involvements for Karnes, Nathan
   Witness
   31-5-233(b)(i) - DRIVE/CONTROL VEH UNDER !NFL ALCOHOL CONCENTRATION 0.08% OR MORE

  09/05/ 1601 :17 JPD                       Incident                          Pl : Public Intoxication
  Involvements for Karnes, Nathan
   Witness
   JMC 9.36.010 - PUBLIC INTOXICATION

  09/04/16 23:49 JPD                         Incident                         COLL : Collision
  Involvements for Karnes, Nathan
   Witness
    Invalid Statute - STATE ACCIDENT APT: STATE ACCIDENT REPORT
    Invalid Statute - TRAFF COLL: TRAFFIC COLLISION
  09/03/16 19:32 JPD                         Incident                         PERMISS : Missing Person
  Involvements for Karnes, Nathan
   Witness
    Invalid Statute - MISS PERSON: MISSING PERSON
    Invalid Statute - INFO ONLY: INFORMATION REPORT
  08/ 16/ 16 00:09 JPD                      Incident                                : Domestic Violence (Physical)
  Involvements for Karnes, Nathan
   Witness
   6-2-511 (a) - DOMESTIC BATTERY

  08/11/ 1622:42     JPD                 Incident                            : Driving Under Influence
  Involvements for Karnes, Nathan
   Witness
   31-5-235 - CONSUME AND POSSESS OPEN CONTAINER ALCOHOL BY OPER. OF VEHICLE
   31-5-233(b)(i) - DRIVE/CONTROL VEH UNDER !NFL ALCOHOL CONCENTRATION 0.08% OR MORE

  08/08/16 03:08 JPD                        Incident                              Public Intoxication
  Involvements for Karnes, Nathan
   Witness
   JMC 9.36.010 - PUBLIC INTOXICATION
  08/02/16 04:16 JPD                        Incident                         , SUSCIR : Suspicious Circumstances
  Involvements for Karnes , Nathan
   Witness




                                                            00008'3
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 87 of 147


   Invalid Statute - SUSP CIRCS: SUSP CIRCUMSTANCES
   7-13-305(c) - PROBATION VIOLATION: REVOCAT ION PROCEEDINGS

  07/28/16 01 :02 JPD                         Incident                              Pl : Public Intoxication
  Involvements for Karnes, Nathan
   Witness
   JMC 9.36.010 - PUBLIC INTOXICATION
  07/25/16 03:47 JPD                         Incident                             , DRUGS : Drugs
  Involvements for Karnes, Nathan
   Witness
   6-3-302(a) - CRIMINAL ENTRY
    6-3-201 (a)(b)(iii) - DESTRUCTION OF PROPERTY : MORE THAN $1000
    35-7-1039 - USE OR UNDER INFL. OF MANUFACTURED NARCOT ICS

  07/25/16 03:40 JPD                          Incident                            , Pl : Public Intoxication
  Involvements for Karnes, Nathan
   Witness
   JMC 9.36.010 - PUBLIC INTOXICATION
  07/09/ 16 19:00 JPD                       Incident                       , DUI : Driving Under Influence
  Involvements for Karnes, Nathan
   Witness
    Invalid Statute - DRE: DRUG RECOGNITION EVALUATION
   31-5-233(b)(iii)(B) - DRIVE/CONTROL VEH UNDER INFL OF A CONTROLLED SUBSTANCE

  07/09/16 02:34 JPD                       Incident                                 PROPFND: Found Property
  Involvements for Karnes, Nathan
   Witness
    Invalid Statute - FOUND PROP: FOUND PROPERTY
  07/09/1601 :56 JPD                          Incident                             , TRESPASS : Trespass
  Involvements for Karnes, Nathan
   Witness
   6-3-303(a) - CRIMINAL TRESPASS

  06/17/16 18:00 JPD                          Incident                             , ACCOMP : Animal Control Complaint
  Involvements for Karnes, Nathan
   Witness
    Invalid Statute - 7.05.030.A: AGGRESSIVE OR VICIOUS ANIMALS
   JMC 7.05.030.A - AGGRESSIVE OR VICIOUS ANIMALS
  05/22/16 17:43 JPD                          Incident                             , RUNAWAY : Runaway
  Involvements for Karnes, Nathan
   Witness
    Invalid Statute - CHINS: CHINS

  05/ 11/ 16 18:06 JPD                       Incident                             1, COLUINJ : Collision with Injury
  Involvements for Karnes, Nathan
   Witness
    Invalid Statute - STATE ACCIDENT RPT: STATE ACCIDENT REPORT
    Invalid Statute - TRAFF COLL: TRAFFIC COLLISION

  04/27/ 16 15:13 JPD                         Incident                              SUICIDSUB : Suicidal Subject
  Involvements for Karnes, Nathan
   Witness
    Invalid Statute - 25.10.109.A: MENTAL HOLD
  04/24/16 17:17   JPD                        Incident                             , ORDERVPROB : Probation Order
                                                                      Violation
  Involvements for Karnes, Nathan
   Witness
   7-13-305(c) - PROBATION VIOLATION: REVOCATION PROCEEDINGS
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 88 of 147


  04/24/16 10:22 JPD                        Incident                             , DVP : Domestic Violence (Physical)
  Involvements for Karnes, Nathan
   Witness
    Invalid Statute - INFO ONLY: INFORMATION REPORT
    Invalid Statute - DISTURBANCE: DISTURBANCE

  04/ 13/ 16 15:15   JPD                     Incident                            , CHINS : Child in Need of
                                                                   Supervision
  Involvements for Karnes, Nathan
   Witness
    Invalid Statute - CHINS: CHINS
  03/16/16 22:51 JPD                      Incident                               , VEHSTLN : Stolen Vehicle
  Involvements for Karnes, Nathan
   Witness
   31-11-102- UNAUTHORIZED USE OF A VEHICLE (OTHER VEHICLE)
   6-3-402(a)(c)(i) - GRAND THEFT MOTOR VEHICLE (AUTO MORE THAN $1000)

  01/16/16 15:57 JPD                       Incident                               DESTPROP : Destruction of Property
  Involvements for Karnes, Nathan
   Witness
   6-3-201 (a)(b)(i) - DESTRUCTION OF PROPERTY: LESS THAN $1000

  12/20/ 15 21 :06 JPD                      Incident                              WELFARE : Welfare Check
  Involvements for Karnes, Nathan
   Witness
    Invalid Statute - WELFARE CK: WELFARE CHECK
    Invalid Statute - INFO ONLY: INFORMATION REPORT
  12/04/ 15 22: 17 TCSO                  Incident                         DUI : Driving Under Influence
  Involvements for Karnes, Nathan
   Witness
   31-5-910 - NO HEADLIGHTS WHEN DARK
   31-5-235 - CONSUME AND POSSESS OPEN CONTAINER ALCOHOL BY OPER. OF VEHICLE
   31-5-233(b)(i) - DRIVE/CONTROL VEH UNDER INFL ALCOHOL CONCENTRATION 0.08% OR MORE
   31-5-224(a) - FAILURE TO YIELD TO EMERGENCY VEHICLE

  10/03/15 22:08 JPD                     Incident                          , DUI : Driving Under Influence
  Involvements for Karnes, Nathan
   Witness
   JMC 10.04.450.B.1 - DRIVING/CONTROL OF VEHICLE WHILE INTOX .. 08% AND GREATER

  Vehic les

   -                 WHITE FORD TAU - Past Record Association

  08/22/ 17 10:23     JPD                    Accident Report

  02/22/ 1715:39    JPD                      Case
  Other; Incident Code COLL : Collision

  10/25/ 16 17:08 TCSO                       Case
  Other; Incident Code COLL : Collision

                       BLUE FORD TAU - Past Record Association

  10/ 18/ 16 12:15 J PD                       Case
  Other; Incident Code COLUH&R : Collision Hit and Run

                       WHITE GMC SIERR - Past Record Association

  01/ 16/ 1615:57   JPD                      Case
  Other; Incident Code DESTPROP : Destruction of Property




                                                               000088
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 89 of 147


                                CHEV CRS - Past Record Association

  07/09/ 16 19:00 JPD                             Case
  Othe!; _ln~i9ent Cod~ DUI : Driv~g U!lder Influence
                                           TAC - Past Record Association

  12/04/15 22 :17   TCSO                           Case




  02/22/1715:39     JPD                             Case
  Other; Incident Code COLL : Collision

                                  DODG - Past Record Association

  08/08/1603:08     JPD                             Case
  Other; Incident Code Pl : Public Intoxication

                                    FORD PU - Past Record Association

  11/14/1616:14     JPD                             Case
  Other; Incident C_9deDRUGS : Drugs

                                  FORD TAU - Past Record Association

  09/03/16 19:32 JPD                          Case
  Other; lncident_Code_P~R~ISS _: Missing Person
                            RED JEEP CHK - Past Record Association

  06/12/ 17 19:00 JPD                         Case
  Other; Incident Code VEHSTLN : Stolen Vehicle
                   -          ~·

                                     CHK- Past Record Association

  06/12/17 19:00 JPD                          Case
  Other; Incident Code VEHSTLN : Stolen Vehicle

                            BLACK FORD ESC - Past Record Association

  05/1 1/16 18:06 JPD                            Case
  Other; ~ncident ~_?de COLUINJ : Collision with Injury

                            RED BMW XG- Past Record Association

  10/03/ 15 22:08 JPD                            Case
  Other; lncide_ntCode D~I : Driving Under Influence

                               CHEV TK - Past Record Association

  04/13/1615 :15 JPD                             Case
  SJlher; Incident Code CHINS : Child in Need of Supervisi~n_

                            WHITE TOYT RAV4 - Past Record Association

  05/ 11/1618:06       JPD                         Case
                          C~LU~NJ : Collision with l::ijury
  S)t~~r; l~cid~n_!_s;odE:_




                                                                       -
                           MAZO --- - Past Record Association

  08/1 1/16 22 :42 JPD                           Case
  Other; Incident Code DUI : Driving Under Influence




                                                                   000089
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 90 of 147


                        WHITE HYUN - Past Record Association

 07/25/16 03:47 JPD                            Case
         )_ncident~ode DRUG~ : Drugs
 Othe_r:;__
                         BLACK DODG RAMC - Past Record Association

  10/18/ 16 12:15 JPD                          Case
  Other; Incident Code COLUH &R : Collision Hit and Run
                  --     ...
                             TOYT TAC - Past Record Association

  05/11/1618:06     JPD                        Case
                 Code COLUINJ : Collision with Injury
  O~er~ ln_c!d~n_!_
                         BLACK - Past Record Association

  09/04/16 23:49 JPD                           Case
  Other; Incident Code COLL : Collision

  -                  Past Record Association

  08/22/ 17 10:23      JPD                     Accident R~port

                                 TOYT RAV4 - Past Record Association

  03/ 16/ 16 22:51 JPD                        Case
  Other; Incident Code VEHSTLN : Stolen Vehicle
                               IMP - Past Record Association

  12/13/ 16 16:10 JPD                          Case
  Other; Incident Code TRESPASS : Trespass
                             FORD MUS - Past Record Association

  06/18/1716:57     JPD                    Case
  Other; Incident Code WARRANTARR : Arrest Warrant
   -   -·-   ,.___                        w.     -




                              TOYT CAR - Past Record Association

  11/14/1616:14     JPD                        Case
  Oth~r;~_ncident Code DRUGS: Drugs
                                MERC MAR - Past Record Association

  10/25/16 17:08 TCSO                          Case
  Other; Incident Code COLL : Collision




                                                                 000090
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 91 of 147


  KARICHNER, ST AN LEROY



  No Picture
                                   Sex
                                    DOB
                                    Age
                                    Height
                                    Weight
                                    Deceased No
                                                -
                                                Male



                                                5' 6"
                                                 175 lbs
                                                           Race
                                                              Ethnicity




                                                              Eye Color
                                                                            White
                                                                            Not
                                                                            Hispanic
                                                                            or
                                                                            Latino
                                                                            Brown
                                                              Hair Color    Brown
                                                              Build
                                                              Complexion
                                    Distinctive Markings
                                    None

  Contact Information

  Street Address 1250 E AIRPORT ROAD, JACKSON , WY 83001
  Emergency Contact                                    Work (307) 733-7695 Last Modified 3/20/18
  Employer
  Occupation

  Identification

  Background

  Last Grade                                 Marital Status                             Religion
  Citizenship                                Place of Birth
  State of Birth                             Country of Birth

  Comments

  History
  03/ 12/ 18 12:59    JPD                   Incident                            #PDP180300050, DISTURB : Disturbance
  Involvements for   KARICHNER , STAN LEROY
   Witness
   JMC 12.16.160     - AIRPORT: OFFENSES AGAINST PERSONS AND PROPERTY
   JMC 12.16.170     - AIRPORT: COMPLIANCE WITH SECURITY REQUIREMENTS

  Vehicles




                                                                           00 009 1,_
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 92 of 147



                                   IN THE MUNICIPAL COURT                                FILED
                                                        ~M~NICIPAL COUR T
                          TOWN OF JACKSON, STATE OF WYOMTOVVN OF JACKSON

    TOWN oF JACKSON                                        J            Received by.                  9;ffi \ -
                                                           )                 Date.                     t\'QQ.1~--
                                                           )                                              4


    v.                                                     )        DocketNo.               ~~'9
                                                                                     lf3-('2B
                                                           )
    WILLIAM A. FREY,                                       )
                                                            )
                          Defendant.                        )




    COMES NOW, Lea Colasuonno , Prosecuting Attorney of the Town of Jackson, County of Teton,
    State of Wyoming, and in the name and by authority of the Town of Jackson informs the Court
    and gives the Court to understand that William A. Frey, on or about March 12, 2018 , at the Jackson
    Hole Airport in the state of Wyoming , did unlawfully commit the following act:


                            COUNT 1: Compliance With Security Requirements
                                Jackson Municipal Code § 12.16.170(A)

    On or about March 12, 2018 William A. Frey was at the Jackson Hole Airport, and therein subject

    to the Jackson Municipal Code of Jackson , Wyoming and interfered with and/or compromised any

    security system, measure , or procedure implemented at the Airport. A.ff. Nathan Karnes .



           As more particularly set forth in the affidavit filed herewith , and incorporated herein by

    reference, said acts are contrary to the Town of Jackson ordinance in such case made and provided ,

    and against the peace and the dignity of the Town of Jackson , State of Wyoming.



                                                                                      Respectfully Submitted ,




                                                                                         Prosecu ·ng Attorney
                                                                                               Town of Jackson
                                                                                                 P.O. Box 1687
                                                                                     Jackson , Wyoming 83001
                                                                                                  307.734.3497
                                                                               Wyoming State Bar No . 7-5155
                                                                             lcolasuonno @townofjackson.com




            I, Lea Colasuonno, Prosecuting Attorney , Town of Jackson , State of Wyoming , do
     solemnly swear that I have read the above and foregoing Criminal Information by me subscribed,

                                        Town of Jackson v. William A. Frey
                                           CRIMINAL INFORMATION
                                                   Page 1 of 2

                                                         0 0Q()q?
                                                           u . \ ....,
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 93 of 147



    that I know the contents thereof , and that the facts therein stated are true or that I have been reliably
    informed and verily believe the facts therein stated to be true .




                                                                                                            ea Colasuonno
                                                                                                     Prosecuting Attorne y
                                                                                                          Town of Jackson
                                                                                                            P.O. Box 1687
                                                                                                 Jackson, Wyoming 83001
                                                                                                             307.734.3497
                                                                                           Wyoming State Bar No. 7-5155
                                                                                         lcolasuonno @townofjackson.com


    STA TE OF WYOMING                            )
                                                 ) ss.
    COUNTY OF TETON                              )

    Sworn to before me and signed in my presence this 30th day of August , 2018 , and I do hereby so
    certify.



                                                                                  L                             Notar y Public
               Carl R. Pelletier - Notary Public
            County of
             Teton
                                           State of
                                           Wyoming                           My commission expires:       /      / 2..0 2./
                                                                                                              ljofR
           My Commis sion Expire s         (:J     :J.-
                        ~---
                      ,,...
       .._.,_,.,.,,..__,         . ...,_
                               ....




                                                   CERTIFICATE OF SERVICE

     The undersigned hereby certifies that on the 30th day of August , 2018 , a true and correct copy of
     the foregoing was served as follows :

     Seth Johnson                                                                     [x] Email
     Attorney for Defendant                                                           [x] U.S. Mail
     Box 1309                                                                         [ ] Hand Delivery
     Saratoga , WY 82331




                                                                                                                   o asuonno
                                                                                                         rosecuting Attorney
                                                                                                            Town of Jackson
                                                                                                              P.O. Box 1687
                                                                                                   Jackson, Wyoming 83001
                                                                                                               307.734.3497
                                                                                              Wyoming State Bar No. 7-5155
                                                                                               lcolasuonno @j acksonwy .gov




                                                         Town of Jackson v. William A. Frey
                                                            CRIMINAL INFORMATION
                                                                    Page 2 of 2

                                                                             00009 3
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 94 of 147
                             IN THE l'-.TNICIPAL COURT OF THE TOW~_,,'"lFJACKSON
                                           TETON COUNTY, WYOMIN
                                                                                                                                   "'C
 TOWN OF JACKSON                                                                                                                   ti
                                                                                                                                   "'C
                                                                                                                                   ......
                                                                                                                                   00
                                                                                                                                   0
                   Plaintiff,                                                                                                      w
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   Vl
           vs.                                                                                                                     0




 FREY, WILLIAM A

                   Defendant,

 VICTIM(S) NAME



 AFFIANT




 By (NAME OF ARRESTING OFFICER)                         726 -NATHAN KARNES
                                                       -------------- ------------
 at     1300          this    Tuesday, March 13, 2018
        (TlME)                (DAY)           (DATE)

 at (LOCATION)          1250 EAST AIRPORT ROAD

 for (CHARGE(S))         AIRPORT: COMPLIANCE WITH SECURITY REQUIREMENTS


 in violation of (STATUTE(S))            JMC 12.16.170 (A)
                                        ------------------------------
                                       (SET FORTH SUFFICIENT DETAIL TO PERMIT INFORMED JUDICIAL REVIEW AND
 NARRATIVE                             PROBABLE CAUSE DETERMINATION):


 While on scheduled patrol at Jackson Hole Airport when the Screening Supervisor Martha Preston called
 Officer Nathan Karnes and requested that he respond to screening. Officer Karnes spoke with Supervisor
 Preston and was informed that William Frey went through a screening device that showed that Frey had an area
 on his groin and upper inner thigh that needed additional screening. Frey stated he was willing to be rescanned
 but, "I am not willing to have someone feel my balls". Supervisor Preston stated the SOP, standard operating
 procedure, states they are not allowed to re-screen someone. Officer Karnes told Frey that he once he started
 the screening process that he is required to finish the process as the screeners have directed. Frey stated he was
 not going to be sexually assaulted and refused to complete the screening process. Frey stated he would walk
 through a screening device again but would not submit to a physical search of his person .

 Officer Karnes arrested Frey for interfering with the security procedure implemented at the airport as Frey
 refused to be searched and thus compromised a security procedure implemented at the airport.

 The above facts constitute probable cause for the Defendant's warrantless arrest
 Datedthis       ;uf!'>-      day of       4,<4.c,; t--- 0{)/'i(                    ,

                                             J                                        ~ ~ ~ --=-----
                                                                                    ____c_
                                                                                        AF F IAN T SIGNATURE

 State of Wyoming               )
                                ) ss
 County of Teton                )

 SUBSCRIBED AND SWORN TO BEFORE ME BY
                                                                 PRINT OR TYPE NAME OF AFFIANT
 this     d--'8°    dayof       ~ WJ±-                      ,2015(

 WITNESS my hand and official seal.

                                                                          1Court Judge D Clerk of the Court~otary   Public



        Countyof
         Teton
                                                                                                                             PDP180300050

                                                                     000094
                                                                                                    ~--f·
      Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 95 of 147


                                                                                         FILED
                                                         MUNICIPALCOURT
                                        INTHEMUNICIPAL
                                                     COURTTOWN
                                                             OF AC ON
                            TOWN OF JACKSON, STATE O~IY~WEW:                                 ::_=::~~~=~               ~

 TOWN OF JACKSON                                               )
                                                               )
                           Plaintiff,                          )
V.                                                             )         Docket No. 18-03-0226
                                                               )
WILLIAM A. FREY ,                                              )
                                                               )
                           Defendant.                          )


                          PLAINTIFF'S MOTION TO AMEND CITATION

COMES NOW the Plaintiff , Town of Jackson , by and through counsel undersigned , and submits its Motion
to Amend Citation in the above-captioned matter , and in support thereof avers as follows:
1. On or about March 12, 2018 William A. Frey, Defendant, was charged by citation 186004756AA with
   violating Jackson Municipal Code§ 12.16.070(A).
2.   W.R.Crim.P . 3 provides that " [w]ithout leave of the court , the attorney for the state may amend an
     information or citation until five days before a preliminary examination in a case required to be tried in
     district court or until five days before trial for a case not required to be tried in district court. The court
     may pennit an infonnation or citation to be amended: (1) With the defendant's consent , at any time
     before sentencing. (2) Whether or not the defendant consents: (A) At any time before trial if substantial
     rights of the defendant are not prejudiced. (B) At any time before verdict or finding if no additional or
     different offense is charged and if substantial rights of the defendant are not prejudiced .
3. This case is not required to be tried in district court.
4.   The Town conferred with Defendant regarding this Motion and he does not object.
5. It is before trial and the substantial rights of Defendant are not prejudiced by this Motion to Am end
   Citation in light of the fact that the Probable Cause Affidavit , which Defendant has had since March
     2018 , sets forth the facts and circumstances of violating JMC 12.16 .70(B) and , erroneously , listed
     subsection (A) on the citation.
6. The Town hereby moves to amend the citation 186004756AA to allege Defendant violated Jackson
   Municipal Code§ 12.16.070(B).




                                         Town of Jackson v. William A. Frey
                                              Docket No. 18-03-0226
                                            Motion to Amend Citation
                                                    Page I of2

                                                         00009 5
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 96 of 147

                                                                                       F'/11:::-
                                                   .               MLJN1'-,;;D
                                                                         c1,:,.
                                         IN THE MUNICIPAL     COUlffsJ' v,.,~l4
                                                                  row/f\A,  ,Cou. f
                            TOWN oF JAcKsoN,            sTATE oF
                                                                          "'O'
                                                                      wvoM'lJg
                                                                            1
                                                                                   ,/Y.vAcksoN
                                                                                 Vta   Vr              rJ'




    TOWN OF JACKSON                                       )
                                                          )
                            Plaintiff,                    )
    V.                                                    )          Docket No. 18-03-0226
                                                          )
    WILLIAM A. FREY,                                      )
                                                          )
                            Defendant.                    )


         PLAINTIFF'S OBJECTION TO DEFENDANT'S MOTION TO PRODUCE BILL OF
                                   PARTICUALRS


    COMES NOW Plaintiff, Town of Jackson, by and through counsel undersigned, and objects to
    Defendant's Motion to Produce Bill of Particulars as follows:
         1. Defendant filed a Motion to Produce Bill of Particulars on August 15, 2018 arguing the
            "citation/complaint is vague, indefinite , uncertain and insufficient in general terms and
            conclusions; that Defendant is unable ... to reasonably know the nature and cause of the
            charge ... to prepare and intelligent defense .... " Def. Mot. Bill Partic. 1.
         2. "In general, the State is not required to provide additional information in a bill of
            particulars if the charging documents or other disclosures by the State adequately identify
            "the nature of the offense, the place where it is alleged offenses were committed, the
            period of time covered thereby, as well as the specific statutes which it was claimed
            appellant violated." Vernier v. State , 909 P.2d 1344, 1352 (Wyo.1996) (emphasis added).
         3. "The function of a bill of particulars is 'to make more specific the general allegations in
            the information to enable the defendan! to prepare his defense and avoid being surprised at
            the trial."' Counts v. State, 277 P.3d 94, 107 (Wyo. 2012) (citing Heywood v. State, 208
            P.3d 71, 72 (Wyo.2009)).
         4. While these clarification duties are part of the work of a Bill of Particulars, "a bill of
            particulars is inappropriate for obtaining evidence, facts, theories, and strategies. " Jansen
             v. State , 892 P.2d 1131, 1141 (Wyo.1995).
         5. Defendant's Motion seeks the "specific ordinance and subpart under which Defendant is
             charged ." Def. Mot. Bill Partic. 1 ifl.
         6. After Defendant's Motion to Produce Bill of Particulars was filed on August 15, Town of
            Jackson filed an unopposed Motion to Amend Citation clarifying that Defendant is charged
             under Jackson Municipal Code § 12.16.170(B) and a Criminal Information detailing that
             Defendant is also charged under Jackson Municipal Code § 12.l 6. l 70(A). Exhibits A; B.
         7. These filings bring into perfect clarity the "specific ordinance and subpart[ s]" thereof
            Defendant is charged under. Def. Mot. Bill Partic. 1.
         8. Defendant's Motion seeks "the specific prohibited conduct" Defendant engaged in at the
             Jackson Hole Airport." Def. Mot. Bill Partic . 1 if2.




                                                        000097
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 97 of 147



      9. The two (2) Probable Cause Affidavits, the Police Reports provided to Defendant , and the
         videos produced to Defendant show the exact conduct and the time of said conduct that
         gave rise to the charges against Defendant. Exhibits B, p 3; C; D; E; F.
      10. Defendant's Motion seeks "[i]fthe Defendant is charged under JMC 12.16. l 70(A) [to have
          the Town] identify the specific criminal acts the Defendant is accused of. Specifically, state
         which of the following acts the Defendant engaged in: "tamper or interfere with,
          compromise, modify , or attempt to circumvent[.]" Def. Mot. Bill Partic. 1 ,3.
      11. Town of Jackson's unopposed Motion to Amend Citation makes clear Defendant is charged
          under subsection (A) and the supporting Probable Cause Affidavit filed therewith , in
          addition to the other Probable Cause Affidavit, Police Reports, and the videos produced to
          Defendant, specifies and shows Defendant's actions that interfered, compromised, and his
          attempts to circumvent the security process and system at the Jackson Hole Airport .
          Exhibits B, p 3; C; D; E; F.
      12. Defendant's Motion seeks "[i]fthe Defendant is charged under JMC12.16.l 70(A) [to have
          the Town] identify the specific "security system, measure, or procedure implemented at the
          Airport" which you allege the Defendant violated (i.e. engaged in conduct described in
          item 3 above)[.]" Def. Mot. Bill Partic. 1 ,4.
      13. Town of Jackson's unopposed Motion to Amend Citation makes clear Defendant is charged
          under subsection (A) and the supporting Probable Cause Affidavit filed therewith, in
          addition to the other Probable Cause Affidavit, Police Reports, and the videos produced ,
          specifies and shows Defendant's actions that interfered , compromised , and his attempts to
          circumvent the security process and system at the Jackson Hole Airport. Exhibits B, p 3;
          C;D;E;F.
       14. Defendant's Motion requ~sts the Town "[i]dentify and produce the written policies which
           describe any "'security system, measure, or procedure implemented at the Airport"' relevant
          to this case[.]" Def. Mot. Bill Partic. 2        ,s.
       15. Town posits that this is, on its face, a discovery request and the Wyoming Supreme Court
           directs that "a bill of particulars is inappropriate for obtaining evidence , facts, theories , and
          strategies." Jansen, 892 P.2d at 1141. Town is currently and will continue to comply with
          its discovery obligations under the Wyo. R. Crim. P. and any and all case law refining those
          obligations.
       16. Defendant's Motion requests the Town [i]dentify the specific acts, conduct, methods or
           means by which the crime is alleged to have been committed." Def. Mot. Bill Partic . 2 ,6.
       17. Town posits that this is, on its face, a discovery request and the Wyoming Supreme Court
           directs that "a bill of particulars is inappropriate for obtaining evidence, facts , theories , and
           strategies." Jansen, 892 P.2d at 1141. Town is currently and will continue to comply with
           its discovery obligations under the Wyo. R. Crim. P. and any and all case law refining those
           obligations. It is noteworthy, however, that the Town has already provided Defendant via
           discovery with two (2) Probable Cause Affidavits , two (2) substantive Police Reports, and
           videos. Exhibits B p. 3; C; D; E; F (note Ex. F only contains two of the twelve videos
           provided to Defendant in this case).

                                             Town of Jackson v. William A. Frey
                          Plaintiffs Objection to Defendant' s Motion to Produce Bill of Particulars
                                                   Docket No . 18-03-0226
                                                        Page 2 of3

                                                             000()~8
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 98 of 147



        18. The "charging documents [and] other disclosures by the [Town] adequately identify the
           nature of the offense, the place where it is alleged offenses were committed, the period
           of time covered thereby, as well as the specific statutes which it was claimed appellant
           viol~ted. Vernier, 909 P.2d at 1352 (emphasis added).
        19. The affidavits and substantial volume of other disclosures in this case provide "specific
           [not] general allegations in the information [and] enable the defendant to prepare his
           defense and avoid being surprised at the trial." Booth v. State, 517 P.2d 1034, 1036
           (Wyo.1974) (emphasis added).


        WHEREFORE, Plaintiff respectfully moves this Court to DENY Defendant's Motion to
       Produce a Bill of Particulars.




    DATED this 4th day of September, 2018.




                                                                                                 Prosecuting Attorney
                                                                                                     Town of Jackson
                                                                                                       P.O. Box 1687
                                                                                            Jackson, Wyoming 83001
                                                                                                        307.734.3497



                                       CERTIFICATE OF SERVICE

           I hereby certify that on this 4th day of September, 2018a true and accurate copy of the
    foregoing Response to Request for Discovery Directed to Defendant was served as indicated below
    and addressed to:

           Seth Johnson, Attorney for the Defendant                         U.S. mail only:           [X]
           P.O. Box 1309                                                    via Hand Delivery:        [ ]
           Saratoga, WY 82331                                               Telefax:
                                                                            Email:




                                                                                                Prosecuting Attorney
                                                                                                    Town of Jackson
                                                                                                      P.O. Box 1687
                                                                                           Jackson, Wyoming 83001
                                                                                                       307.734.3497




                                            Town of Jackson v. William A. Frey
                        Plaintiff's Objection to Defendant's Motion to Produce Bill of Particulars
                                                  Docket No. 18-03-0226
                                                       Page 3 of3

                                                          00()0~!)
      Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 99 of 147



                                                                                        FILED
                                                             MUNICIPAL COURT
                                        INTHEMUNICIPALCOURTTOWN   OF AC   ON


TOWN OF JACKSON
                           TOWN OF JACKSON, STATE

                                                              )
                                                                                l0ate.      •-~~~~1,,,;,,,,.1111=
                                                                                    __............_._...............
                                                                                                             ...._  ___
                                                              )
                           Plaintiff,                         )
v.                                                            )          Docket No. 18-03-0226
                                                              )
WILLIAMA. FREY,                                               )
                                                              )
                           Defendant.                         )


                         PLAINTIFF'S MOTION TO AMEND CITATION

COMES NOW the Plaintiff, Town of Jackson, by and through counsel undersigned, and submits its Motion
to Amend Citatio11in the above-captioned matter, and in support thereof avers as follows:
I. On or about March 12, 2018 William A. Frey, Defendant, was charged by citation l86004756AA with
     violating Jackson Municipal Code § I 2. I 6.070{A).
2. W.R.Crim.P. 3 provides that "[w]ithout leave of the court, the attorney for the state may amend an
     information or citation ut til five days before a preliminary examination in a case require 1 to be tried in
     district court or until five days before trial for a case not required to be tried in district court. The court
     may permit an information or citation to be amended: (1) With the defendant's consent, at any time
     before sentencing. (2) Whether or not the defendant consents: (A) At any time before trial if substantial
     rights of the defendant are not prejudiced. (B) At any time before verdict or finding if no additional or
     different offense is charged and if substantial rights of the defendant are not prejudiced.
3. This case is not required to be tried in district court.
4. The Town conferred with Defendant regarding this Motion and he does not object.
5. It is before trial and the substantial rights of Defendant are not prejudiced by this Motion to Amend
     Citation in light of the fact that the Probable Cause Affidavit, which Defendant has had since March
     2018, sets forth the facts and circumstances of violating JMC 12. l6.70(B) and, erroneously, listed
     subsection (A) on the citation .
6. The Town hereby moves to amend the citation l86004756AA to allege Defendant violated Jackson
     Municipal Code§ l2.l6.070(8).




                                          Town of Jackso11v. WilliamA. Frey
                                               Docket No. 18-03-0226
                                              Motion to Amend Citation
                                                     Page I of2
                                                                                                    EXHIBIT A
                                                       0001.00
   Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 100 of 147




      DATED this 30th day of August, 2018.



                                                                                Respectfully Submitted,




                                                                                  /     Lea olasuonno
                                                                                 {/ ros    mg Attorney
                                                                                       Town of Jackson
                                                                                         P.O. Box 1687
                                                                               Jackson, Wyoming 83001
                                                                                          307.734.3497
                                                                          Wyoming State Bar No. 7-5155
                                                                        lcolasuonno@townofjackson.com




                               CERTIFICATE OF SERVICE

The undersigned hereby certifies that on the 30th day of August, 2018, a true and correct copy of
the foregoing was served as follows:

Seth Johnson                                                     [x] Email
Attorney for Defendant                                           [x] U.S. Mail
Box 1309                                                         [ ] Hand Delivery
Saratoga, WY 82331




                                                                                        Lea Colas~ nno
                                                                                   Prosecuting Attorney
                                                                                       Town of Jackson
                                                                                         P.O. Box 1687
                                                                               Jackson, Wyoming 83001
                                                                                          307.734.3497
                                                                          Wyoming  State Bar No. 7-5155
                                                                           lcolasuonno@jacksonwy.gov


                                   Tow11of Jackson v. William A. Frey
                                        DocketNo. 18-03-0226
                                      Motion to Amend Citntion
                                              Page 2 ofl
                                                                                          EXHIBIT A
                                                 000101
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 101 of 147




                                          IN THE MUNICIPAL COURT                         FILED
                                                                       uMUNICIPALCOURT
                             TOWN OF JACKSON,             STATE OF WYO ..'ft)\NN OF JACKSON

    TOWN OF JACKSON                                            )            Received by.               Sffi
                                                               )                  Date.                          .
                                                                                                         t\'?2t)\\~
                             Plainlijf,                        )
                                                               )        Docket No. ___      _ _
    \1,
                                                               )
    WILLIAM A. FREY ,                                          )
                                                               )
                              Defendant.                       )



                                                                                      of Teton,
    COMES NOW, Lea Colasuonno, Prosecuting Attorney of the Town of Jackson, County
                                                                                      the Court
    State of Wyoming, and in the name and by authority of the Town of Jackson informs
                                                                                               Jackson
    and gives the Court to understand that William A. Frey, on or about March 12, 2018, at the
    Hole Airport in the state of Wyoming, did unlawfully commit the following act:


                                COUNT 1: Compliance With Security Requirements
                                    Jackson Municipal Code§ 12.16.170(A)

                                                                                             subject
     On or about March 12, 2018 William A. Frey was at the Jackson Hole Airport, and therein
                                                                                            ed any
     to the Jackson Municipal Code of Jackson, Wyoming and interfered with and/or compromis
                                                                                            .
     security system, measure, or procedure implemented at the Airport . Alf. Nathan Karnes


                    I                                                                             I
                                                                                                        by
                As more particularly set forth in the affidavit filed herewith, and incorporated herein
                                                                                                provided,
      reference , said acts are contrary to the Town of Jackson ordinance in such case made and

      and against the peace and the dignity of the Town of Jackson, State of Wyoming .



                                                                                       Respectfully Submitted ,




                                                                                                     Colasuonno
                                                                                           Prosecut'ng Attorney
                                                                                               Town of Jackson
                                                                                                 P.O . Box 1687
                                                                                      Jackson, Wyoming 8300 I
                                                                                                  307.734.3497
                                                                                Wyoming State Bar No. 7-5155
                                                                              lcolasuonno ~t townofjackson.com




                                                                                                      do
                 I, Lea Colasuonno, Prosecuting Attorney, Town of Jackson, State of Wyoming,
                                                                                             subscribed,
          solemnly swear that I have read the above and foregoing Criminal Information by me

                                             Town of Jackson v. William A. Frey
                                                        INFORMATION
                                                 CRIMINAL
                                                      Page 1 of 2

                                                                                                  EXHIBIT B
                                                         000102
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 102 of 147




                                                                                                     reliably
    that I know the contents thereof, and that the facts therein stated are true or that I have been
    informed  and  verily believe the facts therein stated to be true.




                                                                                               ea Colasuonno
                                                                                        Prosecuting Attorney
                                                                                             Town of Jackson
                                                                                               P.O. Box 1687
                                                                                   Jackson, Wyoming 83001
                                                                                                307.734.3497
                                                                             Wyoming State Bar No . 7-5155
                                                                           lcolasuonno (4'!townofjackson.com



    ST A TE OF WYOMING
                                       ss.
    COUNTY OF TETON

     Sworn to before me and signed in my presence this 30th day of August, 2018, and I do
                                                                                          hereby so
     certify.



                                                                    '                            Notary Public

                                                                My commission expires :      vjolP-1.lJ/ 2.../

                                        CERTIFICATEOF SERVICE
                                                                                               copy of
     The undersigned hereby certifies that on the 30th day of August, 2018, a true and correct
     the foregoing was served as follows :

     Seth Johnson                                                        [x] Email
     Attorney for Defendant                                              [x] U.S . Mail
     Box 1309                                                            [ ] Hand Delivery
     Saratoga , WY 82331




                                                                                                      o asuonno
                                                                                            rosecuting Attorney
                                                                                                Town of Jackson
                                                                                                  P.O. Box 1687
                                                                                      Jackson , Wyoming 8300 I
                                                                                                   307.734 .3497
                                                                                 Wyoming State Bar No. 7-5155
                                                                                  lcolasuonno@jacksonwy.gov




                                             Town of Jacksonv. William A. Frey
                                                CRIMINALINFORMATION
                                                        Page2 of2

                                                                                                  EXHIBIT 8
                                                          000103
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 103 of 147

                                           MUNICIPALCOURTOF THE TOWN OF J
                                                                                          CSON
                            IN
                                                     TETONCOUNTY,WYOMING

 TOWN OF JACKSON

                     Plaintiff,

              vs.


 FREY, WILLIAM A

                     Defendant,

  VICTIM(S) NAME


  AFFIANT

  States that the Defendant,           FREY, WILLIAM A

  By (NAME OF ARRESTING OFFICER)                              --------------------
                                                       726 - NATHAN KARNE
                                                      -----
                                                                         S


  at      1300           this Tuesday, March 13, 2018
         (TIME)                   (DAY)          (DATE)

  at (LOCATION)            1250EAST AIRPORT ROAD

                                                                          S
  for (CHARGE(S))           AIRPORT: COMPLIANCE WITH SECURITY REQUIREMENT


                                           -----------------------------
  in violation of (STATUTE(S)) JMC 12.16.170 (A)
                                                                                               L REVIEW AND
                                          (SET FORTH SUFFICIENTDETAILTO PERMIT INFORMEDJUDICIA
  NARRATIVE                               PROBABLECAUSE DETERMINATION):

                                                                     Scree ing Supervisor Martha Preston called
  While on scheduled patrol at Jackson Hole Airport when the
                                         that  he respond  to   screenin g. Officer Karnes spoke with Supervisor
  Officer Nathan Karnes and requested
                                                                     screening device that showed that Frey had an area
  Preston and was informed that William Frey went through a
                                      that  needed  addition al  screenin g. Frey stated he was willing to be rescanned
  on his groin and upper inner thigh
                                                                         or Preston stated the SOP, standard operating
  but, "I am not willing to have someone feel my balls''. Supervis
                                           to re-scree n someone   .  Officer  Karnes told Frey that he once he started
  procedure, states they are not allowed
                                                                      as the screener s have directed . Frey stated he was
  the screening process that he is required to finish the process
                                    d and  refused  to  complet  e the screenin g process.   Frey stated he would walk
  not going to be sexually assaulte
                                                                              search  of his person.
  through a screening device again but would not submit to a physical
                                                                  procedure implemented at the airport as Frey
   Officer Karnes arrested Frey for interfering with the security
                                   comprom   ised a security procedu re implemented at the airport.
   refused to be searched and thus

                                                                          ess arrest
   The above facts constitute probable cause for the Defendant's warrantl
   Dated this .;i_(f!!l. day of 4.,.,..,,1,S+- 0/2 /<,    (                  , .

                                                 J                             -~----=-----
                                                                             ~-M
                                                                              AFFIANT SIG ATURE


   State of Wyoming
                                   ) ss
    County of Teton                )

       SUBSCRIBED AND SWORN TO BEFORE ME BY                     Al~~                "-------
                                                                               ?r,t~~
                                                               PRINT OR TYPE NAME OF AFFIANT
                                                                                                                  - -
       this    it-&     dayof                             ,20R_

       WITNESS my hand and official seal.


              CynthiaA. Riedel•Noc.y Publlo
              Countyof             6tat9 of
               Teton              Wyoming
          MyCommlAlonExpir91               3/)                                                                 PDP180300050

                                                                                                 EXHIBIT B
                                                             000104
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 104 of 147




                                 IN THE MUNICIPAL   C O URT O F THE TOWN O F JACKSON
                                              TET O N C O UNTY, WYOMING

 TOWN OF JACKSON
                                                                                    PROBABLE                          CAUSE
                        Plaintiff ,
                                                                                    AFFIDAVIT IN SUPPORT OF
           vs .                                                                     W ARRANTLESS ARREST
                                                                                    (Rule 5, W .R.Cr .P)

 FREY , WILLIAM              A

                        Defendant ,

 VICTIM (S) NAM E                {victims .name}

 AFFIANT           ____        N_a_th_an
                                      _ Kam
                                         __ e_s___________                          __     _ __         , b eing duly sworn ,

 States that the Defendant,                FREY,   WILLIAM    A                                                       , was arrested
                                       ------            - - - -- ---------                        ----
 By (NAME OF ARRESTING                      OFFICER)
                                                         -726 - Karnes, Nathan
                                                           -----         ------                 -- - - ---             - -- - - ----       -
 on     03 / 12/18 13 :00

 at (LOCATION)               1250 E AIRPORT ROAD

 in violation of(STATUTE(S))                  JMC 12.16 . 170 -AIRPORT      : COMPLIANCE           WITH SECURITY           REQUIREMENTS

                                           (SET FORTH SUFFICIENT DETAIL TO PERMIT INFORMED                      JUDICIAL    REVIEW AND
 N ARRA TI V E                             PROBABLE CAUSE DETERMINATION)    :

 While on scheduled patrol at Jackson Hole Airport when the Screening Su~' rvisor Martha Preston called
 Officer Nathan Karnes and requested that he respond to screening. Office Karnes spoke with Supervisor
 Preston and was informed that William Frey went through a screening de cc that showed that Frey had an area
 on his groin and upper inner thigh that needed additional screening . Frey stated he was willing to b e rescanned
 but. "I am not willing to have someone feel my balls" . Supervisor Preston stated the SOP , standard operating
 procedure, states they are not allowed to re-screen someone. Officer Karnes told Frey that he once he started
 the screening process that he is required to finish the process as the screeners have directed. Frey stated he was
 not going to be sexually assaulted and refused to complete the screening process. Officer Karnes arrested Frey
 for being in a restricted area at the airport and failing to comply with the scre ening being applied to that area.

 The above facts co9stitute probable cause for the Defendant ' s warrantless arrest
 Dated this   /, ;).,t;,.. dayof               M...rc(
                                                   ~ tJf1'                   •



                                                                                              AFFIAN 'rS'T GNATURE



 State of Wyoming
                                      ss
 County of Teton


 SUBSCRIBED             AND SWORN TO BEFORE ME BY                  _ :..._',.J.,(
                                                                     /A--=-s
                                                                        Vv--
                                                                           c0-,::...__
                                                                               l 'v<A.      /'/,..
                                                                                    =..i. _ _,_
                                                                                            _...,
                                                                                             J_l
                                                                                               -"' r"-''
                                                                                                ffa'
                                                                                                  =-c.;..;
                                                                                                     '-'
                                                                                                      "'J'---------             - ------
                                                                    PRINT     OR TYPE NAME O F AFFIANT

 this     / ).   t':,   day of __,_/v  \ o-r
                                         '-";,,'-'-
                                    -"-'-'   ,L.,____     _ • 20   _!.'.[

 WITNESS my hand and official seal .



      LYNDAKAYE RUDOLPH- NOTARYPUBLIC
        County of            State of
          Teton              Wyoming
      My Commission Expires J · ,;) - <)f'l




                                                                                                                             EXHIBIT C
                                                                    000105
        Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 105 of 147




                                                             Jackson Police Department
                                                                            Todd Smith Chief of Police

                                                                                                                                      ,,...,,,,,ia11af.
                             "We e,1/lanc, t!,e q«afillJ- o/ li/e and p<ouide fa, tlte •a/,etv- and ,eciviil!I o/ =uknt,, and vi,,iia,a tli,wnglt
                                                                                                                                                  pot.ice •"'uiro,."
                                                                                                                                                             lepolice.co m
                       P.O. Box 1687 • 150 E. Pea rl Ave nu e • Jackso n, Wyo ming 83001 • 307-733-1430 • FAX 307-733-324 1 • www. jacksonho


Primary Narrative                                                                                                          Printed on March 27, 2018


Primary Report By Nathan Karnes, 03/12/18 14:04
Case #PDP180300050
Typed By Nathan Karnes

INFORMATION:
                                                                                                              me
While on scheduled patrol at Jackson Hole Airport on 3/12/2018 the Screening Supervisor Martha Preston called
on the Airport Law Enforcement cell phone and requested I respond  to screening .


INTERACTION WITH WILLIAM FREY:
Upon arrival in the security checkpoint I spoke with Supervisor Preston and was informed a passenger, later identified
as William Frey, went through the AIT body scanner (a millimeter wave screening device which resembles a large
phone booth). The AIT indicated Frey's groin, upper inner thigh, and down the side of his leg needed additional
                                                                                                                    in
screening. From my experience I knew areas which alarmed in the AIT required a physical pat down of the areas
question, per TSA   protocols. Frey told me he was  willing to be rescanned but said "I am not willing to have someone
                                                                                                                       to
feel my balls". Supervisor Preston explained their SOP (standard operating procedure) states they are "not allowed
re-scan somebody" under these circumstances and Frey needed to submit to the pat down.

                                                                                                                      ...lf
At first I attempted to explain the process screening process to Frey but he interrupted and stated , "I'm not gonna
they wont let me on the plane then I'm going to leave" . I again attempted to explain the process and    Frey interrupted
                                       tb
again asking "Do you want me feel your balls?" I essentially explained to Frey because he purphased an airline
                                                                                                                        pass
ticket, he is required to go throu ~h screening, and when he enters the doors for screening and har ds his boarding
and identification to the screener then he is required to complete  the screening process.


Frey stated in an angry tone while raising his voice he believed the pat down amounted to a sexual assault. At the
same time he stepped toward me so he was less than an arms length away and gestured with his hand in an angry
                                                                                                                                   back ,
manner, almost touching me. I placed my hand on Frey's chest and gently pushed him back and told him to stay
                               around    briefly before  exclaiming "Don't  touch me!".  Frey     reiterated, "I'm not completing   that
Frey hesitated and looked
screening" . I informed    Frey  failure  to complete   the screening process   would  constitute     a misdemeanor     and is an
                                                                                                                                  for
arrest-able offense. Frey said, "Fire me, arrest me then, for not being willing to be sexually assaulted. Arrest me
that, try it!". Frey said if anyone   touches    him, "I'm gonna  scream   so fucking loud ... ".  It was  obvious  to me Frey  was
becoming a serious distraction, so I instructed Frey to follow me out of the screening line to the back of the screening
area . While walking to this location Frey stated , "It is not happening!"

                                                                                                                              be
 Frey continued to talk, explaining "I'm not doing it. I'm not doing it, it's not a negotiation, I'm not doing it. I will not
                                                                              I would perform   a more invasive   search   than  the
 sexually assaulted by these people". I informed Frey if I arrested him
                                                                           his  arms several  times while stepping    closer  to me
 one he was being required to submit to for screening. Frey waived
                                                                                                                               was
 as he threatened to litigate. I put up my hand and told him to stay back from me. I did this for my safety as Frey
 extremely irritable.

 ARREST:
 I again told Frey that he once he started the screening process that he is required to finish the process as the
 screeners have directed. Frey emphatically stated he was not going to be sexually assaulted and refused to complete
 the screening process. Knowing Frey was required to complete the screening process once started and that re-
                                                                                                                         I
 screening was not an option ; I felt I had no other option given his continued refusal to comply, but to arrest him so
                                                                                 which   alarmed in the AIT.  I arrested Frey
 could search him incident to a lawful arrest and clear the areas of his person

                                                                    Case PDP180300050                                                                      Page 1 of 4
  Made by ZU: RCHER

                                                                                                                                          EXHIBIT D
                                                                                 000106
        Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 106 of 147



for being in a restricted area at the airport and failing to comply with the screening being applied to that area. Frey was
cooperative when I told him to turn around and put his hands behind his back. I placed handcuffs on him, I checked for
proper fit and tightness and double locked them. Frey refused to answer my questions regarding any weapons or
sharp objects he might have on his person. Frey told me, "You figure it out".

I searched Frey incident to arrest paying special attention to the areas which alarmed in the AIT since they had not
been cleared yet. I did not locate any foreign objects or suspicious items in those areas during my search. I collected
Frey's driver's license and Frey's shoes before taking him to the PD office in the airport. Frey requested his wife be
allowed to come with him, a request I denied because she was not under arrest. As I began to walk Frey to the PD
office he became rigid and starting pushing back into me. He also started turning his body back around toward me. I
regained control of Frey by utilizing a wrist lock and ordered him to stop resisting. Frey stated he was not resisting.
Once Frey and I made it to the office , Frey asked if I could loosen the handcuff on his left wrist. I rechecked and
loosened both cuffs at his request.

TRANSPORT:
I arranged to transport Frey to the jail which is our standard practice following any arrest. Corporal Kevin Jones arrived
at the airport so I could transport Frey to the TCSO Jail. I placed Frey into the rear cabin portion of my patrol car,
fastened his seatbelt, and transported him without incident.

CHARGES :
Frey was in clear violation of, and subsequently charged with , Jackson Municipal Code (J.M.C.) 12.16.170 (B) which
states, "No person shall enter or be present in a Restricted Area without complying with the systems, measures,
procedures, screening and/or inspection being applied to control access to or presence in such areas". Frey entered
the Restricted Area after walked from the unsecured terminal area into the security checkpoint, which is a restricted
area. Frey was allowed to enter the restricted area after he voluntarily provided his boarding pass and identification to
the screener who was standing at the entrance of the restricted area.


JAIL :                   I                                                                I
Once at the jail, Frey t as extremely uncooperative. Deputy Rudd informed me as they were attempting to book Frey
he refused to answer questions, slammed his fists on the counter of the booking room, and demanded to speak to his
lawyer. Deputies then escorted Frey to a cell until he was cooperative and agreed to complete the booking process. I
returned to the jail to issue and explain the citation. While speaking with Frey he continued to yell at and threaten
litigation against the Deputies and myself.

Deputies informed me that Frey later calmed down and agreed to complete the booking process. Prior to his release
Deputies asked Frey if he was in need of any medical attention I was informed that Frey responded that he was not
injured and did not need medical attention . Following completion of the booking process Frye was released .

BACK AT THE AIRPORT:
I returned to the airport to complete my shift after writing the Probable Cause Affidavit. While walking by baggage
services, Frey was there collecting his luggage. Before I was able to activate my body camera, Frey stated he was
sexually assaulted by screening personnel. Frey told me he looked up the definition of sexual assault , and I should
too.

Frey told me that I should have de-escalated the situation with him. Frey stated , "You should not have twisted my arm,
you know you twisted my arm, asshole!", he was pointing his finger at me before he reacquired his luggage cart and
briskly walked away. Although Frey complained about the technique I used to get him to comply, he did not complain
of any pain or injury.




BODY CAMERA FOOTAGE OBSERVATIONS:
Upon arrival in the screening area my body camera shows the screening lanes 1 & 2 had completely stopped and the


 Made by ZU: RCHER                                 Case PDP180300050                                           Page 2 of 4

                                                                                                   EXHIBIT D
                                                            0001.07
        Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 107 of 147



screeners had stopped screening presumably due to Frey's behavior.

At the beginning of my interaction with Frey TSO (Transportation Screening Officer) Stan Karichner can be seen
standing behind Frey. While Frey is raising his voice , stepping toward me, and gesturing toward me, TSO Karichner
was clearly distracted and can be seen turning his head to observe the disturbance Frey was making . Another time
TSO Karichner can be observed screening a passenger (NFI) and the passenger is obviously not focusing on being
screened but turning his head to his left to look at Frey and me as we were talking . Later on, just after Frey says "I'm
gonna scream so fucking loud ..." another female passenger (NFI) is distracted from TSO Ginger Eva, who is
attempting to instruct and direct the passenger; and can be seen turning to look at Frey and away from TSO Eva.

ADDITIONAL CHARGES :
Based upon a review of my body camera footage I believe Frey also violated J.M.C. 12.16.160 (A) which states : "No
Person shall interfere with any security screener, Airport employee, or flight crew member engaged in the performance
of his or her duties." Frey violated this ordinance by interfering with screeners through his refusal to comply with the
screening process, by distracting screeners from performing the ir duties, and by disrupting the continuity of the
screening by being loud, threatening , and uncooperative. Frey should be charged with this , but I was unable to issue
him a citation for this charge before he was released from jail.




EVIDENCE :
I entered my Prima Facie body camera footage from my camera and from camera 704 into evidence and burned a
copy for the Municipal Court. I entered my Caban footage into evidence from transporting Frey to the Jail. I collected
airport CCTV footage, Jail CCTV footage, and Jail staff body cameras and entered them all into evidence.

I reviewed the CCTV airport camera footage and noticed that screening personnel never touched Frey. Based on this,
Frey could not have been sexually assaulted. Even if they had conducted the pat down search of the alarmed areas
of Frey's person, based on my observations of the process , the pat down wo I Id not have met the elements of sexual
assault under Wyoming State Statute.
            I


ADDITIONAL INFORMATION:

Frey had a coach class boarding pass for United Airlines flight 2402 which was traveling to Newark, New Jersey, and
was not signed up for TSA Pre.

TSA PROTOCOLS:
Sergeant Phillips contacted TSA and learned their protocols require persons to complete the screening process once
they begin the screening process. He also confirmed persons are not allowed to be re-screened following an alarm
from the AIT, but are required to submit to a pat down of the alarmed area of their person. Re-screening is apparently
allowed only under two very specific circumstances , which the TSA supervisor (NFI) would not elaborate on, but to say
Frey's circumstances did NOT fit the protocol for re-screening.

UNITED AIRLINE INC. CONTRACT OF CARRIAGE:
United Airlines' website https://www.united.com/web/en                                     .aspx#sec20 informs
                                                            -US/contentlcontract-of-carriage
passengers of it's Contract of Carriage (the contract passengers enter into when they purchase a ticket). The opening
statement says, " ...By purchasing a ticket or accepting transportation, the passenger agrees to be bound by these
controlling terms of this Contract of Carriage ...".

Rule 20 Screening of Passengers and Baggage of the Contract of Carriage states :
"Passengers and/or their baggage are subject to security screening , including but not limited to, security profiling,
physical pat-downs and inspections , x-ray screening, manual bag searches, questioning of Passengers, and use of
electronic or other detectors or screen ing or security devices, in the sole discretion of the government, airport or UA,


 Made by ZU:RC HER                                  Case PDP180300050                                          Page 3 of 4

                                                                                                    EXHIBIT D
                                                           0001.0 8
        Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 108 of 147



and with or without the Passenger's presence, consent or knowledge. Neither UA nor its employees or agents is liable
for any damage , loss, delay (including refusal to transport), confiscation of property, injury or other harm relating to or
arising out of security screening conducted by an agent of the airport or any local , state, or federal agency or a
Passenger's failure to submit to or comply with such security screening."

Report taken by Officer Nathan Karnes #726



CASE CLOSED WITH ARREST, NOTHING FURTHER.




Made by ZU: RCHER                                   Case PDP180300050                                           Page 4 of 4

                                                                                                    EXHIBIT D
                                                            0001.09
        Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 109 of 147



                                                             Jackson Police Department
                                                                             Todd Smith Chief of Police

                          " W e e11fia11ce
                                        tile quality   o/ Ci/• and p<omde f a, tAe•a/ell/   and ,ecivutv o/ w,idcnt> and cil>ito.<6
                                                                                                                                  tA,ouglt p<a{e,,io11alpofice .,,.,icu. "
                     P.O. Box 1687 • 150 E. Pear l Avenue • Jackson , Wyoming 83001 • 307-733-1430 • FAX 307-733-3241 • www.jacksonholepo lice.com

Supplemental Narrative                                                                                                          Printed on March 27, 2018


Supplemental Report By Rob Andazola, 03/27/18 11:07
Case #PDP180300050
Typed By Rob Andazola

On 03/27/2018 at 9:00 a.m., myself and Detective Jason Figueroa responded the Jackson Hole Airport to interview
Martha Preston regarding the incident. During the interview she stated the following:

Martha told me Mr. Frey went through the AIT body scanner which alerted to his groin, hip and ankle areas. The
Scanner was being manned by Stan Karichner and Ginger Eva. Karichner showed Frey the screen and where it
alerted on him. Karichner told Frey that he would have to do a "Pat down search." Frey responded something to the
effect, "No ones going to touch me". Employee Stephanie Walker told Preston that Karichner needed her at the AIT
scanner.

Karichner told Preston the scanner had alerted on areas of Frey's body. Frey stated to Preston , "No one is going to
fondle my balls." Preston stated she believed she offered a private screen ing to him, but he interrupted her when she
tried explaining, stating, "Nobody's going to touch me." She told me she called the Operations Supervisor , Dallas
Buschow to their location . She stated Buschow did not talk to Frey.

Preston stated she called Officer Nate Karns by radio and by cell phone. After Karns arrived she explained that Frey
need~d a "Pat down" search then told Frey you can tell him "Karns", 4 hat you told me. Preston stated that the
scre ~ning line had become backed up due to Frey and she left Frey wIth Karns, to open the lanes and get people
moving.

Preston stated that after Karns arrested Frey she assisted in getting his ID to him. Frey's wife, actually got his ID from
their bags and provided it to Preston who then gave it to Karns. Frey stated he wanted his cell phone, but before that
could be provided he was taken away by Karns .

Preston stated she then assisted Frey's wife, who did not continue on her flight due to the incident.

Preston told me Frey's actions interfered with screening process and she has never witnessed anything like this in her
four years working for TSA.

I asked her if there was anything else she could think of? She told me that Frey did offer to take off his belt and be re-
screened. According to Preston, this is not their procedure. In addition, she told me Frey's wife complained about the
process and seemed to support the position her husband took about the search. Nothing follows.

Cpl. Rob Andazola
Jackson Police Department




Made by ZU:R .CHER                                                Case PDP180300050                                                                            Page 1 of 1

                                                                                                                                              EXHIBIT E
                                                                                   000 1..10
--Case 1:19-cv-00050-NDF                               Document 20-1 Filed 04/22/19 Page 110 of 147



                                                     IN TllE MUNICIPAL COURT
                                                                                                                          FILED
                                                                                                         MUNICIPALCOURT
                                        TOWN OF JACKSON, STATE OF WYOMINIDWN                                  OF JA   ~C-KS N
                                                                                                     Receivedby 5s-.i!                      r    .

                                                                                                                 '?J ~ ~--
                                                                                                               -=--rj--=-
                                                                                                                              0



      TOWN OF JACKSON                                                             )
                                                                                  )                      Date.9-z-2o18 31;1,,"~
                                                                                                                                                       I
                                                                                  )
                                        Plaintiff,
                                                                                  )          Docket No. 18-03-0226
       V.
                                                                                  )
       WILLIAM A. FREY,                                                           )
                                                                                  )
                                         Defendant.                               )


              PLAINTIFF'S RESPONSE TO DEFENDANT'S MOTION TO DISMISS
                                                                                     responds
       COMES NOW Plaintiff, Town of Jackson, by and through counsel undersigned, and
       Defendant's Motion to Dismiss as follows:


       Statement of Facts
                                                                                                         a
             Bill Frey entered the Jackson Hole Airport ("Airport") on March 12, 2018 to take
                                                                                                 the x-ray
       commercial flight - a United Airlines flight - to the east coast. He willingly approached
                                                                                             disrobing.
       conveyor belt, placing bags on the conveyor belt to be x-rayed, taking off his shoes,
                                                                                          own accord,
       Jackson Hole Airport Video, 0:00:00 - 0:03:20 (hereinafter "Pl.'s . Ex.1"). Of his
                                                                                             evident from
        willingly, and with knowledge that security procedures were being applied to him -
                                                                                                  process .
        the fact that video shows him performing the security process - he undertook the security
                                                                                                      his
        Id. He proceeds orderly through the security process, following procedures as set up: placing
                                                                                                 Imaging
        belongings on the conveyor belt, waiting when necessary, walking through the Advanced
        Technology           ("AIT")     1
                                             body scan machine when necessary,                        stopping when directed by a

        Transportation Security Administration ("TSA") screener. Pl.'s. Ex.1, 0:00:00- 0:03:20.
                                                                                                  the
               Once Defendant walks through the AIT machine - now in the middle of, if not toward
                                                                                                  Defendant
        end, of the security process- he is asked to stop by a TSA screener (Stan Karichner). Id.
                                                                                                   alerted to
        does so, following the security process. Id. Stan tells Defendant that the AIT machine
                                                                                               area of his
        something on his person, something that the machine broadly identified as being in the
                                                                                               where the
        hip, groin, and leg. Id. Stan shows Defendant the AIT-machine monitor that depicts
                                                                                                     areas.
        object is, Id., and tells Defendant that he needs to do a pat-down search of those limited
                                                                                                  to touch
        Supp. Report Andazola (hereinafter "Pl.' s Ex.2"). Defendant replies that no one is going
                                                                                                   refusal to
        him. Id. After some further conversation about the security process and Defendant's
                                                                                                     waiting
        complete it, Stan calls a supervisor over and the security process is stopped for passengers
                                                                                              personnel
        in this line. Pl.'s. Ex .1, 0:00:00 - 0:03 :20. There are then four (4) TSA screening
                                                                                                Camera
        attending to Defendant at this time, two (2) of which are supervisors. Nate Karnes Body
                                                                                                time of
        0:00:50-0:01 :10 (hereinafter "Pl.'s Ex.3"); Pl.'s. Ex.1, 0:06:00 - 0:07:00. After more


                                                                                                          airport (and all transportation) security
            1
              These machines are the updated version of metal detectors that were the standard for
                                                                                                       of aircraft hijackings led the United States
            processes since the 1970s. See https ://en.wikipedia .org/wiki/Metal_detector ("A series
                                                                                                                    s that were originally designed
            in 1972 to adopt metal detector technology to screen airline passengers , initially using magnetometer
                                                                                                        machines began supplementing the metal
            for logging operations to detect spikes in trees.") (last visited September 7, 2018). AIT
                                                                                                           and internationally in 2007 See
            detectors for the airport security proces s throughout the United States
                                                                                                           v. Napolitano , 727 F.3d 77, 79 (1st Cir.
            https://en.wikipedia.org/wiki/Full_body_scanner (last visited September 7, 2018) ; Redfern
            2013) (general discussion).

                                                              Town of Jackson v. William A . Frey
                                                   Plaintiff's Response to Defendant's Motion to Dismiss
                                                                   Docket No . 18-03-0226
                                                                         Pagel of 17

                                                                                000111
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 111 of 147



    Defendant refusing to complete the security process her began, a Jackson Police Department
    officer, the law enforcement personnel for the Airport , is called over and the security process
    remains stopped still. Pl.'s. Ex.1, 0:05:00 - 0:07:00; Pl.'s Ex.3, 0:00:00.
              Defendant becomes aggressive and hostile. Pl.'s Ex.3, 0:00:00 - 0:01:00. The TSA
    screeners begin trying to move other passengers that have been stopped through the security
    process while Defendant scolds the police officer. Id. Defendant is increasingly belligerent over
    time - cursing and yelling. Both the TSA screeners and passengers are distracted from the security
    process, instead focused on Defendant's behavior and loudness, comprising the security process
    implemented at the Airport . Pl.'s. Ex.1, 0:00:00-0:06:00;                     Pl.'s Ex.3, 0:00:00- 0:03:00.
              Defendant interferes with the screening process he undertook, yelling "I am not completing
    that screening!," Id. at 0:01:35; "It's not happening!" Id. at 0:02:10; "It is not happening!" Id. at
    0:02: 10; "I'm not doing it. I'm not doing it. It's not a negotiation. I'm not doing it.," Id. at 0:02:40.
    Defendant further tries to circumvent the security process, saying "the choice is either I go through,
    rescreen, or I leave or you arrest me, take your choice," Id. at 0:01 :55, "option a) arrest me, option
    b) I leave, option c) I go get rescreened , Id. at 0:03:00, "no, I'm not doing it! No. Period." Id. at
    0:03 :30; I'm not letting 'em do that," Id. at 0:04:20; "I've explained it. The answer's no. I will not
    let you do that!," Id. at 0:04:25.
              Defendant attempts to circumvent the screening process , threatening that "if someone
    touches me I will scream so fucking loud and there's no one that's going to want to do this!." Pl. 's
    Ex.3, 0:02:10; "I will file a police complaint and I will start litigation if they try and do this!," Id.
    at 0:01 :20; "if they won't let me on the plane , then I am going to leave," Id. at 0:00:40, "I'm
    perfectly willing to get on another flight; I'm perfectly willing to go away," Id. at 0:02:35; "I will
    litigate this," Id. at 0:03 :00; "I'm perfectly willing to leave, I am perfectly willing to be rescreened,
    I am perfectly willing to go on my way," Id. at 0:03:35, "I will sue." Id. at 0:04:40.
              Defendant, after continually interrupting the police officer and interfering with and
    compromising the security process, as well as attempting to get around the security process with
    offers to leave, offers to get on a different flight, offers to do some self-developed security process
    he deems appropriate to a problem he has self-diagnosed as a belt buckle, and threatening lawsuits,
    Defendant yells at the officer "arrest me!," Id. at 0:02:55; "arrest me because I won't let you assault
    me," Id. at 0:04:05; "we're wasting time , we're wasting time, get on with it! Get on with it! Get
    on with it!" Id. at 0:04: 15; "then arrest me, arrest me" Id. at 0:04:30. The officer arrested Defendant
    and cited him into Jackson Municipal Court. 2


    Summary of Argument
    I: Jackson Hole Police Department Jurisdiction
    The Jackson Hole Airport operates under a slate of federal, state and local authorities, in
    combination with a slew of federal, state and local agreements and laws. The authority and
    jurisdiction of this Court and the Jackson Police Department are established thereunder.


    2
      The initial citation , 186004756AA, has since been amended via the Town ' s unopposed Motion to Amend Citation and a second
     charge has been added, a violation of Jackson Municipal Code § 12.16. l 70(A), via the Town's Criminal Information filed with this
     Court.

                                                    Town of Jackson v. William A. Frey
                                          Plaintiffs Response to Defendant's Motion to Dismiss
                                                         Docket No. 18-03-0226
                                                               Page 2 of 17

                                                                     000112
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 112 of 147



    II: The Fourth Amendment
    The Fourth Amendment authorizes warrantless, suspicionless airport security searches and has
    since, at least, the 1970s. It is inconceivable, implausible and invalid to posit that Defendant was
    unaware of the security process at airports. Defendant's challenge to the Fourth Amendment fails
    uniformly. Critically, this is the constitutional lens from which this case is to be decided: Defendant
    voluntarily and intentionally undertook the lawful security process and, in the middle of that
    process, the evidence shows Defendant interfef.i.Hgwith it by preventing it from continuing and
    from being carried out properly as applied to him and other passengers.               The evidence shows

    Defendant compromised that security process by lowering and weakening the security standards
    being applied to him and other passengers. And the videos show Defendant attempting to
    circumvent the security process by trying to find a way around them with all kinds of offers and
    threats. Defendant's effort to avoid liability by arguing that the pat-down part of the security
    process was some separate, discrete "process or procedure" divorced form the whole he voluntarily
    and intentionally undertook that he was not on notice of is a red herring. And one that has failed
    nationwide in a variety of airline and airport safety contexts and cases, as it should in this Court.


    III: The Due Process Clause
            Defendant's Due Process challenge fails principally and definitively because he cites
    general authority for the allegation that "interfere" is vague, when in fact, the relevant persuasive
    authority comes from cases and rules in ths----aifportsecurity context. Those rules - such as the
    Federal Register - and federal circuit cases on point have long deemed "interfere" unambiguous
    in the airport security context.
            Jackson Municipal Code§§ 12.16.170(A) and (B) provide fair notice of what conduct is
    prohibited, where it is prohibited and what harm the ordinances take aim at reducing. Defendant's
    attempt to deconstruct the security process into individual subparts and then suggest that the
    individual subparts of the TSA protocol is what's at issue is an illusion and is erroneous: the whole
    of the process is at issue, not   asubpart divorced from the whole.
            Both specific intent and general intent crimes can give rise to criminal liability. Courts
    must read into ordinances only that mens rea which is necessary to separate wrongful conduct from
     otherwise innocent conduct. The Jackson Municipal Code provisions at issue were written as
     general intent crimes requiring that a defendant's conduct be voluntary and deliberate, and that
     level satisfies both the Wyoming and the United States Supreme Court's mens rea standard.


     IV: The First Amendment
            Defendant's First Amendment retaliation claim fails because his speech is not protected
     speech; because, even if his speech Jas protected, there was no retaliatory action that adversely
     affected it; and because there is no viable evidence, aside from blanket legal assertions and bald
     conclusory statements that there was a causal relationship between his speech and his arrest.
            Defendant's facial First Amendment challenge also fails because the ordinances are content
     and viewpoint neutral regulations: they regulate conduct unrelated to viewpoint or content. They



                                             Town of Jackson v. William A. Frey
                                  Plaintiff's Response to Defendant's Motion to Dismiss
                                                  Docket No. 18-03-0226
                                                        Page 3 of 17

                                                            oo~i.-~3
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 113 of 147



    advance the irrefutably substantial government interest in airline and airport safety, and they are
    narrowly tailored to that interest via limitations on their time, place and manner.


    V: Probable Cause
             Probable cause is the fair probability upon which reasonable and prudent people make
    decisions and exists when the facts available to t e relevant officer warrant a person of reasonable
    caution to believe that a crime is being committed. The facts available to the arresting officer in
    this case at the time of the arrest warranted concluding that there was a fair probability that
    Defendant violated the Jackson Municipal Code.


    Discussion
            I: The Town of Jackson Municipal Court has jurisdiction and the Jackson Police
            Department has the police power authority to cite and arrest at the Jackson Hole Airport.


            Through a variety and combination of federal laws, state statutes , operating agreements,
    and Jackson Municipal Code provisions the Jackson Police Department has jurisdiction and arrest
    authority at the Jackson Hole Airport.
            The Airport was initially established in the 1930s, prior to the property being a national
    park, and its existence , and the Town of Jackson's police power authority therein, has since been
    formalized over the course of nearly ninety years. Town of Jackson v. Kent W Spence, No. 07-01-
     39 (Jack. Muni. Crt. 2007) (setting forth historical background of the Airport). Overlaying this
    federal enabling legislation and agreement            structure, is 49 CFR § 1542.217, titled "law

    enforcement personnel," enacted November 3, 2001 and providing that
                (a) Each airport operator must ensure that law enforcement personnel used to
        meet the requirements of § 1542.215, meet the following qualifications while on
        duty at the airport -
                    (1) Have arrest authority described in paragraph (b) of this section;
                (b) Each airport operator must ensure that each individual used to meet the
        requirements of § 1542.215 have the authority to arrest, with or without a
        warrant, while on duty at the airport for the following violations of the criminal
        laws of the State and local jurisdictions in which the airport is located:
                    (1) A crime committed in the presence of the individual; and
                    (2) A felony, when the individual has reason to believe that the suspect has
                    committed it.
     (emphasis added).


     The Airport, as it must, satisfies CFR § 1542.217 and is a lawfully operating commercial airport
     within the United States. Affidavit Michael Morgan (hereinafter "Pl. 's Ex.4").
            The Jackson Hole Airport and the Town of Jackson have a Memorandum of Understanding
     for the provision oflaw enforcement services at the Airport setting forth the duties and obligations
     of each party. Memorandum of Understanding between the Town of Jackson and the Jackson Hole
     Airport Board for Provision of Law Enforcement Services at the Jackson Hole Airport (hereinafter
     "Pl.'s Ex. 5). Paramount among those , predictably given the federal government's directive to
     airports in 49 CFR § 1542.217, is that


                                             Town of Jackson v. William A. Frey
                                  Plaintiff's Response to Defendant's Motion to Dismiss
                                                  Docket No. 18-03-0226
                                                        Page 4 of 17


                                                      --<t00114
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 114 of 147



       The Town will provide law enforcement services at the Airport. This will be done by
       providing Jackson Police Department police officers to be present at and/or patrol the
       Airport at times when the security screening checkpoint is in operation and during flight
       departures. All services will be in accordance with the requirements of 49 U.S.C.
       §44903(C) and the regulations and standards of the United States Transportation
       Security Administration promulgated pm:suant thereto.
       Id.
            Second, Wyo. Stat. Ann. § 10-5-l0l(b) provides that "[t]he municipal court of the city or
    town has jurisdiction to punish any violator of the ordinances of the city or town governing an
    airport whether the airport is within or without the city limits." The Jackson Municipal Code
    provides the framework for the Jackson Police Department's duties and jurisdiction. § 2.32.050
    mandates that it is the "duty" of the Jackson Police Department to "see to the enforcement of all
    the ordinances of the Town of Jackson and all statutes applicable therein; and to preserve order
    and prevent infractions of the law and arrest violators thereof." Police officers in Wyoming may
    arrest "a person without a warrant when . . . [a]ny criminal offense is being committed in the
    officer's presence by the person to be arrested." Wyo. Stat. Ann.§ 7-2-102(b)(i).
            Thus, the ordinance in Title 12 noting the Jackson Police Department power to enforce
    certain portions of the Jackson Municipal Code at the Airport is not the only authority it has to
    enforce laws on the Airport, and it is subsumed by this broader authority, especially in light of the
    Memorandum of Understanding between the partzes thereto that demands compliance with federal
    statutes , without which the Airport cannot operate. Moreover, it is illogical to postulate that the
    only code title i~ which ordinances of the Town relate to the Airport, which in fact exclusively
     exists in order to regulate the Airport, would prohibit the Jackson Police Department from
    enforcing ordinances there. Pl.' s Ex.4.


            II: The security process at the Jackson Hole Airport is a valid administrative search under
            the Fourth Amendment, the process of which Defendant voluntarily undertook, and
            Defendant's attempts to distract from this threshold issue fail.
            The Transportation Security Administration's                   authorization act, the Aviation and
     Transportation Security Act (P.L. 107-71), requires "the screening of all passengers and property"
    that will be carried aboard an aircraft, 49 U.S.C. § 44901(a) "a uniform procedure for searching
     and detaining passengers and property," Id. § 44903(b)(3), at all airports to ensure passenger
     safety, "counter the risk of criminal violence ,~          rcraft piracy at the airport, the risk to .. . aircraft
     operations at the airport, [and] meet national security concerns," Id. § 44901(h)(l). To meet these
     Congressional directives, Transportation Security Administration ("TSA") regulations mandate
     that "each airport operator . . . provide [u]niformed law enforcement personnel in the number and
     manner adequate to support each system for screening persons and accessible property." Id. at §
     1542.215(a). No commercial airport in the United States may.operate unless it carries out a security
     screening process for persons and accessible property that is approved by the TSA. Id. at §
     1542.101(a)(l ). The Jackson Hole Airport is subject to these federal laws and regulations, Pl.' s
     Ex.4, and meets them, as is evidenced by the security screening process at the Airport, Pl.'s Ex.I
     (showing an aerial view of the entire security screening process and area).




                                               Town of Jackson v. fflilliam A. Frey
                                   Plaintiff' s Respon se to Defendant's Motion to Dismiss
                                                    Docket No . 18-03-0226
                                                           Page 5 of 17

                                                          000115
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 115 of 147



               While the Fourth Amendment prohibits unreasonable searches and seizures and the
    Supreme Court commands that "[a] search or seizure is ordinarily unreasonable in the absence of
    individualized       suspicion of wrongdoing,"              there are exceptions to this general rule. City of
    Indianapolis v. Edmond, 531 U.S. 32, 37 (2000). Chief among the exceptions are searches and
    seizures carried out for the airport security process. Chandler v. Miller, 520 U.S. 305, 323 (1997)
    (citing another source) ("[W]here the risk to public safety is substantial and real, blanket
    suspicionless searches calibrated to the risk [] rank as 'reasonable' - for example, searches now
    routine at airports and at entrances to courts and other official buildings."). These "administrative"
    or "special needs" searches have been widely upheld under the Fourth Amendment throughout the
    federal court system. United States v. Aukai, 497 F.3d 955 (9th Cir. 2007) (en bane); United States
    v. Hartwell, 436 F.3d 174 (3d Cir. 2006) (Alito , J.), cert. denied, 549 U.S. 945 (2006); Cassidy v.
    Chertoff, 471 F.3d 67 (2d Cir.2006) (Sotomayor, J.); United States v. De Los Santos Ferrer, 999
    F.2d 7 (1st Cir.1993); Electronic Privacy Info. Ctr. v. US Dep't of Homeland Sec., 653 F.3d 1
    (D .C.Cir. 2011). Indeed, federal courts have described the need for such searches in the strongest
    possible terms dating as far back as the 1970s, including that it is "hard to overestimate the need
    to search air travelers for weapons and explosives before they are allowed to board the aircraft ..
     . ," United States v. Marquez, 410 F.3d 612, 618 (9th Cir.2005), and that "[t]he government
    unquestionably has the most compelling reasons[-]the                        safety of hundreds of lives and millions

    of dollars worth of private property[-]for                 subjecting airline passengers to a search for weapons
    or explosives," Singleton v. Comm 'r of Internal Rev., 606 F .2d 50, 52 (3d Cir.1979). The validity
    of the uniform, standardized suspicionless airport security search process at the Jackson Hole
                                                          3
    Airport cannot be genuinely questioned under the law.
               Airport security procedures have been in existence since the 1970s and the public has been
    on notice of these procedures since then. Singleton, 606 F.2d at 52 (noting "FAA anti-hijacking
     screening requirements [were] in effect [since at least] 1972," that "a pat-down search of each
    passenger was virtually the only screening procedure ... [and p]assengers were . .. given advance
    notice that the search was to be conducted, and could elect not to be searched" by not flying).
    Given the long-standing security process and system in the United States, courts hold that "[i]t is
     inconceivable that [a person is] unaware that he ha[s] to be searched before[] board[ing] a plane."
     United States v. Hartwell , 436 F.3d 174, ·181 (3d Cir. 2006) (Alito, J.), cert. denied, 549 U.S. 945
     (2006).
               The canon that a person elects to begin the airport security process, at minimum, when s/he
    places luggage on the x-ray conveyor and cannot avoid the process after that point dates back to
     at least 1986. United States v. Pulido-Baquerizo , 800 F.2d 899, 902 (9th Cir. 1986), overruled on
     other grounds by United States v. Aukai, 497 F.3d 955 (9th Cir. 2007) ("[I]f a potential passenger
     chooses to avoid a search, he must elect not to fly before placing his baggage on the x-ray
     machine's conveyor belt."). This sensible , longstanding rule continues today. Hartwell, 436 F.3d
     at 181 (Alito, J .).


     3
       Though the Wyoming Supreme Court has not decided an airport search case, it recognizes the special needs exception under
     Article 1, § 4 of the Wyoming Constitution . Hageman v. Goshen Cty. Sch. Dist. No. 1, 256 P.3d 487 , 495 (Wyo . 2011) (authorizing
     administrative searches without individualized suspicion in school setting) ; Doles v. State , 994 P.2d 315, 319 (Wyo . 1999)
     (recognizing special needs doctrine without deciding whether widescale DNA collection prohibited by state constitution).

                                                    Town of Jackson v. William A. Frey
                                          Plaintiffs Response to Defendant's Motion to Dismiss
                                                         Docket No . 18-03-0226
                                                               Page 6 of 17

                                                                    000116
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 116 of 147



              The rationale for the airport security process under Fourth Amendment search principles
    has been refined over time, most succinctly and deftly explained by the Ninth Circuit recently:
       The constitutionality of an airport screening search . . . does not depend on consent, see
       [ United States v.] Biswell, 406 U.S. (31,] 315 (1097], and requiring that a potential
       passenger be allowed to revoke consent to an ongoing airport security search
       makes little sense in a post-9/11 world. Such a rule would afford terrorists multiple
       opportunities to attempt to penetrate airport security by "electing not to fly" on
       the cusp of detection until a vulnerable portal is found. This rule would also allow
       terrorists a low-cost method of detecting systematic vulnerabilities in airport
       security, knowledge that could be extremely valuable in planning future attacks.
       Likewise, given that consent is not required, it makes little sense to predicate the
       reasonableness of an administrative airport screening search on an irrevocable implied
       consent theory.
           Rather, where an airport screening search is otherwise reasonable and conducted
       pursuant to statutory authority, 49 U.S.C. § 44901, all that is required is the
       passenger's election to attempt entry into the secured area of an airport. See Biswell,
       406 U.S. at 315(]; 49 C.F.R. § 1540.107 ....             [T]hat election occurs when a
       prospective passenger walks through the magnetometer or places items on the
       conveyor belt of the x-ray machine. The record establishes that Aukai elected to
       attempt entry into the posted secured area of Honolulu International Airport when he
       walked through the magnetometer, thereby subjecting himself to the airport screening
       process.
    Aukai, 497 F.3d at 960-61 (emphasis added).
                                                                                                                                          4
              In Hartwell, now Supreme Court Justice Alito, decided the legality of a physical pat-down
    as part of the administrative security search process after an AIT machine alarm is triggered - a
    strikingly analogous case to the one before this Court. First, then-Judge Alito analyzed the entire
    airport screening process as one administrative search and held without fanfare "that air passengers
    are on notice that they will be searched." 436 F.3d at 180. Next, he definitively rejected the
     defendant's argument that
        [O]nce the TSA agents identified the object in his pocket and he refused to reveal it, he
        should have had the right to leave rather than empty his pockets ... (because] a right
        to leave once screening procedures begin would constitute a one-way street for the
        benefit of a party planning airport mischief, ... and would encourage airline terrorism
        by providing a secure exit where detection was threatened .
    Id. at FN 12 (internal citations omitted) (emphasis added).

               The Eleventh Circuit summarized the legality and importance of the pat-down as part of
     the administrative search and highlighted the measures taken by the government that minimize
    privacy intrusion in Corbett v. Transport. Sec. Admin., 767 F.3d 1171, 1182 (11th Cir. 2014):
         [The pat-down] procedure as a secondary screening technique is a reasonable
         administrative search. The pat-downs [] promote the governmental interest in airport
         security because security officers physically touch most areas of passengers' bodies.
         Corbett does not dispute that the pat-down procedures are effective, but argues that
         they are "extraordinarily intensive" and the "use of fingers to palpate the skin makes
         the TSA's pat-down procedure the most intensive search ever conducted." Undeniably,
         a full-body pat-down intrudes on privacy , but the security threat outweighs that
         invasion of privacy. And the (TSA] reduces the invasion of privacy through several
         measures: the pat-down is not a primary screening method; a member of the same sex
         [] conducts it; a passenger may opt to have a witnes; present during the search if he
         desires to have the security officer conduct the pat-down in private; and the procedure


     4 It is noteworthy that pat-down searches are not sex ual assault under federal or state law . And that cases addressing allegations of
     sexual assault committed via a pat-down search are highly distinguishable from the facts and circumstances in this case. Moreover ,
     it self-evidently inaccurate that every person that travels throu gh every airport in the United States that undergoes a pat-down as
     part of the security screening process is being sexually assaulted.

                                                       Town of Jackson v. William A. Frey
                                            Plaintiffs Response to Defendant's Motion to Dismiss
                                                            Docket No. 18-03-0226
                                                                  Page 7 of 17

                                                                     000117
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 117 of 147



        requires a security officer to use the back of his hand while searching sensitive areas of
        the body.

    Importantly, a point not noted in Corbett but relevant in the case pending in this Court, is that the
    Airport TSA screener limited the pat-down of Defendant even more than described above, noting
    the AIT machine alarm indicated there was "an area that we need to pat on [Defendant's] upper
    inner thigh, ... groin area, and [] down the side of his leg." Pl.' s. Ex.3, 0:00:00 - 0:00: 18. Hartwell
    also highlighted privacy-minimization, noting "other factors make airport screening procedures
    minimally intrusive [including that] ... every air passenger is subjected to a search, [so there is]
    no stigma attached to being subjected to search at a known , designated airport search point .. . the
    public nature of the search . . . the[] searches are made under supervision and ... scrutiny of the
    traveling public ... and passengers are on notice that they will be searched. 436 F.3d at 180-1.
            The security process Defendant elected to undertake at the Airport on March 12, 2018 is
    undeniably a lawful one under the Fourth Amendment that is implemented at the Airport and
    Defendant interfered with the process, compromised the process, and attempted to circumvent the
    process. The record shows:
     1. Defendant undertaking the security process voluntarily, including placing his belongings on
        the x-ray machine conveyor belt, taking off clothing, taking off his shoes, taking things out of
        his pockets, and advancing orderly through the security process and procedures, Pl.' s. Ex.l,
        0:00:00 - 0:03:20; Def. Mot. Dismiss 3;
    2. Defendant voluntarily walking through the AIT machine, Pl.'s. Ex.l, 0:03:10-0:03:20;
    3. That midway through the security process, specifically as Defendant walked through the AIT
        machine, an AIT machine alarm was triggered, Pl.'s. Ex.3, 0:00:00- 0:00:18;
    4. Defendant being shown by the TSA screener the AIT machine monitor showing the triggered
        alarm and specifically where on his body the AIT machine indicated something on his person,
        Pl.'s. Ex.1, 0:03:15-0:03:25; Pl.'s. Ex.3, 0:00:00-0:00:18;
     5. Defendant looking at the AIT machine monitor himself when shown by the TSA screener, Id.;
     6. That the AIT machine indicated the alarm around his hip, groin and leg, Pl. 's. Ex.3, 0:00:00 -
        0:00:18;
     7. That the security process called for a pat-down search through his clothing only where the AIT
        machine indicated, Id.;
     8. Defendant, at this point in the middle of the security process he voluntarily engaged in,
        objected to this particular part of the process , Pl.'s. Ex.3, 0:00:00 - 0:29:43;
     9. That Defendant's conduct and outbursts midway through the security process required at least
        five (5) TSA staff to initially attend to him, Pl. 's. Ex.3, 0:00:50-0:01: 10; Pl.'s. Ex.l, 0:06:00 -
        0:07:00;
     10. That, on an ongoing basis because of Defendant's conduct and outbursts at least four (4) TSA
         staff were required to attend to the screening area Defendant was in, including two (2)
         supervisors, Pl.'s . Ex.3, 0:00:00- 0:29:43;




                                              Town of Jackson v. William A. Frey
                                   Plaintiff's Response to Defendant's Motion to Dismiss
                                                   Docket No . 18-03-0226
                                                         Page 8 of 17

                                                             000ll8
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 118 of 147



    11. That an interference with and delay in the security process was caused by Defendant, to include
        the distraction of other passengers and TSA screeners; Pl.'s. Ex.1, 0:06:00 - 0:15:00; Pl.'s.
         Ex.3, 0:01:10-0:02:30;
    12. That the airport Operations Supervisor was called and came, Pl.'s. Ex.1, 0:12:45 -0:16:00;
    13. Defendant compromises the security process by shouting, cursing, being hostile and abusive
        to TSA screeners and a Jackson Police Office, conduct which distracts TSA screeners and
         passengers from the security process, Pl.'s. Ex.3, 0:0:00- 0:05:00;
    14. Defendant compromises and interferes with the screening processing by refusing to undergo
         the security process he began by threating to "scream so fucking loud and there's no one that's
         going to want to do this," wherein a passenger being screened and the TSA screener therewith
         are visibily and objectively distracted from the security process , Pl. 's. Ex.3, 0: 1:00 - 0:02:25;
     15. Defendant interferes with the security process he undertook, yelling "I am not completing that
         screening!," Pl.'s. Ex.3, 0:01:35; "It's not happening!" Pl.'s . Ex.3, 0:02:10; "It is not
         happening!" Pl. 's. Ex.3, 0:02: 10; "I'm not doing it. I'm not doing it. It's not a negotiation. I'm
         not doing it.," Pl.'s . Ex.3, 0:02:40.
     16. Defendant attempts to circumvent the security process, saying "I am perfectly willing to be
         rescanned," Pl.'s. Ex.3, 0:00:15, "if they won't let me on the plane, then I am going to leave,"
         Id. at 0:00:40, "I will file a police complaint and I will start litigation if they try and do this,"
         Id. at 0:01 :20, "the choice is either I go through, rescreen , or I leave or you arrest, take your
         choice," Id. at 0:01 :55, "I will sit here and if someone touches me I will scream so fucking
         loud and there's no one that's going to want to do this," Id. at 0:02:10; "It's not happening!,"
         Id; "I'm perfectly willing to get on another flight; I'm perfectly willing to go away," Id. at
         0:02:35, "option a) arrest me, option b) I leave, option c) I go get rescreened, Id. at 0:03:00, "I
         will litigate this," Id. at 0:03 :00, "I'm willing to get rescreened," Id. at 0:03 :30, "I'm perfectly
         willing to leave, I am perfectly willing to be rescreened, I am perfectly willing to go on my
         way," Id. at 0:03:35, "I will sue." Id. at 0:04:40.
              Defendant cannot legitimately claim that he did not know he was undergoing the security
     process, that he was not on notice of the security process: he is on video undertaking and orderly
    following the security process. "[I]t is inconceivable," Hartwell, 436 F.3d at 180, cannot be argued
     with a straight face, and knowledge of the security process must be imputed to Defendant. The
     videos then show Defendant "prevent[ing] (a process or activity) from continuing or being carried
     out properly," 5 at the Airport being applied to him and other passengers. The videos show
     Defendant "lower[ ed] or weaken[ ed] standards" of the security process at the Airport being applied
                                                                                                    7
     to him and other passengers. 6 The videos show Defendant attempted to "find a way around" the
     security process being applied to him. Defendant's effort to avoid liability by arguing that the pat-



     5https ://www.google .com/search?q   =defintiion+interfere&rlz= 1C 1CHBF _ en US762US762&oq=definti ion+interfere&aqs=chrome
     ..69i57j015.387ljlj7&sourceid=chrome&ie =UTF-8 (first definition available when search "definition interfere " on Google.com)
     (last visited September 7, 2018) .
     6 https://dictionary.cambridge .org/us/dictionary /english /compromise (Cambridge .org definition when search "definition interfere "

     on Google.com) (last visited September 7, 2018).
     7https://www .google.com/search ?q=defin ition+circumvent&rlz = 1CI CHB F_ en US 7 62 US 762&oq=defin ition+circumvent&aqs=c

     hrome ..69i57j015.3 I 12j lj7&sourceid=chrome&ie=UTF-8 ((first definition available when search "definition circumvent" on
     Google.com) (last visited September 7, 2018).

                                                     Town of Jackson v. William A. Frey                                                      •
                                           Plaintiffs Response to Defendant's Motion to Dismiss
                                                          Docket No. 18-03-0226
                                                                Page 9 of 17

                                                                         000119
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 119 of 147



    down part of the security process was some separate, discrete "process or procedure " divorced
    form the whole he voluntarily and intentionally undertook is a red herring and fails.


            III: In the alternative, if this Court entertains a Due Process challenge to the ordinances at
            issue here, each and every of Defendant's assertions fail.

                    A: The term "interfere" is not unconstitutionally vague in the airport security
                    context.

                    Defendant attempts to cloud the threshold Fourth Amendment analysis that sets the
    framework for this case by alleging "interfere" is vague under the Due Process Clause and citing
    general authorities for the proposition. Assuming arguendo the Due Process Clause is at issue,
    Defendant's challenge fails principally and definitively because his analysis is unsound in the
    airport security context. The persuasive authorities for a Due Process analysis in this case are
    federal court cases evaluating the term "interfere " in the airport security context and the limiting
    constructions from those cases it in this context. State Dep 't of Correct. v. Watts, 177 P.3d 793,
     796 (Wyo. 2008) "[S]tatutes must be construed in pari materia ; . .. all statutes relating to the same
     subject or having the same general purpose must be considered and construed in harmony ."). In
    the airport security context - in which there are numerous statutes prohibiting "interfering" with
    security and workers - federal courts often reference 67 Fed. Reg. 8340-01 (Feb 22, 2002) , the
     final rule by the federal agencies tasked with rulemaking authority for civil aviation , which states:
         Section 1540.109 . . . prohibit[ s] any person from interfering with, assaulting ,
         threatening , or intimidating screening personnel in the performance of their screening
         duties .... The rule prohibits interference that might distract or inhibit a screener from
         effectively performing his or her duties. This rule is necessary to emphasize the
         importance to safety and security of protecting screeners from undue distractions or
         attempts to intimidate. Previous instances of such distractions have included verbal
         abuse of screeners by passengers and certain air carrier employees.
            A screener encountering such a situation must turn away from his or her normal
         duties to deal with the disruptive individual, which may affect the screening of
         other individuals. The disruptive individual may be attempting to discourage the
         screener from being as thorough as required. The screener may also need to
         summon a checkpoint screening supervisor and law enforcement officer, taking
         them away from other duties. Checkpoint disruptions potentially can be dangerous in
         these situations. This rule supports screeners' efforts to be thorough and helps prevent
         individuals from unduly interfering with the screening process ....
            This rule does not prevent good-faith questions from individuals seeking to .
         understand the screening of their persons or their property. But [instead
         prevents] abusive, distracting behavior, and attempts to prevent screeners from
         performing required screening . ...

     The Sixth Circuit used this rulemaking for guidance in tackling an analogous fact pattern to the
     one before this Court in Rendon v. Transport . Sec Admin. , 424 F.3d 475 (2005). There a passenger
     voluntarily began the screening process , setting off the metal-detector (the body scanning machine
     before the AIT). He self-diagnosed the problem was his watch, took it off, and sought to go back
     through the metal detector , but was denied because the TSA screener "informed him that, once he
     went through the metal detector , he could not go back through," at which point the passenger
        "[S]uggested that this was "bullshit;" ... he became ... more belligerent ... [T]hree
        witnesses [] testified that Rendon loudly exclaimed, after being informed that he could
        not walk back through the metal-detector . .. that "this was fucking bullshit .... " To

                                             Town of Jackson v. William A. Frey
                                   Plaintiffs Response to Defendant's Motion to Dismiss
                                                  Docket No. 18-03-0226
                                                       Page 10 of 17

                                                           000120
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 120 of 147



        deal with Rendon's escalating loud and belligerent conduct, [the screener] had to stop
        his screening line and call over his supervisor. When [the] supervisor arrived , [the
        screener] informed him that Rendon was being uncooperative, unruly , and using loud
        profanities .... At this point, the police officer on duty at the screening area came over
        to the scene and removed Rendon from the screening area.
    Id. at 477-8.
    The Circuit, in interpreting the term "interfere " in the context of airport security , denied that it
    included asking good-faith questions of TSA screeners in light of the surrounding language and
    the Federal Register clarification. Id. at 4 79.
        The Tenth Circuit has also addressed interference and disturbances within the context of the
    airport security process and
       Emphasize[ d]] the uniquely sens1t1ve setting we confront in this case. Order and
       security are of obvious importance at an airport security checkpoint. As a result ,
       conduct that is relatively benign elsewhere might work to disturb the peace at these
       locations. Many travelers are tense, no one enjoys the screening process, and people
       are in various states of disrobing and adjusting clothing without a modicum of privacy.
    Macek v. City of Albuquerque , 813 F .3d 912, 924 (10th Cir. 2015) .
     The Macek Court recognized a defendant was causing a disturbance and "raised the likelihood that
     ... [he was] interfering with security systems" in violation of 49 C.F.R . § § 1540.105( a) - which
     is nearly identical to the Jackson Municipal Code - when at least three TSA screeners were
     attending to the defendant, the defendant did not follow TSA screener instructions , and held that
     the arresting police officers were entitled to "rely in good faith on the [TSA screener ' s]
     representations of [his] earlier conduct." Id. at 923-4. More recently in February of this year, the
     Tenth Circuit decided United States v. Lynch, 881 F .3d 812 (10th Cir. 2018) and held the term
     "interfere" and phrase in which it sat was neither unconstitutionally overboard nor vague in the
     airline safety context. ("A person of ordinary intelligence could read [the law] and know what type
     of conduct is prohibited (assault or intimidation of flight crew or attendants) , where it is prohibited
     (on a plane, in-flight), and what result the statute is intended to prevent (reduction in aircraft
     safety).").
             Finally, the Ninth Circuit has also looked at this term in the airport security context, it, in
     a crisp affirmation of an order issued by a TSA Administrative Law Judge, said simply"[ w ]e have
     long recognized that '"interfere' has such a clear , specific and well-known meaning as not to
     require more than the use of the word[ ] ...          in a criminal statute." Brennan v. US. Dep't of
     Homeland Sec., 691 F. App'x 332,333 (9th Cir. 2017) (internal citation omitted).


                     B: Jackson Municipal Code §§ 12.16.170(A) and (B) provide fair notice of the
                     conduct that is prohibited.

                     "When reviewing a statute alleged to be vague, courts must indulge a presumption
     that it is constitutional, and the statute must be upheld unless the court is satisfied beyond all
     reasonable doubt that the legislature went beyond the confines of the Constitution." Brecheisen v.
     Mondragon , 833 F.2d 238 , 241 (10th Cir.1987). When challenging a criminal law "in which First
     Amendment rights are not involved , it is not enough to show that the legislature could have used
     more precise language in drafting the statute." United States v. Powell , 423 U.S. 87, 94 (1975)
     (emphasis added). Moreover, "a defendant who establishes only that the statute is vague in the


                                             Town of Jackson v. William A. Frey
                                   Plaintiffs Response to Defendant's Motion to Dismiss
                                                  Docket No. 18-03-0226
                                                       Page 11 ofl7

                                                            000121
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 121 of 147



    sense that it requires a person to conform his or her conduct to an imprecise but comprehensible
    standard cannot prevail on a vagueness challenge." Village of Hoffman Estates v. Flipside,
    Hoffman Estates, Inc., 455 U.S. 489, 495 n. 7 (1982) (emphasis added) . The Supreme Court
    describes that standard as the ordinance specifying no comprehensible standard of conduct at all
    such that it has no core. Village of Hoffman , 455 U.S. at 495, n. 7 (emphasis added). Finally,
    "[ v]agueness challenges to statutes which do not involve First Amendment freedoms must be
    examined in light of the facts of the case at hand . One to whose conduct a statute clearly applies
    may not successfully challenge it for vagueness. " Id.
            The Jackson Municipal Code provisions at issue do not involve First Amendment rights -
    i.e., neither regulates protesting or demonstrating - thus a higher burden is required of Defendant
    under Supreme Court precedent. Second, as far back 2006 Justice Alito ' s comment from when he
    was a Third Circuit Judge holds that it is inconceivable and absurd that a person does not know
    they are required to undergo a search prior to boarding an airplane. Hartwell, 436 F.3d at 180.
            Thus, first and foremost , Defendant is "one to whose conduct [the] statute clearly applies ,"
    and therefore he cannot successfully challenge the statute for vagueness and he should be
    prohibited from doing so. Lynch, 881 F .3d 818 ("Screaming in flight attendants' faces, shouting
     vile insults at them, and refusing to calm down all combined to intimidate the flight attendants to
     a degree that interfered with the performance of their duties ."). Defendant undertook and orderly
     followed the security process in the Airport , was in a Restricted Area, in the middle of the security
     process, yelled, cursed, caused a temporary but complete stoppage in the security process for all
     passengers waiting in line, distracted TSA screeners and passengers , and made offers and threats
     to try and get out of completing the security process . Pl.'s Ex. 3, 0:00:00 - 0:05:00; Pl. ' s Ex. 1,
     0:00:00- 0:07:00. Defendant's conduct clearly falls within the behavior prohibited and there is no
     constitutional defect in applying the ordinances to him.
            In the alternative, if this Court finds Defendant can challenge the ordinances under the Due
     Process Clause, his challenge fails. First, the statutory construction of prohibiting the interference ,
     compromise or circumvention of security procedures , processes or systems is a common and
     standardized statutory structure that is understandable to "ordinary people." See E.g. Conn. Gen.
     Stat. Ann. § 15-69(a) ("Any person who interferes or tampers with any airport, heliport, landing
     field or airway or the equipment thereof or who interferes or tampers with or circumvents , attempts
     to circumvent or thwart any security device or equipment installed or who circumvents, attempts
     to circumvent or fails to comply with security measures or procedures in operation at any airport
     shall be guilty of a class D felony.) (emphasis added); Wash. Rev. Code Ann. § 19.345.020 ("A
     person may not: (a) Use software to circumvent , thwart, interfere with, or evade a security
     measure, access control system, or other control or measure on a ticket seller's internet web
     site[.]") (emphasis added). Notably a defendant was convicted for "interfering with or tampering
     with an airport or landing field [Connecticut] General Statutes § 15-69," and an appeal of his
     conviction was affirmed with "no error" found by the Appellate Court of Connecticut. State v.
     Simmons, 14 Conn. App. 803, 804, 539 A.2d 1041 (1988) .
             Second, when analyzed, under the archetypal model set forth by the Tenth Circuit's recent
     2018 airline security case, the ordinance "define the criminal offense with sufficient definiteness

                                              Town of Jackson v. William A . Frey
                                   Plaintiff's Response to Defendant's Motion to Dismiss
                                                   Docket No. I 8-03-0226
                                                        Page 12 of17

                                                             000122
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 122 of 147



    that ordinary people can understand what conduct is prohibited and in a manner that does not
    encourage arbitrary or discriminatory enforcement." Lynch, 881 F.3d 818-19 (quotation marks
    omitted). A person of ordinary intelligence can read JMC § 12.16.l 70(A) and know the conduct
    prohibited (tampering with or interfering with or compromising or attempting to circumvent), to
    what the prohibition is aimed at (a security system, measure, or procedure), and where it is
    prohibited (at the Airport). Likewise, a person of ordinary intelligence can read JMC §
    12.16.170(B) and know where the law applies (in a Restricted Area at the Airport), the conduct
    prohibited (failing to comply), to what the prohibition is aimed at (systems, measures, procedures,
    screening and/or inspection controlling access). Defendant's attempt to deconstruct the security
    process into individual subparts and then suggest that the individual subparts of the TSA protocol
    is what's at issue is an illusion and is erroneous: the whole of the process is at issue; not a subpart
    divorced from the whole. Finally, even assuming arguendo this standard is imprecise but
    comprehensible, Defendant fails to carry his heavy burden that there exists no comprehensible
    standard of conduct at all, Village of Hoffman , 455 U.S. at 495, n. 7.
            As for arbitrary enforcement, the Jackson Municipal Code does not encourage arbitrary
     because TSA screeners convey information to police officers who then cite individuals . Def. Mot.
     Dismiss 11-12. First, Defendant, as described above, is setting up a straw man to blow it over:
     attempting to break the security process into multiple parts and then argue he legitimately objected
     to a "security" process . Second, Defendant was not cited and arrested based only on the
     information supplied by the TSA screener, rather a police officer was requested at the scene by a
     non-anonymous , known source and, over the course of five (5) minutes amassed his own probable
     cause for the arrest. United States v. Conner, 699 F.3d 1225, 1229 (10th Cir. 2012) (discussing
     that even anonymous tips can provide reasonable suspicion for a contact); NATE NODY CAM
     0:00:00 - 0:05:00.


                    C: Jackson Municipal Code§§ 12.16.170(A) and (B) are general intent crimes: a
                    heightened intent status is not required and the lack of one does not render the
                    provisions violative of Due Process.

                    At common law, the specific-intent crimes were the "infamous crimes" only:
     robbery, assault, larceny, burglary, forgery, false pretenses, embezzlement, attempt, solicitation,
     and conspiracy. Black's Law Dictionary (10th ed. 2014). Today federal and state statutes make
     other offenses "infamous," AKA specific intent, crimes with a heightened mens rea requirement,
     but the majority of criminal statutes, now as then, are general intent crimes. Jackson Municipal
     Code§§ 12.16.170 (A) and (B) are general intent crimes because the offenses are set out "only a
     description of the particular unlawful act, without reference to intent to do a further act or achieve
     a future consequence ...    ." Mowery v. State, 247 P.3d 866, 871 (Wyo. 2011). The Wyoming
     Supreme Court follows the "most common application of the concepts of general and specific
     intent" holding that "a specific intent crime is [] one that involves an intent to do some further act
     or achieve a future consequence in addition to the basic physical act of the crime." Id. at 871 (citing
     22 C.J.S. Criminal Law§ 40 (2010)). As the Supreme Court makes clear, general intent crimes do
     not fall short of Due Process:

                                             Town of Jackson v. William A. Frey
                                  Plaintiff's Response to Defendant's Motion to Dismiss
                                                  Docket No . 18-03-0226
                                                       Page 13 of17

                                                               0001.23
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 123 of 147



       [We do not] say that a defendant must know that his conduct is illegal before he may
       be found guilty. The familiar maxim "ignorance of the law is no excuse" typically holds
       true. Instead , our cases have explained that a defendant generally must know the facts
       that make his conduct fit the definition of the offense , even if he does not know that
       those facts give rise to a crime .
    Elonis v. United Stat es, 135 S. Ct. 2001, 2009 (2015) (citation omitted).

           Instructively , a general intent crime involving air safety and interference therewith was
    evaluated in the Tenth Circuit this year. United States v. Ly nch, 881 F.3d 812 (10th Cir. 2018).
    There an unruly passenger that, after touching a flight attendant numerous times on her lower back
    and being asked not to, was denied more alcohol , instigating yelling , cursing and "irate " behavior ,
    necessitating another flight attendant in first-class while a third was left alone for in coach and the
    pilot calling ahead for security upon landing , meaning the co-pilot managed the radio , weather
    update s, and flight path solo. Id. at 814. The passenger was convicted under 49 U.S.C. § 46504 ,
    which provides , in relevant part, that an anyone "assaulting or intimidating a .. . flight attendant
     of the aircraft , interferes with the performance of the duties of the[] attendant or lessens the ability
     of the . . . attendant to perform those duties, or attempts or conspires to do such an act, shall be ..
     . imprisoned for not more than 20 years , or both." The defendant in Ly nch made the ill-fated
     argument that the Supreme Court ' s Elonis case required specific intent for this statute. The Tenth
     Circuit, just like the Fifth in United States v. Ziba, 653 F.Appx. 809, 810 (5th Cir. 2016) , rejected
     the argument, holding that
         To the extent Elonis addresses criminal statutory interpretation beyond [the statute at
         issue in that case], it merely reiterates existing precedent that [courts] "read into the
         statute only that mens rea which is necessary to separate wrongful conduct from
         otherwise innocent conduct." Elonis, 135 S.Ct. at 2010. A general intent reading of
         § 46504, which still requires that a defendant's conduct be voluntary and
         deliberate, readily satisfies Elonis' mens rea standard .

     Lynch, 881 F.3d 812

     Notabl y, the case also pointed out this same statute had been applied in the Fourth , Eleventh , and
     Ninth in addition to the Fifth, all of which deemed the statue a general intent crime . Id. at 815-6.
              Defendant in this Court, like the one in Lynch , is not charged with a specific intent crime,
     i.e. there is no allegation that he was interfering with or comprising or attempting to circumvent
     the Airport security process for some further reason or in furtherance of some act - for example
     getting contraband aboard a plane or past the security checkpoint. Rather , he is charged with the
     "voluntar y and intentiona[] " acts, Lynch, 881 F.3d at 815, of interfering with or comprising or
     attempting to circumvent the Airport security process , and entering or being in a Restricted Area
     without complying with the security process being applied there. This are plainly constitutional
     general intent crimes and this Court neither need no should insert a higher mens rea than deemed
     appropriate by the Town of Jackson legislature .




                                                Town of Jackson v. William A. Frey
                                    Plaintiff' s Response to Defendant's Motion to Dismiss
                                                     Docket No. 18-03-0226
                                                          Page 14 of 17

                                                             000124
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 124 of 147



           IV: Jackson Municipal Code §§ l 2.16.170(A) and (B) are not overbroad and Defendant's
           First Amendment challenge fails.
                    A: Legal standard.
                   At the outset the Town notes it is unclear if Defendant is challenging the ordinances
    on a facial basis or as a First Amendment retaliation claim, or under both theories . Def. Mot.
    Dismiss 18-21. The Town will address each in tum and perform a brief analysis of each for the
    Court. However, under either theory Defendant's First Amendment challenge fails.
           A First Amendment retaliation claim requires Defendant to show that: "( 1) [his] speech
    was protected ; (2) [an] alleged retaliatory action adversely affected the [his] constitutionally
    protected speech; and (3) a causal relationship exists between [his] speech and the [Town' s]
    retaliatory action." Tobey v. Jones , 706 F.3d 379, 387 (4th Cir. 2013). These are conjunctive and
    each every element needs to be proven, but Defendant has not adequately alleged any of the
     elements. As for the first and second elements, Defendant has not shown that he was engaged in
     First Amendment protected speech, was demonstrably not engaged in such speech, and cites no
     authority for the allegation that the act of asking a TSA screener questions or alleging sexual
     assault are speech activities rising to the level of protected First Amendment speech. Lynch, 881
     F.3d 818 (law prohibiting conduct causing interference with flight attendant' s duties as "content-
     neutral prohibition on conduct in a specific time, place, and manner .. . serv[ing] the significant
     governmental interest of prohibiting conduct that . . . threat[ ens] to public safety for airline
     passengers and employees . ... "). As noted above, the act of asking TSA screeners questions has
     been addressed by TSA in its rulemaking , highly persuasive guidance given that agency's
     responsibility for airport and airline safety, presciently countering such a challenge before it was
     made and providing a reliable limiting construction for this Court. See 67 Fed. Reg. 8340-01. As
     for the second element specifically, the video evidence in this case conclusively refutes the
     allegation that asking TSA screeners questions was the basis for Defendant's arrest (i.e. the arrest
     was retaliatory). Defendant did not ask TSA screeners questions, rather his conduct that prevented ,
     halted, compromised and tried to circumvent to the security process is well documented. Pl.' s.
     Ex.3, 0:00:00 - 0:05:00. Moreover, the videos show dozens of individuals having conversations
     with TSA screeners - which presumably include questions being lobed back and forth between the
     conversing parties - and none cited, arrested, or detained. Id. ; Pl. 's . Ex. I, 0:00:00- 0:07:00. Third,
     courts hold that "[t]he causation requirement [of a First Amendment retaliation claim] is rigorous;
     it is not enough that the protected expression played a role or was a motivating factor in the
     retaliation ; claimant must show that ' but for' the protected expression the [government official]
     would not have taken the alleged retaliatory action." Huang v. Bd. of Governors of Univ. of NC ,
     902 F.2d 1134, 1140 (4th Cir.1990). Defendant ' s Motion falls far short of this standard because he
     has only made blanket legal assertions and bald conclusory statements, neither of which meet the
     "rigorous" standard to show a nexus between his alleged protected conduct and his alleged
     retaliatory arrest. Finally, Defendant's own cited authority, Tobey, provides this Court with a valid
     First Amendment speech case, one presenting facts and circumstances vastly inconsistent to those
     before this Court. 706 F.3d at 384.



                                                Town of Jackson v. William A. Frey
                                    Plainti ff's Response to Defendant's Motion to Dismiss
                                                     Docket No. 18-03-0226
                                                          Page15of17

                                                              000125
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 125 of 147



           As for a facial First Amendment challenge, "a content-neutral regulation that has an
    incidental effect on speech is upheld so long as it is narrowly tailored to advance a substantial
    government interest." Rendon, 424 F.3d at 479. The party alleging an ordinance is overbroad has
    the burden "to demonstrate a realistic danger that the [regulation] will significantly compromise
    recognized First Amendment protections of individuals not before the Court." City Council of Los
    Angeles v. Vincent, 466 U.S. 789, 802 (1984). "The challenge will not succeed unless the law's
    overbreadth is shown to be substantial in relation to its legitimate scope." Rendon, 424 F.3d at 480
    (citing Broadrick v. Oklahoma, 413 U.S. 601, 615 (1973)). The United States Supreme Court is
    clear that "[r]arely, if ever, will an overbreadth challenge succeed against a law or regulation that
    is not specifically addressed to speech or to conduct necessarily associated with speech (such as
    picketing or demonstrating)." Virginia v. Hicks, 539 U.S. 113, 124 (2003) (emphasis added).
            The Jackson Municipal Code provisions at issue here are content-neutral prohibitions, as
    they regulate the time, place, and manner of conduct (AKA speech) but that regulation is
    irrespective of its content. The ordinances are also narrowly tailored to further that interest: they
     only when a security process is in place and the process is being applied. Finally, they serve the
     compelling interest of airline and airport safety. See generally Lynch, 881 F.3d at 818. Defendant
     has failed to meet the significant burden placed on him by an overbroad challenge.


            V: There was legally sufficient probable cause for the citation and arrest of Defendant and
            the search of Defendant thereafter was a proper search incident to that lawful arrest.
            The U.S. Supreme Court defines probable cause as comprised of the kind "fair probability"
     on which "reasonable and prudent [people,] not legal technicians, act." Illinois v. Gates, 462 U.S.
     213, 23 8 (1983). It clarifies that"[ f]inely tuned standards such as proof beyond a reasonable doubt
     or by a preponderance of the evidence ... have no place in the [probable cause] decision." Id. at
     235. Instead probable cause exists when the "facts available to a police officer would warrant a
     person of reasonable caution to believe that a crime is being committed." Florida v. Harris, 133
     S. Ct. 1050, 1055 (2013).
            The facts available to the arresting officer in this case at the time of the arrest warranted
     the conclusion that there was a fair probability that Defendant violated the Jackson Municipal
     Code. See Sec. II, pgs. 8-9 above; Pl.'s. Ex.3, 0:00:00 - 0:29:43; Pl.'s. Ex.I, 0:06:00 - 0:15:00.
     Pl.'s Ex.2; Karnes Affidavit March 12, 2018 ("Pl.'s Ex.6"); Karnes Affidavit August 28, 2018
     ("Pl.'s Ex.7"); Karnes Police Report ("Pl.'s Ex.8).
            Police officers in Wyoming may arrest "a person without a warrant when ... [a]ny criminal
     offense is being committed in the officer's presence by the person to be arrested. Wyo. Stat. Ann.
     § 7-2-102(b)(i). Once Defendant was lawfully arrested, as noted above, he was properly subject to
     a search incident to that lawful arrest. Arizona v. Gant, 556 U.S. 332, 339 (2009) ([A] search
     incident to arrest ... include[s] the arrestee's person and the area within his immediate control.")
     (citation omitted).




                                             Town of Jackson v. William A. Frey
                                  Plaintiff's Response to Defendant's Motion to Dismiss
                                                  Docket No. 18-03-0226
                                                       Page 16 of17

                                                           000126
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 126 of 147




    Conclusion


    WHEREFORE , the Town respectfully requests this Court DENY Defendant 's
                                                                            Motion to Dismiss

    the above-captioned case.




    DATED this 7th day of September , 2018.




                                                                                              Prosecuting Attorney
                                                                                                    Town of Jackson
                                                                                                      P.O. Box 1687
                                                                                          Jackson , Wyoming 83001
                                                                                                       307.734.3497




                                     CERTIFICATE OF SERVICE

                                                                                          copy of the
            I hereby certify that on this 7th day of September , 2018 a true and accurate
                                                                                           below and
     foregoing Response to Defendant 's Motion to Dismiss was served as indicated
     addressed to:

            Seth Johnson , Attorney for the Defendant                    U.S. mail :
            P.O. Box 1309                                                via Hand Delivery :
            Saratoga, WY 82331                                           Telefax :
                                                                         Email:




                                                                                                  secuting Attorney
                                                                                                    Town of Jackson
                                                                                                      P.O. Box 1687
                                                                                          Jackson , Wyoming 83001
                                                                                                       307. 734.3497




                                             Town of Jackson v. William A. Frey
                                  Plaintiff s Response to Defendant's Motion to Dismiss
                                                  Docket No . 18-03-0226
                                                       Page 17 of 17

                                                               000127
     Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 127 of 147




                                   IN THE MUNICIPAL COURT

                       TOWN OF JACKSON, STATE OF WYOMING

TOWN OF JACKSON                                    )
                                                   )
                      Plaintiff,                   )
V.                                                 )       Docket No . 18-03-0226
                                                   )
WILLIAM A. FREY ,                                  )
                                                   )
                      Defendant .                  )


APPENDIX OF EXHIBITS TO PLAINTIFF ' S RESPONSE TO DEFEN
                                                        DANT'S MOTION
                                         TO DISMISS


        Plaintiff the Town of Jackson , by and through its undersigned
                                                                       attorney , submits the
following Appendix of Exhibits to its Response to Defendant's Motion
                                                                     to Dismiss .
        Exhibit 1:    Jackson Hole Airport Video

        Exhibit 2:   Rob Andazola Supp Report

        Exhibit 3:   Nate Karnes Body Camera

        Exhibit 4:   Michael Morgan Affidavit

        Exhibit 5:   Memorandum of Understanding between the Town of Jackson
                                                                                    and the
                     Jackson Hole Airport Board for Provision of Law Enforcement Service
                                                                                         s at
                     the Jackson Hole Airport

       Exhibit 6:    Karnes Affidavit Dated March 12, 2018

       Exhibit 7:    Karnes Affidavit Dated August 28 , 2018

       Exhibit 8:    Karnes Police Report




                                            000128
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 128 of 147




                            EXHIBIT1


                 Jackson Hole Airport Video
            3-12-2018 ARRESTFULL(DVD 004)




                             0001..-:-
                                    _9
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 129 of 147




                           EXHIBIT2


        Supplemental Narrative by Rob Andazola




                             000130
        Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 130 of 147




                                                            Jackson Police Department
                                                                           Todd Smith Chief of Police

                            "We enliance tfk qualit,J uf-ti/£and p-woide f,v,lt.e oaf£u1 and oecwiit,1 uf-.,_,idenl> and ui6it01<0
                                                                                                                                 t/r-wugfi pw/£6,i«tud police oC'Utiro>."
                      P.O. Box 1687 • 150 E. Pear l Avenue • Jackson, Wyom ing 83001 • 307-733-1430 • FAX 307-733-3241 • www .jacksonholepoli ce.com

Supplemental Narrative                                                                                                    Printed on March 27, 2018


Supplemental Report By Rob Andazola, 03/27 /18 11 :07
Case #PDP180300050
Typed By Rob Andazola

On 03/27/2018 at 9:00 a.m., myself and Detective Jason Figueroa responded the Jackson Hole Airport to inteNiew
Martha Preston regarding the incident. During the interview she stated the following:

Martha told me Mr. Frey went through the AIT body scanner which alerted to his groin, hip and ankle areas. The
Scanner was being manned by Stan Karichner and Ginger Eva. Karichner showed Frey the screen and where it
alerted on him . Karichner told Frey that he would have to do a "Pat down search ." Frey responded something to the
effect , "No ones going to touch me". Employee Stephanie Walker told Preston that Karichner needed her at the AIT
scanner.

Karichner told Preston the scanner had alerted on areas of Frey's body. Frey stated to Preston , "No one is going to
fondle my balls ." Preston stated she believed she offered a private screening to him, but he interrupted her when she
tried explaining, stating , "Nobody's going to touch me." She told me she called the Operations Supervisor, Dallas
Buschow to their location. She stated Buschow did not talk to Frey.

Preston stated she called Officer Nate Karns by radio and by cell phone . After Karns arrived she explained that Frey
needed a "Pat down" search then told Frey you can tell him "Karns", what you told me. Preston stated that the
screening line had become backed up due to Frey and she left Frey with Karns, to open the lanes and get people
moving.

Preston stated that after Karns arrested Frey she assisted in getting his ID to him. Frey's wife , actually got his ID from
their bags and provided it to Preston who then gave it to Karns . Frey stated he wanted his cell phone , but before that
could be provided he was taken away by Karns .

Preston stated she then assisted Frey's wife, who did not continue on her flight due to the incident.

Preston told me Frey's actions interfered with screening process and she has never witnessed anything like this in her
four years working for TSA.

I asked her if there was anything else she could think of? She told me that Frey did offer to take off his belt and be re-
screened . According to Preston , this is not their procedure. In addition , she told me Frey's wife complained about the
process and seemed to support the position her husband took about the search . Nothing follows .

Cpl. Rob Andazola
Jackson Police Department




Made by ZUIRCI-ER                                                Case PDP180300050                                                                     Page 1 of 1

                                                                                                                          TOWN EXHIBIT 2
                                                                             000131
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 131 of 147




                           EXHIBIT 3



                 Nate Karnes Body Camera

20180312122828_JPD00726_100_PICT0008                   (DVD 001)




                                 000132
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 132 of 147




                           EXHIBIT4


              Affidavit of J. Michael Morgan




                               000133
 Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 133 of 147




STATE OF COLORADO                           )
                                            ) ss.
CITY AND COUNTY OF DENVER                   )


                         AFFIDAVIT OF J. MICHAEL MORGAN


      The Affiant, J. Michael Morgan, first being sworn upon oath, based upon his personal
knowledge and information, deposes and states as follows:

       1.     I am over the age of 18, competent to testify herein, and make the following
statements based on my personal knowledge.

        2.      I am a member of the Wyoming State Bar, Attorney No. 5-1379. I am the
attorney for the Jackson Hole Airport Board (the "Board") and have served in that capacity since
approximately 1986.

        3.    In my capacity as attorney for the Board, I am called on from time to time to help
ensure the Board's compliance with federal law, including Title 49 of the United States Code,
and with Wyoming statutes applicable to the Jackson Hole Airport (the "Airport").

        4.      The Board operates the Airport in Grand Teton National Park pursuant to an
agreement between the United States Department of the Interior and the Jackson Hole Airport
Board dated April 27, 1983, as amended (the "Interior Agreement"). Paragraph 4(b) of the
Interior Agreement provides that the "Board is deemed the operator of the Airport as defined in
the applicable Department of Transportation Regulations." Paragraph 4(a) of the Interior
Agreement furthers provides that "in the operation of the Airport, the Board shall comply with
all applicable federal rules and regulations."

        5.     The Airport is regularly served by air carriers holding certificates issued by the
United States Secretary of Transportation. These air carriers include United Airlines, American
Airlines, and Delta Airlines.

       6.       Because the Airport regularly serves certificated air carriers, the Board, as
operator of the Airport, is required to adopt a transportation security program that provides for
law enforcement presence and capability at the Airport, pursuant to 49 U.S.C. §44903(c)(l) (the
"Security Program").

        7.    Such a Security Program has been adopted by the Airport, and has been approved
by the Transportation Security Administration of the Department of Homeland Security. The
Board implements the Security Program at the Airport.

        8.     In furtherance of the Security Program, since 2009 the Board has entered into a
series of agreements with the Town of Jackson titled "Memorandum of Understanding between

                                                    1


                                                                           TOWN EXHIBIT 4
                                                000134
 Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 134 of 147




the Town of Jackson and the Jackson Hole Airport Board for Provision of Law Enforcement
services to the Jackson Hole Airport" (the "MOU"). The current MOU became effective on July
1, 2017 and is for a term expiring June 30, 2020.

         9.     Pursuant to the MOU, the Town has agreed to provide law enforcement services
at the Airport, "in accordance with the requirements of 49 U.S.C. §44903(c) and the regulations
and standards of the United States Transportation Security Administration promulgated pursuant
to thereto ("TSA Requirements")." A true and correct copy of the MOU is attached to this
Affidavit as Exhibit 1.

         10.    The TSA Requirements referenced in the MOU include 49 CFR §1542.217
which, among other things, requires the Board to insure that law enforcement personnel "have
the authority to arrest with or without a warrant, while on duty at the Airport for the following
violations of the criminal laws of the state and local jurisdiction in which the Airport is located -
(i) a crime committed in the presence of the individual; and (ii) a felony, when the individual has
reason to believe that the suspect has committed it."

       FURTHER AFFIANT SA YETH NAUGHT.

Dated this 5th day of September, 2018.




STATE OF COLORADO                             )
                                              ) ss.
CITY AND COUNTY OF DENVER                     )

       The foregoing document was acknowledged before me this 'j~           day of September, 2018,
by J. Michael Morgan.

       Witness my hand and official seal.


                 SHMONFOWLt
                         · ;·
                     PUIUC
                NOTARY
              STATE
                  OFCOI.ORADO                                 Notary Public
            NOTARY10 19954003253
         MYCOMMISSION    MARCH
                   EXPIRES    5,2019




                                                 2

                                                                              TOWN EXHIBIT 4
                                                 000135
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 135 of 147




                           EXHIBIT5


                    MOU TOJ and Airport




                              000136
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 136 of 147




                       MEMORANDUM OF UNDERSTANDING
              Between Town of Jackson and Jackson Hole Airport Board
         For Provision of Law Enforcement Services to the Jackson Hole Airport

                                                                                      _
1. Parties. This_Memorandum of understanding (MOlJ) is made and entered into. by and __
   between the Town of Jackson (Town), whose address is PO Box 1687, Jackson,    WY   83001 ,
   and Jackson Hole Airport Board, whose address is PO Box 159, Jackson, WY 83001
   (Board) .

2. Purpose . The Town is providing certain law enforcement services at the Jackson Hole
   Airport (Airport) on a reimbursement basis. The purpose of th.is MOU is to establish the
   working relationship and responsibilities of the Town and the Board relative to the
   provision of such services .

 3. Term. This MOU shall commence upon the day and date last signed and executed by the
    duly authorized representatives of the parties to this MOU and shall remain in full force and
    effective for three (3) years from the date of execution. This MOU may be terminated,
    without cause, by either of the parties upon one hundred and eighty ( 180) days written
    notice, and such notice shall be delivered by hand or by certified mail, return receipt
    requested .

 4. Responsibilities of Town. The Town will provide law enforcement services at the Airport.
    This will be done by providing Jackson Police Department police officers to be present at
    and/or patrol the Airport at times when the security screening checkpoint is in operation
    ang during flight departures. All services will be in accordance with the requirements of 49
    U.S.C. §44903(C) and the regulations and standards of the United States Transportation
    Security Administration promulgated pursuant thereto . Officers providing service to the
    Airport are employees of the Town . All personnel matters including, but not limited to
    wage, paid time off, and discip linary actions are the responsibility of the Town . Officers
    working at the airport will utilize the Airport's time clock to log in upon reporting for airport
    duty and shall use it to log out at the end of their shift. The Town understands that if it fails
    at any time to provide the services described in this paragraph, the security screening
    checkpoint cannot function, and departing airline passengers cannot be boarded at the
    Airport.

 5. Responsibilities    of the Airport. The Town is providing officers on a reimbursement
     basis . Provision of this service may require the Town to hire and train up to three (3)
     new officers. The Board will reimburse the Town for all costs associated with screening ,
     hiring and training for up to three (3) new officers . In addition, the Town Finance
     Department will submit monthly invoices for all law enforcement services rendered at
     the Airport pursuant to this Agreement . The monthly billing will be for the fixed sum
     of $20 ,850 per month . The Airport will convert the officers ' time clock hours into
     the appropriate format for federal reimbursement purposes . Although the Town will
     do its utmost to preclude the use of overtime to cover shifts, if overtime is required
     as a result of an exigency at the Airport, the Airport agrees to reimburse the Town
     for actua l expenses as the resul t of said overtime .




                                                                              TOWN EXHIBIT 5
                                                   000137
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 137 of 147




 6. General Provisions .
       a. Amendments. Either party may request changes to this MOU. Any changes,
           modification, revisions or amendments to this MOU, which are mutuallx agreed
           upon by and between the parties to th.e MOU, shall be incorporated, in writing , and
           effective when executed and signed bx all parties to this MOU.

    b. Applicable Law. The construction, interpretation and enforcement of this MOU shall be
   governed by the laws of the State of Wyoming. The Courts of the State of Wyoming shall have
   jurisdiction over any action arising out of this MOU and over the parties, and the venue shall
   be the Ninth Judicial District, Teton CoWlty, State of Wyoming.


c. Entirety of Agreement. This MOU, consisting of three (3) pages, represents the entire and
   integrated agreement between the parties with respect to the matters set forth herein and
   supersedes all prior negotiations, representations and agreements, whether written or
   oral.

d Severability.    Should any portion of this MOU be judicially determined to the
   illegal or unenforceable, the remainder of the MOU shall continue in full force and
   effect, and either party may renegotiate the terms affected by the severance.


e. Sovereign Immunity. The Town does not wave its sovereign immunity by entering
   into this MOU and fully retains all immunities and defenses provided by law with respect to
   any action based on or occurring as a result of this MOU.

f. Third Party Beneficiary Rights. The parties do not intend to create in any other
   individual or entity the status of third party beneficiary, and this MOU shall not be
   construed so as to create such status . The rights, duties and obligations contained in this
   MOU shall operate only between the parties to this MOU, and shall inure solely to the benefit
   of the parties to this MOU. The provisions of this MOU are intended only to assist the
   parties in determining and performing their obligations under this MOU. The parties to this
   MOU intend and expresslx agree that onlx parties signatory to this MOU shall have any legal
   or equitable right to seek to enforce this MOU, to seek any remedy arising out of a party's
   performance or failure to perform any term or condition of this MOU, or to bring an action
   for the breach of this MOU.


   Signatures. In witness whereof, the parties to this MOU through their duly authorized
   representatives have executed this MOU on the days and dates set out below, and certify
   that they have read, W1derstood, and agreed to the tenns and conditions of this MOU as set
   forth herein.

The effective date of this MOU is the date of the signature last affixed to this page.




                                                                          TOWN EXHIBIT 5
                                          000138
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 138 of 147




TOWN OF JACKSON,WYOMING:



Mayor

Print Name:   rn k J' 0>a
                  a,(                       ( (0'}'1


Attest:/




JACKSON HOLE AIRPORT BOARD:




                                                       Date




 Title:


 Print Name: 1),J /'( _ 11Cu'\_         v
              1 1)
              I
                  / L (.,.   / '   .1   I




                                                                   TOWN EXHIBIT 5
                                                          000139
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 139 of 147




                           EXHIBIT6


           Probable Cause Affidavit by Karnes

                       March 12, 2018




                               000140
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 140 of 147




                                 IN THE MUNICIPAL  COURT OF THE TOWN                               OF JACKSON
                                              TETON COUNTY, WYOMING

  TOWN OF JACKSON                                                             )
                                                                              )
                                                                                   PROBABLE                      CAUSE
                        Plaintiff,                                            )
                                                                                   AFFIDAVIT IN SUPPORT OF
                                                                              )
                                                                                   W ARRANTLESS ARREST
           vs .                                                               )
                                                                              )    (Rule S, W.R.Cr.P)
                                                                              )
  FREY, WILLIAM              A                                                )
                                                                              )
                        Defendant,                                            )

  VICTIM(S) NAME                  {victims.name}

  AFFIANT                      Nathan Karnes                                                         , being duly sworn,
                   -------------------------
  States that the Defendant,                _WIL
                                     _F_RE_Y_..:..., __ A________________
                                              __ L_IAM                                                            , was arrested

  By (NAME OF ARRESTING OFFICER)                                              ___________________
                                                               K_arn_e_s,:...N_ath_an
                                                        _7_2_6_-                                                                          _

  on     03/12/18 13:00

  at (LOCATION)               1250 E AIRPORT ROAD

  in violation of(STATUTE(S))                JMC 12.16 . 170 -AIRPORT: COMPLIANCE WITH SECURITY REQUIREMENTS

                                          (SET FORTH SUFFICIENT DETAIL TO PER.MIT INFORMED                   JUDICIAL     REVIEW    AND
  NARRATIVE                               PROBABLE CAUSE DETERMINATION):


  While on scheduled patrol at Jackson Hole Airport when the Screening Supervisor Martha Preston called
  Officer Nathan Karnes and requested that he respond to screening. ·Officer Karnes spoke with Supervisor
  Preston and was informed that William Frey went through a screening device that showed that Frey had an area
  on his groin and upper inner thigh that needed additional screening. Frey stated he was willing to be rescanned
  but, "I am not willing to have someone feel my balls". Supervisor Preston stated the SOP, standard operating
  procedure, states they are not allowed to re-screen someone. Officer Karnes told Frey that be once he started
  the screening process that he is required to finish the process as the screeners have directed. Frey stated be was
  not going to be sexually assaulted and refused to complete the screening process. Officer Karnes arrested Frey
  for being in a restricted area at the airport and failing to comply with the screening being applied to that area .

  The above facts constitute probable cause for the Defendant's warrantless arrest
  Dated this   /d, d,.. day of M,_,..c~                1'I."/               ,


                                                                                            AFFIAN'f"SIGNATURE



  State of Wyoming
                                     ss
  County of Teton


  SUBSCRIBED AND SWORN TO BEFORE ME BY                                  ;V0--KtL\
                                                                            T"'o=-=-R
                                                                            ""
                                                                     -P=c=RIN=
                                                                                          /(;,fl\l)
                                                                                                 "'"'o""F=-AF=FIANT===-----------
                                                                                          ~ AME-,-,
                                                                                  ~T=yp=cc!E'"'N

                  t.1                         I
  this     / ).                        _r-0~· ~" - --
                         day of_~ &~\~(l.                --   • 20

  WITNESS my hand and official seal.



       LYNDAKAYERUDOLPH   • NOTARY PUBLIC
         Countyof             State of
           Teton             'U
                              Wyoming
       My CommissionExpires ol - d · 0 1




                                                                        0001.41                                  TOWN EXHIBIT 6
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 141 of 147




                           EXHIBIT7


     Corrected Probable Cause Affidavit by Karnes
                       August 28, 2018




                                000142
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 142 of 147

                            IN1        MUNICIPALCOURTOF THE TOWNOF J                           :SON
                                           TETONCOUNTY,WYOMING
                                                                                                                   'tl
                                                                                                                   C,
 TOWN OF JACKSON

                 Plaintiff,
                                                                                                                   -
                                                                                                                   'tl
                                                                                                                   00
                                                                                                                   w
                                                                                                                    0

                                                                                                                    8
                                                                                                                    0
                                                                                                                    VI
          vs.                                                                                                       0




 FREY, WILLIAM A

                 Defendant,

  VICTIM(S) NAME



  AFFIANT




                                                     726 - NATHAN KARNES
  By (NAME OF ARRESTING OFFICER)
                                                    ---------  ----------------
  at   1300          this    Tuesday, March 13, 2018
       (TIME)                (DAY)         (DATE)

  at (LOCATION)        1250 EAST AIRPORT ROAD

  for (CHARGE(S))       AIRPORT: COMPLIANCE WITH SECURITY REQUIREMENTS

                                       JMC 12.16.    170 (A)
  in violation of (ST ATUTE(S))
                                      ---------   --------------------
                                     (SET FORTH SUFFICIENTDETAILTO PERMIT INFORMEDJUDICIAL REVIEW AND
  NARRATIVE                          PROBABLECAUSE DETERMINATION):

  While on scheduled patrol at Jackson Hole Airport when the Screening Supervisor Martha Preston called
  Officer Nathan Karnes and requested that he respond to screening . Officer Karnes spoke with Supervisor
                                                                                                                an area
  Preston and was informed that William Frey went through a screening device that showed that Frey had
  on his groin and upper inner thigh  that needed  additional screening.  Frey stated he was  willing  to be rescanned
  but, "I am not willing to have someone feel my balls". Supervisor Preston stated the SOP, standard operating
  procedure, states they are not allowed to re-screen someone. Officer Karnes told Frey that he once he started
                                                                                                                 he was
  the screening process that he is required to finish the process as the screeners have directed . Frey stated
                                                   to complete  the screening process . Frey stated he  would  walk
  not going to be sexually assaulted and refused
  through a screening device again but would not submit to a physical search of his person.

  Officer Karnes arrested Frey for interfering with the security procedure implemented at the airport as Frey
  refused to be searched and thus compromised a security procedure implemented at the airport.

  The above facts constitute probable cause for the Defendant's warrantless arrest
  Dated this .;i_~         day of                  +--
                                     4--"•':'.lc-?q,/}/'i(                 ,
                                           ,..I                                  "-'"'-
                                                                            __,_rjq • --~---
                                                                             AFFIANT SIG ATURE


  State of Wyoming
                              ) ss
   County of Teton            )

                                                          &
                                                ~'-"''"-'-_,
   SUBSCRIBED AND SWORN TO BEFORE ME BY _ ... 0....              ...
                                                               M-=-.
                                                              -'-,te-
                                                            ,:;,/'.
                                                          ...._       ___________
                                                                   _:::5                                                  _
                                         PRINT OR TYPE NAME OF AFFIANT
   this  st-& day of          ~u-Of-.20R

   WITNESS my hand and official seal.




                                                                                                            PDP180300050
                                                                                         TOWN EXHIBIT 7
                                                               000143
Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 143 of 147




                           EXHIBIT8


                Primary Narrative by Karnes




                                000144
       Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 144 of 147



                                                             Jackson Police Department
                                                                            Todd Smith Chief of Police

                             "We enliance //!e qu.ali1,/of life and p-.wick f.a,itire•afely, wrd .ecw<ity «/ =idcnt., and oi•il,n• tfvumgli pw,fe••itu ral police •fJUWX1!."
                      P.O . Box 1687 • 150 E. Pear l Avenu e • Jackson, Wyomi ng 83001 • 307-733-1430 • FAX 307-733-3241 • w ww .jackso nhole police.co m

Primary Narrative                                                                                                           Printed on March 27, 2018


Primary Report By Nathan Karnes, 03/12/18 14:04
Case #PDP180300050
Typed By Nathan Karnes

INFORMATION:
While on scheduled patrol at Jackson Hole Airport on 3/12/2018 the Screening Supervisor Martha Preston called me
on the Airport Law Enforcement cell phone and requested I respond to screening .

INTERACTION WITH WILLIAM FREY :
Upon arrival in the security checkpoint I spoke with Supervisor Preston and was informed a passenger , later identified
as William Frey, went through the AIT body scanner (a millimeter wave screening device which resembles a large
phone booth) . The AIT indicated Frey's groin, upper inner thigh, and down the side of his leg needed additional
screening . From my experience I knew areas which alarmed in the AIT required a physical pat down of the areas in
question , per TSA protocols. Frey told me he was willing to be rescanned but said "I am not willing to have someone
feel my balls". Supervisor Preston explained their SOP (standard operating procedure) states they are "not allowed to
re-scan somebody" under these circumstances and Frey needed to submit to the pat down.

At first I attempted to explain the process screening process to Frey but he interrupted and stated , "I'm not gonna ...If
they wont let me on the plane then I'm going to leave" . I again attempted to explain the process and Frey interrupted
again asking "Do you want me to feel your balls?" I essentially explained to Frey because he purchased an airline
ticket , he is required to go through screening , and when he enters the doors for screening and hands his boarding pass
and identification to the screener then he is required to complete the screen ing process .

Frey stated in an angry tone while raising his voice he believed the pat down amounted to a sexual assault. At the
same time he stepped toward me so he was less than an arms length away and gestured with his hand in an angry
manner , almost touching me . I placed my hand on Frey's chest and gently pushed him back and told him to stay back,
Frey hesitated and looked around briefly before exclaiming "Don't touch me!". Frey reiterated , "I'm not completing that
screening ". I informed Frey failure to complete the screening process would constitute a misdemeanor and is an
arrest -able offense. Frey said , "Fire me, arrest me then , for not being willing to be sexually assaulted. Arrest me for
that , try it!". Frey said if anyone touches him, "I'm gonna scream so fucking loud ...". It was obvious to me Frey was
becoming a serious distraction , so I instructed Frey to follow me out of the screening line to the back of the screening
area. While walking to this location Frey stated , "It is not happening!"

Frey continued to talk , explaining "I'm not doing it. I'm not doing it, it's not a negotiation, I'm not doing it. I will not be
sexually assaulted by these people" . I informed Frey if I arrested him I would perform a more invasive search than the
one he was being required to submit to for screening . Frey waived his arms several times while stepping closer to me
as he threatened to litigate. I put up my hand and told him to stay back from me. I did this for my safety as Frey was
extremely irritable.

ARREST :
I again told Frey that he once he started the screening process that he is required to finish the process as the
screeners have directed. Frey emphatically stated he was not going to be sexually assaulted and refused to complete
the screening process . Knowing Frey was required to complete the screening process once started and that re-
screening was not an option; I felt I had no other option given his continued refusal to comply , but to arrest him so I
could search him incident to a lawful arrest and clear the areas of his person which alarmed in the AIT. I arrested Frey

 Made by ZUI RCI-ER                                               Case PDP180300050                                                                        Page 1 of 4

                                                                                                                             TOWN EXHIBIT 8
                                                                              0001.45
        Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 145 of 147



                                                                                                                         was
for being in a restricted area at the airport and failing to comply with the screening being applied to that area . Frey
                                                                                  . I placed handcuffs on him, I checked  for
cooperative when I told him to turn around and put his hands behind his back
proper fit and tightness and double locked them. Frey refused to answer       my  questions  regarding any weapons    or
sharp objects he might have on his person . Frey told me, "You figure it out".

I searched Frey incident to arrest paying special attention to the areas which alarmed in the AIT since they had not
been cleared yet. I did not locate any foreign objects or suspicious items in those areas during my search . I collected
                                                                                                                            be
Frey's driver's license and Frey's shoes before taking him to the PD office in the airport. Frey requested his wife
                               request   I denied   because she was  not under  arrest.  As I began  to walk Frey  to the  PD
allowed to come with him, a
office he became rigid and starting pushing back into me . He also started turning his body back around toward me.
                                                                                                                                I
                   of Frey by utilizing a  wrist lock and ordered him to stop resisting.  Frey  stated he was  not  resisting .
regained control
Once Frey and I made it to the office , Frey asked if I could loosen the handcuff on his left wrist. I rechecked and
loosened both cuffs at his request.

TRANSPORT :
I arranged to transpo rt Frey to the jail which is our standard practice followi ng any arrest. Corporal Kevin Jones arrived
                                                                                                                      ,
at the airport so I could transport Frey to the TCSO Jail. I placed Frey into the rear cabin portion of my patrol car
fastened his seatbelt , and transported him without incident.

CHARGES :
Frey was in clear violation of, and subsequently charged with, Jackson Municipal Code (J.M .C.) 12.16.170 (B) which
states , "No person shall enter or be present in a Restricted Area without complying with the systems , measures ,
procedures , screening and/or inspection being applied to control access to or presence in such areas". Frey entered
the Restricted Area after walked from the unsecured terminal area into the security checkpoint , which is a restricted
                                                                                                                     ion to
area . Frey was allowed to enter the restricted area after he voluntarily provided his boarding pass and identificat
the screener  who  was  standing  at the entrance of the restricted area.


 JAIL:
                                                                                                                        Frey
 Once at the jail, Frey was extremely uncooperative . Deputy Rudd informed me as they were attempting to book
                                                                                                demanded     to speak  to his
 he refused to answer quest ions , slammed his fists on the counter of the booking room, and
                                                                                         complete  the  booking   process . I
 lawyer. Deputies then escorted Frey to a cell until he was cooperative and agreed to
 returned to the jail to issue and explain the citation . While speaking with Frey he continued to yell at and  threaten
 litigation against the Deputies and myself .

 Deputies informed me that Frey later calmed down and agreed to complete the booking process. Prior to his release
                                                                                                               not
 Deputies asked Frey if he was in need of any medical attention I was informed that Frey responded that he was
 injured and did not need medical attention. Following completion  of the booking process Frye was released .


 BACK AT THE AIRPORT:
 I returned to the airport to complete my shift after writing the Probable Cause Affidavit. While walking by baggage
 services , Frey was there collecting his luggage . Before I was able to activate my body camera , Frey stated he was
 sexually assaulted by screening personnel. Frey told me he looked up the definition of sexual assault , and I should
 too .

                                                                                                                    arm,
 Frey told me that I should have de-escalated the situation with him. Frey stated, "You should not have twisted my
                                                                      at me before  he reacquired his luggage cart and
 you know you twisted my arm , asshole! ", he was pointing his finger
 briskly walked away. Although Frey complained about the technique I used to get him to comply, he did not complain
 of any pain or injury .




  BODY CAMERA FOOTAGE OBSERVATIONS :
                                                                                                               the
  Upon arrival in the screening area my body camera shows the screening lanes 1 & 2 had completely stopped and

                                                                                                                       Page 2 of 4
  Made by    ZUERCHER                                   Case PDP180300050

                                                                                                  TOWN EXHIBIT 8
                                                                   000146
        Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 146 of 147



screeners had stopped screening presumably due to Frey's behavior.

At the beginning of my interaction with Frey TSO (Transportation Screening Officer) Stan Karichner can be seen
standing behind Frey. While Frey is raising his voice, stepping toward me, and gesturing toward me, TSO Karichner
was clearly distracted and can be seen turning his head to observe the disturbance Frey was making. Another time
TSO Karichner can be observed screening a passenger (NFI) and the passenger is obviously not focusing on being
screened but turning his head to his left to look at Frey and me as we were talking. Later on, just after Frey says "I'm
gonna scream so fucking loud ..." another female passenger (NFI) is distracted from TSO Ginger Eva, who is
attempting to instruct and direct the passenger ; and can be seen turning to look at Frey and away from TSO Eva.

ADDITIONAL CHARGES:
Based upon a review of my body camera footage I believe Frey also violated J .M.C. 12.16 .160 (A) which states : "No
Person shall interfere with any security screener, Airport employee , or flight crew member engaged in the performance
of his or her duties ." Frey violated this ordinance by interfering with screeners through his refusal to comply with the
screening process , by distracting screeners from performing their duties , and by disrupting the continuity of the
screening by being loud, threatening, and uncooperative. Frey should be charged with this , but I was unable to issue
him a citation for this charge before he was released from jail.




EVIDENCE :
I entered my Prima Facie body camera footage from my camera and from camera 704 into evidence and burned a
copy for the Municipal Court . I entered my Caban footage into evidence from transporting Frey to the Jail. I collected
airport CCTV footage, Jail CCTV footage , and Jail staff body cameras and entered them all into evidence.

I reviewed the CCTV airport camera footage and noticed that screening personnel never touched Frey. Based on this ,
Frey could not have been sexually assaulted. Even if they had conducted the pat down search of the alarmed areas
of Frey's person , based on my observations of the process , the pat down would not have met the elements of sexual
assault under Wyoming State Statute .



ADDITIONAL INFORMATION :

Frey had a coach class boarding pass for United Airlines flight 2402 which was traveling to Newark, New Jersey , and
was not signed up for TSA Pre.

TSA PROTOCOLS :
Sergeant Phillips contacted TSA and learned their protocols require persons to complete the screening process once
they begin the screening process. He also confirmed persons are not allowed to be re-screened following an alarm
from the AIT , but are required to submit to a pat down of the alarmed area of their person . Re-screening is apparently
allowed only under two very specific circumstances, which the TSA supervisor (NFI) would not elaborate on, but to say
Frey's circumstances did NOT fit the protocol for re-screening.

UNITED AIRLINE INC. CONTRACT OF CARRIAGE:
United Airlines' website https :l/www.united.com / web/ en-US/contentlcontract -of-carriage.aspx#sec20 informs
passengers of it's Contract of Carriage (the contract passengers enter into when they purchase a ticket) . The opening
statement says, " ...By purchasing a ticket or accepting transportation , the passenger agrees to be bound by these
controlling terms of this Contract of Carriage ...".

 Rule 20 Screening of Passengers and Baggage of the Contract of Carriage states :
 "Passengers and/or their baggage are subject to security screening , including but not limited to, security profiling ,
 physical pat-downs and inspections , x-ray screening, manual bag searches, questioning of Passengers, and use of
 electronic or other detectors or screening or security devices , in the sole discretion of the government , airport or UA,


 Made by ZUIRCI-ER                                   Case PDP180300050                                           Page 3 of 4

                                                                                             TOWN EXHIBIT 8
                                                             0001.47
        Case 1:19-cv-00050-NDF Document 20-1 Filed 04/22/19 Page 147 of 147




and with or without the Passenger 's presence , consent or knowledge . Neither UA nor its employees or agents is liable
for any damage , loss, delay (includ ing refusal to transport), confiscatio n of property , injury or other harm relating to or
arising out of security screening conducted by an agent of the airport or any local , state , or federal agency or a
Passenger 's failure to submit to or comply with such security screen ing."

Report taken by Officer Nathan Karnes #726



CASE CLOSED WITH ARREST , NOTHING FURTHER.




  Made by ZUERCI-ER                                    Case PDP180300050                                             Page 4 of 4

                                                                                                TOWN EXHIBIT 8
                                                                  0001.48
